Exhibit 10.1

 

EXECUTION COPY

$750,000,000

CREDIT AGREEMENT


dated as of

April 26, 2007

among

The Estée Lauder Companies Inc.,


Estee Lauder Inc.,


The Eligible Subsidiaries Referred to Herein,

The Lenders Listed Herein,



JPMorgan Chase Bank, N.A.,
as Administrative Agent,



Citibank, N.A. and Bank of America, N.A.
as Syndication Agents


and



Bank of Tokyo-Mitsubishi UFJ Trust Company and BNP Paribas,
as Documentation Agents

 

--------------------------------------------------------------------------------

 

Joint Bookrunners and Joint Lead Arrangers:
J.P. Morgan Securities Inc.

Citigroup Global Markets, Inc.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

 

PAGE

 

 

 

Article 1

DEFINITIONS

 

 

 

Section 1.01.  Definitions

 

1

Section 1.02.  Accounting Terms and Determinations

 

19

Section 1.03.  Types of Borrowing

 

19

 

 

 

Article 2

THE CREDITS

 

 

 

Section 2.01.  Commitments To Lend

 

19

Section 2.02.  Notice of Committed Borrowing

 

20

Section 2.03.  Competitive Bid Borrowings

 

21

Section 2.04.  Notice To Lenders; Funding of Loans

 

25

Section 2.05.  Evidence Of Debt

 

26

Section 2.06.  Maturity of Loans

 

27

Section 2.07.  Interest Rates

 

27

Section 2.08.  Fees

 

29

Section 2.09.  Optional Termination or Reduction of Commitments

 

29

Section 2.10.  Method of Electing Interest Rates

 

30

Section 2.11.  Mandatory Termination of Commitments

 

32

Section 2.12.  Optional Prepayments

 

32

Section 2.13.  Determining Dollar Amounts of Committed Alternative Currency
Loans; Related Mandatory Prepayments

 

33

Section 2.14.  General Provisions as to Payments

 

34

Section 2.15.  Funding Losses

 

35

Section 2.16.  Computation of Interest and Fees

 

36

Section 2.17.  [Intentionally Omitted]

 

36

Section 2.18.  Regulation D Compensation

 

36

Section 2.19.  Letters of Credit

 

37

Section 2.20.  Incremental Increase in Commitments

 

41

 

 

 

Article 3

CONDITIONS

 

 

 

Section 3.01.  Closing

 

42

Section 3.02.  Borrowings and Issuances of Letters of Credit

 

43

Section 3.03.  First Borrowing by Each Eligible Subsidiary

 

43

Section 3.04.  Existing Credit Agreement

 

44

 

--------------------------------------------------------------------------------


 

Article 4

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 4.01.  Corporate Existence and Power

 

44

Section 4.02.  Corporate and Governmental Authorization; No Contravention

 

44

Section 4.03.  Binding Effect

 

45

Section 4.04.  Financial Information

 

45

Section 4.05.  Litigation

 

45

Section 4.06.  Compliance with ERISA

 

46

Section 4.07.  Environmental Matters

 

46

Section 4.08.  Taxes

 

46

Section 4.09.  Subsidiaries

 

46

Section 4.10.  Regulatory Restrictions on Borrowing

 

47

Section 4.11.  Full Disclosure

 

47

 

 

 

Article 5

COVENANTS

 

 

 

Section 5.01.  Information

 

47

Section 5.02.  Payment of Obligations

 

49

Section 5.03.  Insurance

 

49

Section 5.04.  Conduct of Business and Maintenance of Existence

 

50

Section 5.05.  Compliance with Laws

 

50

Section 5.06.  Inspection of Property, Books and Records

 

50

Section 5.07.  Mergers and Sales of Assets

 

50

Section 5.08.  Use of Proceeds

 

51

Section 5.09.  Negative Pledge

 

51

Section 5.10.  Interest Expense Coverage Ratio

 

52

Section 5.11.  Debt of Subsidiaries

 

52

Section 5.12.  Transactions with Affiliates

 

52

 

 

 

Article 6

DEFAULTS

 

 

 

Section 6.01.  Events of Default

 

53

Section 6.02.  Notice of Default

 

55

 

 

 

Article 7

THE ADMINISTRATIVE AGENT

 

 

 

Section 7.01.  Appointment and Authorizations

 

55

Section 7.02.  Agents and Affiliates

 

55

Section 7.03.  Action by Agents

 

56

Section 7.04.  Consultation with Experts

 

56

Section 7.05.  Liability of Agents

 

56

 

ii

--------------------------------------------------------------------------------


 

Section 7.06.  Indemnification

 

56

Section 7.07.  Credit Decision

 

57

Section 7.08.  Successor Agents

 

57

Section 7.09.  Administrative Agent’s Fees

 

57

Section 7.10.  Other Agents Not Liable

 

57

 

 

 

Article 8

CHANGE IN CIRCUMSTANCES

 

 

 

Section 8.01.  Basis for Determining Interest Rate Inadequate or Unfair

 

58

Section 8.02.  Illegality

 

58

Section 8.03.  Increased Cost and Reduced Return

 

59

Section 8.04.  Taxes

 

60

Section 8.05.  Base Rate Loans Substituted for Affected Fixed Rate Loans

 

62

Section 8.06.  Substitution of Lenders

 

63

 

 

 

Article 9

REPRESENTATIONS AND WARRANTIES OF ELIGIBLE SUBSIDIARIES

 

 

 

Section 9.01.  Corporate Existence and Power

 

63

Section 9.02.  Corporate Governmental Authorization; No Contravention

 

63

Section 9.03.  Binding Effect

 

64

Section 9.04.  Taxes

 

64

 

 

 

Article 10

MISCELLANEOUS

 

 

 

Section 10.01.  Notices

 

64

Section 10.02.  No Waivers

 

64

Section 10.03.  Expenses; Indemnification

 

65

Section 10.04.  Sharing of Set-Offs

 

66

Section 10.05.  Amendments and Waivers

 

66

Section 10.06.  Successors and Assigns

 

67

Section 10.07.  Collateral

 

70

Section 10.08.  Governing Law, Submission to Jurisdiction

 

70

Section 10.09.  Counterparts; Integration; Effectiveness

 

70

Section 10.10.  WAIVER OF JURY TRIAL

 

70

Section 10.11.  Confidentiality

 

70

Section 10.12.  Conversion of Currencies

 

71

Section 10.13.  European Economic and Monetary Union

 

72

Section 10.14.  USA Patriot Act

 

72

 

 

 

Article 11

GUARANTY

 

 

 

Section 11.01.  The Guaranty

 

73

 

iii

--------------------------------------------------------------------------------


 

Section 11.02.  Guaranty Unconditional

 

73

Section 11.03.  Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances

 

74

Section 11.04.  Waiver by the Guarantor

 

74

Section 11.05.  Subrogation

 

74

Section 11.06.  Stay of Acceleration

 

74

Section 11.07.  Limitation of Liability

 

75

Section 11.08.  Notice of Commitment Termination

 

75

 

Commitment Schedule

Pricing Schedule

Schedule 4.05 - Litigation

 

EXHIBIT A - Note

EXHIBIT B - Competitive Bid Quote Request

EXHIBIT C - Invitation for Competitive Bid Quotes

EXHIBIT D - Competitive Bid Quote

EXHIBIT E-1 - Opinion of Counsel for the Obligors (New York)

EXHIBIT E-2 - Opinion of Counsel for Estée Lauder NV

EXHIBIT F - Assignment and Assumption Agreement

EXHIBIT G - Calculation of Mandatory Costs Rate

EXHIBIT H -  Election to Participate

EXHIBIT I - Election to Terminate

 

iv

--------------------------------------------------------------------------------


 

AGREEMENT dated as of April 26, 2007 among THE ESTÉE LAUDER COMPANIES INC.,
ESTEE LAUDER INC., the ELIGIBLE SUBSIDIARIES referred to herein, the LENDERS
listed on the signature pages hereof, JPMORGAN CHASE BANK, N.A., as
Administrative Agent,  CITIBANK N.A. and BANK OF AMERICA, N.A. as Syndication
Agents.

 

The parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.  Definitions.  The following terms, as used herein, have the
following meanings:

 

“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Absolute Rates pursuant to Section 2.03.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
Administrative Agent for the Lenders hereunder, and its successors in such
capacity.

 

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Company) duly
completed by such Lender.

 

“Affiliate” means (i) any Person that directly, or indirectly through one or
more intermediaries, controls the Company (a “Controlling Person”) or (ii) any
Person (other than the Company or a Subsidiary) which is controlled by or is
under common control with a Controlling Person.  As used herein, the term
“control” means possession, directly or indirectly, of the power to vote
securities constituting 10% or more of the voting power represented by all of
the outstanding voting securities of a Person or to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Affiliate Transaction” has the meaning set forth in Section 5.12.

 

“Alternative Currencies” means Sterling, Euros, Yen and Swiss Francs.

 

“Alternative Currency Sublimit” means a Dollar Amount equal to $250,000,000.

 

--------------------------------------------------------------------------------


 

“Applicable Agent” means, (a) with respect to a Loan or Borrowing denominated in
Dollars, the Administrative Agent, or (b) with respect to any particular
Alternative Currency, the Administrative Agent or such other Person as may be
agreed upon by the Company and the Administrative Agent and designated in a
notice delivered to the Lenders.

 

“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Euro-Currency Loans, its Euro-Currency Lending Office and (iii) in the case of
its Competitive Bid Loans, its Competitive Bid Lending Office.

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an affiliate of a Lender or (iii) an entity or an affiliate of an entity
that administers or manages a Lender.

 

 “Assignee” has the meaning set forth in Section 10.06(c).

 

“Available Commitment” means, with respect to any Lender at any time, an amount
equal to such Lender’s Commitment at such time minus such Lender’s Outstanding
Committed Amount at such time.

 

“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Prime Rate for such day and (ii) the sum of ½ of 1% plus the Federal Funds Rate
for such day.

 

“Base Rate Loan” means (i) a Committed Dollar Loan which bears interest at the
Base Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election, (ii) a Committed Loan which bears interest at the Base
Rate pursuant to the provisions of Article 8 or (iii) an overdue amount which
was a Base Rate Loan immediately before it became overdue.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” means the Company or any Eligible Subsidiary, as the context may
require, and their respective successors, and “Borrowers” means all of the
foregoing.  When used in relation to any Loan or Letter of Credit, references to
“the Borrower” are to the particular Borrower to which such Loan is or is to be
made or at whose request such Letter of Credit is or is to be issued.

 

“Borrowing” has the meaning set forth in Section 1.03.

 

“Capitalized Lease Obligations” of any Person means obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement

 

2

--------------------------------------------------------------------------------


 

conveying the right to use) real or personal property, or a combination thereof,
which obligations are required under GAAP to be classified and accounted for as
capital leases on a balance sheet of such Person.  The amount of such
obligations will be the capitalized amount thereof determined in accordance with
GAAP.

 

“Change of Control” means (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) other than
the Lauder Family Members, of equity interests representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding equity
interests of the Company; (ii) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Company by persons who were
neither (x) nominated by the board of directors of the Company nor (y) appointed
by directors so nominated; (iii) the acquisition of direct or indirect control
of the Company by any person or group other than the Lauder Family Members; or
(iv) the Company shall cease at any time to own, directly or indirectly, 100% of
the outstanding capital stock of the Company Guarantor.

 

“Closing Date” means April 26, 2007 or such later date on which the
Administrative Agent shall have received the documents specified in or pursuant
to Section 3.01.

 

“Commitment” means (i) with respect to each Lender, the amount of such Lender’s
Commitment, as such amount is set forth opposite the name of such Lender on the
Commitment Schedule, as such Commitment may be (a) increased from time to time
pursuant to Section 2.20, (ii) with respect to any Additional Lender, the amount
of the Commitment assumed by it pursuant to Section 2.20, and (iii) with respect
to any Assignee, the amount of the transferor Lender’s Commitment assigned to it
pursuant to Section 10.06, in each case as such amount may be reduced from time
to time pursuant to Section 2.09 and Section 2.20 or Section 10.06; provided
that, if the context so requires, the term “Commitment” means the obligation of
a Lender to extend credit up to such amount to the Borrowers hereunder.

 

“Committed Alternative Currency Loans” means Loans denominated in Alternative
Currencies and made pursuant to Section 2.01.

 

“Committed Dollar Loans” means Loans denominated in dollars and made pursuant to
Section 2.01.

 

“Committed Loan” means a Committed Dollar Loan or a Committed Alternative
Currency Loan; provided that, if any such loan or loans (or portions thereof)
are combined or subdivided pursuant to a Notice of Interest Rate Election, the
term “Committed Loan” shall refer to the combined principal Dollar

 

3

--------------------------------------------------------------------------------


 

Amount resulting from such combination or to each of the separate principal
Dollar Amounts resulting from such subdivision, as the case may be.

 

“Company” means The Estée Lauder Companies Inc., a Delaware corporation, and its
successors.

 

“Company Guarantor” means Estee Lauder Inc., a Delaware corporation, and its
successors.

 

“Competitive Bid Absolute Rate” has the meaning set forth in Section 2.03(d).

 

“Competitive Bid Absolute Rate Loan” means a loan to be made by a Lender
pursuant to an Absolute Rate Auction.

 

“Competitive Bid Lending Office” means, as to each Lender, its Domestic Lending
Office or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Competitive Bid Lending Office by notice to the
Company and the Administrative Agent; provided that any Lender may from time to
time by notice to the Company and the Administrative Agent designate separate
Competitive Bid Lending Offices for its Competitive Bid LIBOR Loans, on the one
hand, and its Competitive Bid Absolute Rate Loans, on the other hand, in which
case all references herein to the Competitive Bid Lending Office of such Lender
will be deemed to refer to either or both of such offices, as the context may
require.

 

“Competitive Bid LIBOR Loan” means a loan to be made by a Lender pursuant to a
LIBOR Auction (including such a loan bearing interest at the Base Rate pursuant
to Section 8.01).

 

“Competitive Bid Loan” means a Competitive Bid LIBOR Loan or a Competitive Bid
Absolute Rate Loan.

 

“Competitive Bid Margin” has the meaning set forth in Section 2.03(d)(ii)(C).

 

“Competitive Bid Quote” means an offer by a Lender to make a Competitive Bid
Loan in accordance with Section 2.03.

 

“Consolidated Interest Expense” means, for any period, (x) total interest
expense (including, without limitation, rent or interest expense pursuant to
Capitalized Lease Obligations that is treated as interest in accordance with
GAAP) of the Company and its Consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP minus (y) the
interest income of the Company and its Consolidated Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP.

 

4

--------------------------------------------------------------------------------


 

 “Consolidated EBITDA” means, for any period, the consolidated net income of the
Company and its Consolidated Subsidiaries for such period  plus, to the extent
deducted in computing such consolidated net income for such period, the sum
(without duplication) of (a) income tax expense, (b) Consolidated Interest
Expense, (c) depreciation and amortization expense and (d) extraordinary
non-cash charges, and minus, to the extent added in computing such consolidated
net income for such period,  extraordinary gains.

 

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such statements were prepared as of such
date.

 

“Consolidated Tangible Net Worth” means at any date the consolidated
stockholders’ equity of the Company and its Consolidated Subsidiaries (excluding
for this purpose any amount attributable to stock which is required to be
redeemed, or is redeemable at the option of the holder, if certain events or
conditions occur or exist or otherwise, other than shares of the Company’s
Series A cumulative redeemable preferred stock, par value $.01 per share, due
June 2015 outstanding on the date of this Agreement) less their consolidated
Intangible Assets, all determined as of such date.  For purposes of this
definition, “Intangible Assets” means the amount (to the extent reflected in
determining such consolidated stockholders’ equity) of (i) all write-ups (other
than write-ups resulting from foreign currency translations and write-ups of
assets of a going concern business made within twelve months after the
acquisition of such business) subsequent to June 30, 2006 in the book value of
any asset owned by the Company or a Consolidated Subsidiary, (ii) all
investments in unconsolidated Subsidiaries and all equity investments in Persons
which are not Subsidiaries and (iii) all unamortized debt discount and expense,
unamortized deferred charges, goodwill, patents, trademarks, service marks,
trade names, anticipated future benefit of tax loss carry-forwards, copyrights,
organization or developmental expenses and other intangible assets.

 

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business,
(iv) all Capitalized Lease Obligations of such Person, (v) all non-contingent
obligations (and, for purposes of Section 5.10 and the definitions of Material
Debt and Material Financial Obligations, all contingent obligations) of such
Person to reimburse any bank or other Person in respect of amounts paid under a
letter of credit or similar instrument, (vi) all Debt secured by a Lien on any
asset of such Person, whether or not such Debt is otherwise an obligation of
such Person and (vii) all Debt of others Guaranteed by such Person.

 

5

--------------------------------------------------------------------------------


 

 “Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.

 

“Dollar Amount” means, at any time:

 

(i)            with respect to any Loan denominated in dollars, the principal
amount thereof then outstanding;

 

(ii)           with respect to any Committed Alternative Currency Loan, the
equivalent in dollars of the principal amount thereof then outstanding in the
relevant Alternative Currency, determined by the Administrative Agent using the
Exchange Rate with respect to such Alternative Currency then in effect; and

 

(iii)          with respect to any Letter of Credit Liabilities, (A) if
denominated in Dollars, the amount thereof and (B) if denominated in an
Alternative Currency, determined by the Administrative Agent using the Exchange
Rate with respect to such Alternative Currency then in effect.

 

“dollars”, “Dollars” and the sign “$” mean lawful currency of the United States.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

 

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Company and the Administrative Agent.

 

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 10.09.

 

6

--------------------------------------------------------------------------------


 

“Election to Participate” means an Election to Participate substantially in the
form of Exhibit H hereto.

 

“Election to Terminate” means an Election to Terminate substantially in the form
of Exhibit I hereto.

 

“Eligible Subsidiary” means Estée Lauder NV and any Wholly-Owned Consolidated
Subsidiary, as to which an Election to Participate shall have been delivered to
the Administrative Agent and as to which an Election to Terminate with respect
to such Election to Participate shall not have been delivered to the
Administrative Agent.  Each such Election to Participate and Election to
Terminate shall be duly executed on behalf of such Wholly-Owned Consolidated
Subsidiary and the Company in such number of copies as the Administrative Agent
may request.  If at any time a Subsidiary theretofore designated as an Eligible
Subsidiary no longer qualifies as a Wholly-Owned Consolidated Subsidiary, the
Company shall cause to be delivered to the Administrative Agent an Election to
Terminate terminating the status of such Subsidiary as an Eligible Subsidiary. 
The delivery of an Election to Terminate shall not affect any obligation of an
Eligible Subsidiary theretofore incurred or the guaranty thereof by the Company
and the Company Guarantor.  The Administrative Agent shall promptly give notice
to the Lenders of the receipt of any Election to Participate or Election to
Terminate.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean-up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Company, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Company or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Euro” means the single currency of the Participating Member States of the
European Union.

 

7

--------------------------------------------------------------------------------


 

“Euro-Currency Business Day” means a Euro-Dollar Business Day, unless such term
is used in connection with an Alternative Currency Borrowing or Committed
Alternative Currency Loan, in which case such day shall not be a Euro-Currency
Business Day unless commercial banks are open for international business
(including dealings in deposits in such Alternative Currency) in both London and
the place designated by the Applicable Agent with respect to such Alternative
Currency for funds to be paid or made available in such Alternative Currency.

 

“Euro-Currency Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Currency Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Currency Lending Office by notice to the Company
and the Administrative Agent; provided that any Lender may from time to time by
notice to the Company and the Administrative Agent designate separate
Euro-Currency Lending Offices for its Loans in different currencies, in which
case all references herein to the Euro-Currency Lending Office of such Lender
shall be deemed to refer to any or all of such offices, as the context may
require.

 

“Euro-Currency Loan” means a Committed Loan that is either a Euro-Dollar Loan or
a Committed Alternative Currency Loan.

 

“Euro-Currency Margin” has the meaning set forth in the Pricing Schedule.

 

“Euro-Currency Rate” means a rate of interest determined pursuant to
Section 2.07 on the basis of a London Interbank Offered Rate.

 

“Euro-Currency Reserve Percentage” means, for any day, that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement for a member bank of the Federal
Reserve System in New York City with deposits exceeding five billion dollars in
respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
Euro-Dollar Loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of any Lender to the
United States residents).

 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

8

--------------------------------------------------------------------------------


 

“Euro-Dollar Loan” means (i) a Committed Dollar Loan which bears interest at a
Euro-Currency Rate pursuant to the applicable Notice of Committed Borrowing or
Notice of Interest Rate Election or (ii) an overdue amount which was a
Euro-Dollar Loan immediately before it became overdue.

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Exchange Rate” means, on any day, with respect to any Alternative Currency, the
rate at which such Alternative Currency may be exchanged into dollars (and, for
purposes of any provision of this Agreement requiring or permitting the
conversion of Committed Alternative Currency Loans to Loans denominated in
dollars, the rate at which dollars may be exchanged into the applicable
Alternative Currency), as set forth at or about 9:00 a.m., New York City time,
or at or about 11:00 a.m., London time, on such date on the Reuters World
Currency Page for such currency.  In the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent, the Applicable Agent with
respect to such Alternative Currency and the Company, or, in the absence of such
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot buying and selling rates of exchange of such Applicable Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, on or about 11:00 a.m., New York City time, or on or about
11:00 a.m., London time, on such date for the purchase of dollars (or such
foreign currency, as the case may be) for delivery two Business Days later;
provided that if at the time of any such determination, for any reason, no such
spot rate is being quoted, such Applicable Agent, after consultation with the
Company and the Administrative Agent, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error.

 

“Existing Credit Agreement” means the Credit Agreement dated as of May 27, 2005
among the Company, the Company Guarantor, the lenders listed therein and the
administrative agent listed therein.

 

“Facility Fee” has the meaning set forth in Section 2.08.

 

“Facility Fee Rate” has the meaning set forth in the Pricing Schedule.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day; provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions

 

9

--------------------------------------------------------------------------------


 

on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to JPMorgan Chase Bank, N.A. on such day on
such transactions as determined by the Administrative Agent.

 

“Fixed Rate Loans” means Euro-Currency Loans or Competitive Bid Loans (excluding
Competitive Bid LIBOR Loans bearing interest at the Base Rate pursuant to
Section 8.01) or any combination of the foregoing.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

“Granting Lender” has the meaning specified in Section 10.06(f).

 

“Group of Loans” means at any time a group of Loans consisting of (i) all
Committed Loans to the same Borrower which are Base Rate Loans at such time or
(ii) all Euro-Currency Loans to the same Borrower which are in the same currency
and have the same Interest Period at such time; provided that, if a Committed
Loan of any particular Lender is converted to or made as a Base Rate Loan
pursuant to Article 8, such Loan shall be included in the same Group or Groups
of Loans from time to time as it would have been if it had not been so converted
or made.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the holder of such Debt of the payment
thereof or to protect such holder against loss in respect thereof (in whole or
in part); provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Guarantor” means, with respect to the obligations of the Borrowers hereunder,
the Company Guarantor and, with respect to the obligations of Borrowers
hereunder other than the Company, the Company, and “Guarantors” means all of the
foregoing.

 

10

--------------------------------------------------------------------------------


 

“Guaranty” means the obligations of the Guarantors set forth in Article 11.

 

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

 

“Increased Cost” has the meaning set forth in Section 10.06(f).

 

“Incremental Commitments” has the meaning set forth in Section 2.20.

 

“Incremental Commitment Notice” has the meaning set forth in Section 2.20.

 

“Indemnitee” has the meaning set forth in Section 10.03(b).

 

“Interest Expense Coverage Ratio” means, as of any date, the ratio of
Consolidated EBITDA to Consolidated Interest Expense, in each case determined
for the four most recent fiscal quarters (taken as a single accounting period)
ended on such date.

 

“Interest Period” means:

 

(1)           with respect to each Euro-Currency Loan, the period commencing on
the date of borrowing specified in the applicable Notice of Borrowing or on the
date specified in the applicable Notice of Interest Rate Election and ending
one, two, three or six months thereafter, as a Borrower may elect in the
applicable notice; provided that:

 

(a)           any Interest Period (except an Interest Period determined pursuant
to clause (c) below) which would otherwise end on a day which is not a
Euro-Currency Business Day shall be extended to the next succeeding
Euro-Currency Business Day unless such Euro-Currency Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Euro-Currency Business Day;

 

(b)           any Interest Period which begins on the last Euro-Currency
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) below, end on the last Euro-Currency Business Day
of a calendar month; and

 

(c)           any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date (or, if the Termination Date
is not a Euro-Currency Business Day, on the next preceding Euro-Currency
Business Day);

 

11

--------------------------------------------------------------------------------


 

(2)           with respect to each Competitive Bid LIBOR Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such whole number of months thereafter as a Borrower may
elect in accordance with Section 2.03; provided that:

 

(a)           any Interest Period (except an Interest Period determined pursuant
to clause (c) below) which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

 

(b)           any Interest Period which begins on the last Euro-Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) below, end on the last Euro-Dollar Business Day of
a calendar month; and

 

(c)           any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date (or, if the Termination Date
is not a Euro-Dollar Business Day, the next preceding Euro-Dollar Business Day);
and

 

(3)           with respect to each Competitive Bid Absolute Rate Loan, the
period commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such number of days thereafter (but not less than 7 days)
as a Borrower may elect in accordance with Section 2.03; provided that:

 

(a)           any Interest Period (except an Interest Period determined pursuant
to clause (b) below) which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day; and

 

(b)           any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date (or, if the Termination Date
is not a Euro-Dollar Business Day, on the next preceding Euro-Dollar Business
Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

 

“Issuing Lender” means JPMorgan Chase Bank, N.A., in its capacity as issuer of a
Letter of Credit hereunder.

 

“Joint Arrangers” means J.P. Morgan Securities Inc. and Citigroup Global
Markets, Inc.

 

12

--------------------------------------------------------------------------------


 

“Lauder Family Member” means (i) the estate of Mrs. Estée Lauder, (ii) each
descendant of Mrs. Estée Lauder (each such Person, a “Lauder Descendant”) and
their respective estates, guardians, conservators or committees, (iii) each
Family Controlled Entity, (iv) each Current Spouse of Lauder Descendants and
(v) the trustees, in their respective capacities as such, of each Family
Controlled Trust.  As used herein, “Family Controlled Entity” means (w) any
not-for-profit corporation if at least a majority of its board of directors is
composed of Lauder Descendants and/or Current Spouses of Lauder Descendants,
(x) any other corporation if (i) both (aa) Lauder Descendants and/or Current
Spouses of Lauder Descendants (or in the case of subclause (i)(aa)(xx), their
respective estates, guardians, conservators or committees) (xx) hold in the
aggregate, directly or indirectly through one or more wholly owned Persons,
securities having ordinary voting power to elect a majority of the board of
directors of such corporation or (yy) constitute a majority of the board of
directors of such corporation and (bb) at least a majority of the value of the
outstanding equity of such corporation is owned by Lauder Family Members or
(ii) at least 80% of the value of the outstanding equity of such corporation is
owned by Lauder Family Members, (y) any partnership if at least a majority of
the value of its partnership interests (both general and limited) are owned by
Lauder Family Members, and (z) any limited liability or similar company if
(i) both (aa) Lauder Descendants and/or Current Spouses of Lauder Descendants
(or, in the case of subclause (i)(aa)(xx), their respective estates, guardians,
conservators or committees) (xx) hold in the aggregate, directly or indirectly
through one or more wholly owned Persons, securities or other equity interests
having ordinary voting power to elect or appoint at least a majority of the
managing members of such company or (yy) constitute a majority of the managing
members of such company and (bb) a majority of the value of such company is
owned by Lauder Family Members or (ii) at least 80% of the value of such company
is owned by Lauder Family Members. As used herein, “Family Controlled Trust”
shall mean any trust the primary beneficiaries of which are Lauder Descendants,
Spouses of Lauder Descendants and/or charitable organizations (collectively,
“Lauder Beneficiaries”); provided, that, if the trust is a wholly charitable
trust, at least a majority of the trustees of such trust consist of Lauder
Descendants and/or Current Spouses of Lauder Descendants.  For purposes of the
definition of “Family Controlled Trust”, the primary beneficiaries of a trust
will be deemed to be Lauder Beneficiaries if, under the maximum exercise of
discretion by the trustee in favor of persons who are neither Lauder
Beneficiaries nor Family Controlled Trusts, the value of the interests of such
persons in such trust, computed actuarially, is less than 50%.  In determining
the primary beneficiaries of a trust for purposes of the definition of “Family
Controlled Trust”, (A) the factors and methods prescribed in section 7520 of the
Internal Revenue Code of 1986, as amended, for use in ascertaining the value of
certain interests shall be used in determining a beneficiary’s actuarial
interest in a trust, (B) the actuarial value of the interest in a trust of any
person in whose favor a testamentary power of appointment may be exercised shall
be deemed to be zero and (C) in the case of

 

13

--------------------------------------------------------------------------------


 

a trust created by one or more of Mrs. Estée Lauder, Joseph H. Lauder or Lauder
Descendants, the actuarial value of the interest in such trust of any person who
may receive trust property only at the termination of the trust and then only in
the event that, at the termination of the trust, there are no living issue of
one or more of Mrs. Estée Lauder, Joseph H. Lauder or Lauder Descendants shall
be deemed to be zero.  For purposes hereof, (1) “Spouses of Lauder Descendants”
means those individuals who at any time were married to any Lauder Descendant
whether or not such marriage is subsequently dissolved by death, divorce, or by
any other means, (2) “Current Spouse of Lauder Descendants” means an individual
who is married to a Lauder Descendant, but only so long as such marriage has not
been dissolved by death, divorce or by any other means, (3) the relationship of
any person that is derived by or through legal adoption shall be considered a
natural relationship, (4) a minor who is a descendant of Mrs. Estée Lauder and
for whom equity interests are held pursuant to a Uniform Gifts to Minors Act or
similar law shall be considered the holder of such equity interests and the
custodian who is the record holder of such equity interests shall not be
considered the holder thereof, (5) an incompetent stockholder of any equity
interests whose equity interests are owned or held by a guardian or conservator
shall be considered the holder of such equity interest and such guardian or
conservator who is the holder of such equity interests shall not be considered
the holder thereof, (6) any equity interests pledged by a holder thereof as
security for any obligation shall be deemed to be held by such holder unless and
until the pledgee of such equity interests has declared a default with respect
to such obligation and has the right (whether or not being presently exercised)
to vote or direct the voting of such equity interests and (7) except as provided
in clauses (4), (5) and (6) above, the holder of any equity interests shall mean
the record holder of such equity interests; provided, however, that if such
record holder of such equity interests is a nominee, the holder of such equity
interests shall be the first person in the chain of ownership of such equity
interests who is not holder thereof solely as a nominee.

 

“Lender” means (i) each bank or other institution listed on the signature
pages hereof, (ii) each financial institution which becomes a Lender pursuant to
Section 2.20, (iii) each Assignee which becomes a Lender pursuant to
Section 10.06(c) and (iv) their respective successors.

 

“Letter of Credit” means a letter of credit to be issued hereunder by the
Issuing Lender in accordance with Section 2.19.

 

“Letter of Credit Disbursement” means a payment made by the Issuing Lender
pursuant to a Letter of Credit.

 

“Letter of Credit Fee Rate” has the meaning set forth in the Pricing Schedule.

 

14

--------------------------------------------------------------------------------


 

“Letter of Credit Liabilities” means, for any Lender and at any time, such
Lender’s ratable participation in the sum of (x) the amounts then owing by each
Borrower in respect of amounts drawn under Letters of Credit and (y) the
aggregate amount then available for drawing under all Letters of Credit.

 

“Letter of Credit Sublimit” means a Dollar Amount equal to $100,000,000.

 

“LIBOR Auction” means a solicitation of Competitive Bid Quotes setting forth
Competitive Bid Margins based on the London Interbank Offered Rate pursuant to
Section 2.03.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset.  For the purposes of this Agreement, the Company or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Loan” means a Base Rate Loan, a Euro-Currency Loan or a Competitive Bid Loan
and “Loans” means Base Rate Loans, Euro-Currency Loans or Competitive Bid Loans
or any combination of the foregoing.

 

“London Interbank Offered Rate” has the meaning set forth in Section 2.07(b).

 

“Material Adverse Effect” means a material adverse effect on the business,
financial position or results of operations of the Company and its Consolidated
Subsidiaries, taken as a whole.

 

“Material Debt” means Debt (other than the Loans) of the Company and/or one or
more of its Subsidiaries, arising in one or more related or unrelated
transactions, in an aggregate principal or face amount exceeding $50,000,000.

 

“Material Financial Obligations” means a principal or face amount of Debt and/or
payment or collateralization obligations in respect of Derivatives Obligations
of the Company and/or one or more of its Subsidiaries, arising in one or more
related or unrelated transactions, exceeding in the aggregate $50,000,000.

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $50,000,000.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of

 

15

--------------------------------------------------------------------------------


 

the ERISA Group is then making or accruing an obligation to make contributions
or has within the preceding five plan years made contributions, including for
these purposes any Person which ceased to be a member of the ERISA Group during
such five year period.

 

“Notes” means promissory notes of a Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of such Borrower to repay the Loans
made to it, and “Note” means any one of such promissory notes issued hereunder.

 

“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.02) or a Notice of Competitive Bid Borrowing (as defined in
Section 2.03(f)).

 

“Notice of Interest Rate Election” has the meaning set forth in Section 2.10.

 

“Notice of Issuance” has the meaning set forth in Section 2.19.

 

“Obligors” means the Borrowers and the Guarantors, and “Obligor” means any one
of the Borrowers and the Guarantors.

 

“Outstanding Committed Amount” means, as to any Lender at any time, the sum at
such time, without duplication, of (i) the aggregate principal amount of the
outstanding Committed Dollar Loans of such Lender at such time, (ii) the
aggregate Dollar Amount of the aggregate principal amount of the outstanding
Committed Alternative Currency Loans of such Lender at such time and (iii) the
aggregate Dollar Amount of such Lender’s Letter of Credit Liabilities at such
time.

 

“Parent” means, with respect to any Lender, any Person controlling such Lender.

 

“Participant” has the meaning set forth in Section 10.06(b).

 

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

 

16

--------------------------------------------------------------------------------


 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

 

“Pricing Schedule” means the Pricing Schedule attached hereto.

 

“Prime Rate” means the rate of interest publicly announced by JPMorgan Chase
Bank, N.A. at its Principal Office from time to time as its prime rate.  Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.

 

“Principal Office” shall mean the principal office of JPMorgan Chase Bank, N.A.,
presently located at 270 Park Avenue, New York, New York 10017.

 

“Proxy Statement” means the Proxy Statement of the Company for the Annual
Meeting of Stockholders dated as of September 29, 2006.

 

“Quarterly Date” means each March 31, June 30, September 30 and December 31.

 

“Rate Fixing Date” means, with respect to any Interest Period, the day on which
quotes for deposits in the relevant currency for such Interest Period are
customarily taken in the London interbank market for delivery on the first day
of such Interest Period.

 

“Reference Banks” means the principal London offices of JPMorgan Chase Bank,
N.A. and one or more Lenders selected by the Administrative Agent from time to
time.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Obligation” has the meaning set forth in Section 2.19(d).

 

“Required Lenders” means at any time Lenders having in excess of 50% of the
aggregate amount of the Commitments or, if the Commitments shall have been
terminated, holding more than 50% of the Total Outstanding Amount.

 

“Revolving Credit Period” means the period from and including the Effective Date
to but not including the earlier of the Termination Date and the date of
termination of the Commitments.

 

17

--------------------------------------------------------------------------------


 

“Senior Officer” means, with respect to any Person, the chief executive officer,
the chief operating officer, the president, the chief financial officer, the
general counsel, the chief accounting officer or the treasurer of such Person
(or in any case persons having substantially similar responsibilities regardless
of title).

 

“Significant Subsidiary” means at any time a Subsidiary that as at that time
would be a “significant subsidiary” as defined in Rule 1-02 of Regulation S-X
promulgated by the Securities and Exchange Commission as in effect on the date
hereof; provided that the Company Guarantor and each Eligible Subsidiary shall
always be deemed to be a Significant Subsidiary.

 

“SPC” has the meaning specified in Section 10.06(f).

 

“Sterling” means the lawful currency of the United Kingdom.

 

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Company.

 

“Swiss Francs” means the lawful currency of the Swiss Confederation.

 

“Termination Date” means April 26, 2012, or, if such day is not a Euro-Dollar
Business Day, the next preceding Euro-Dollar Business Day.

 

“Total Outstanding Amount” means, at any time, the aggregate Dollar Amount of
all Loans outstanding at such time plus the aggregate Dollar Amount of the
Letter of Credit Liabilities of all Lenders at such time.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

 

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of capital stock or other ownership interests of which (except for
qualifying shares held by directors or foreign nationals in accordance

 

18

--------------------------------------------------------------------------------


 

with applicable law) are at the time directly or indirectly owned by the Company
or one or more other Wholly-Owned Consolidated Subsidiaries.

 

“Yen” means the lawful currency of Japan.

 

Section 1.02.  Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP, applied on a
basis consistent (except for changes concurred in by the Company’s independent
public accountants) with the most recent audited consolidated financial
statements of the Company and its Consolidated Subsidiaries delivered to the
Lenders; provided that, if the Company notifies the Administrative Agent that
the Company wishes to amend any covenant in Article 5 to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Company that the Required Lenders wish to amend Article 5 for
such purpose), then the Company’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Company and the Required Lenders.

 

Section 1.03.  Types of Borrowing.  The term “Borrowing” denotes the aggregation
of Loans of one or more Lenders to be made to a single Borrower pursuant to
Article 2 on the same date, all of which Loans are of the same type and currency
(subject to Article 8) and, except in the case of Base Rate Loans, have the same
initial Interest Period.  Borrowings are classified for purposes of this
Agreement either (a) by reference to the currency and/or pricing of Loans
comprising such Borrowing (e.g., a “Fixed Rate Borrowing” is a Euro-Currency
Borrowing or a Competitive Bid Borrowing (excluding any such Borrowing
consisting of Competitive Bid LIBOR Loans bearing interest at the Base Rate
pursuant to Section 8.01), and a “Euro-Currency Borrowing” is a Borrowing
comprised of Euro-Currency Loans), or (b) by reference to the provisions of
Article 2 under which participation therein is determined (i.e., a “Committed
Borrowing” is a Borrowing under Section 2.01 in which all Lenders participate in
proportion to their Commitments, while a “Competitive Bid Borrowing” is a
Borrowing under Section 2.03 in which the Lender participants are determined on
the basis of their bids in accordance therewith).

 

ARTICLE 2
THE CREDITS

 

Section 2.01.  Commitments To Lend.  (a) During the Revolving Credit Period,
each Lender severally agrees, on the terms and conditions set forth in this
Agreement, to make Loans denominated in Dollars or in an Alternative Currency

 

19

--------------------------------------------------------------------------------


 

to any Borrower pursuant to this Section 2.01(a) from time to time in amounts
such that (i) such Lender’s Outstanding Committed Amount shall not exceed the
amount of its Commitment, (ii) the Total Outstanding Amount shall not exceed the
aggregate amount of the Commitments and (iii) the sum of the aggregate Dollar
Amount of the aggregate principal amount of all outstanding Committed
Alternative Currency Loans plus the aggregate Dollar Amount of the aggregate
Letter of Credit Liabilities for Letters of Credit in an Alternative Currency
shall not exceed the Alternative Currency Sublimit.  Each Borrowing under this
Section 2.01(a) shall be (x) in the case of a Dollar-Denominated Borrowing, in a
minimum aggregate Dollar Amount of $20,000,000 and any larger multiple of
$1,000,000 and (y) in the case of an Alternative Currency Borrowing, in a
minimum aggregate Dollar Amount of $5,000,000 and in integral multiples of
500,000 units of the applicable Alternative Currency (except that any such
Borrowing may be in the aggregate amount available in accordance with this
Section 2.01(a) and Section 3.02) and shall be made from the several Lenders
ratably in proportion to their respective Available Commitments.

 

(b)        Within the foregoing limits, any Borrower may borrow under this
Section, repay, or to the extent permitted by Section 2.12, prepay Loans and
reborrow at any time during the Revolving Credit Period under this Section.

 

Section 2.02.  Notice of Committed Borrowing.   A Borrower shall give the
Applicable Agent notice (a “Notice of Committed Borrowing”) not later than
10:30 A.M. (New York City time)(or 10:30 A.M. (London time) in the case of
Alternative Currency Borrowing) on (x) the date of each Base Rate Borrowing,
(y) the third Euro-Dollar Business Day before each Euro-Dollar Borrowing and
(z) the third Euro-Currency Business Day before (or, solely in the case of
Alternative Currency Borrowings denominated in Sterling, telephonic notice (such
telephonic notice to be confirmed promptly in writing) not later than 5:00 A.M.
(New York City time) on the Euro-Currency Business Day of) each Alternative
Currency Borrowing, specifying:

 

(i)           the date of such Borrowing, which shall be a Domestic Business Day
in the case of a Base Rate Borrowing or a Euro-Currency Business Day in the case
of a Euro-Currency Borrowing;

 

(ii)          the currency and the aggregate amount in the relevant currency and
the Dollar Amount of such Borrowing; provided that if no currency is specified
with respect to any requested Borrowing, then the Borrower shall be deemed to
have selected Dollars;

 

(iii)         in the case of Committed Dollar Loans, whether the Loans
comprising such Borrowing are to bear interest initially at the Base Rate or a
Euro-Currency Rate; and

 

20

--------------------------------------------------------------------------------

 


 

(iv)                         in the case of a Euro-Currency Borrowing, the
duration of the initial Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period, and, in the case of an
Alternative Currency Borrowing, the location from which payments of the
principal and interest on such Alternative Currency Borrowing will be made,
which will comply with the requirements of Section 2.14.

 

Section 2.03.  Competitive Bid Borrowings.  (a) The Competitive Bid Option.  In
addition to Committed Borrowings pursuant to Section 2.01, any Borrower may, as
set forth in this Section, request the Lenders during the Revolving Credit
Period to make offers to make Competitive Bid Loans to such Borrower.  The
Lenders may, but shall have no obligation to, make such offers and a Borrower
may, but shall have no obligation to, accept any such offers in the manner set
forth in this Section.

 

(b)                                 Competitive Bid Quote Request.  When a
Borrower wishes to request offers to make Competitive Bid Loans under this
Section, it shall transmit to the Administrative Agent by telex or facsimile
transmission a Competitive Bid Quote Request substantially in the form of
Exhibit B hereto so as to be received not later than 10:30 A.M. (New York City
time)(or 10:30 A.M. (London time) in the case of a proposed Alternative Currency
Borrowing) on (x) the fourth Euro-Dollar Business Day prior to the date of
Borrowing proposed therein (or in the case of an Alternative Currency Borrowing,
the fourth Eurocurrency Business Day), in the case of a LIBOR Auction or (y) the
Business Day prior to the date of Borrowing proposed therein, in the case of an
Absolute Rate Auction (or, in either case, such other time or date as such
Borrower and the Administrative Agent shall have mutually agreed and shall have
notified to the Lenders not later than the date of the Competitive Bid Quote
Request for the first LIBOR Auction or Absolute Rate Auction for which such
change is to be effective) specifying:

 

(i)                                the proposed date of Borrowing, which shall
be a Euro-Dollar Business Day (or in the case of an Alternative Currency
Borrowing, a Eurocurrency Business Day) in the case of a LIBOR Auction or a
Domestic Business Day in the case of an Absolute Rate Auction in dollars,

 

(ii)                             the proposed currency of such Borrowing,

 

(iii)                          the aggregate amount of such Borrowing, which
shall be (x) in the case of a Dollar-Denominated Borrowing, in a minimum
aggregate Dollar Amount of $20,000,000 and any larger multiple of $1,000,000 and
(y) in the case of an Alternative Currency Borrowing, in a minimum aggregate
Dollar Amount of $5,000,000 and in integral multiples of 500,000 units of the
applicable Alternative Currency,

 

(iv)                         the duration of the Interest Period applicable
thereto, subject to the provisions of the definition of Interest Period, and

 

21

--------------------------------------------------------------------------------


 

(v)                            whether the Competitive Bid Quotes requested are
to set forth a Competitive Bid Margin or a Competitive Bid Absolute Rate.

 

A Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request.  No Competitive Bid
Quote Request shall be given within four Euro-Dollar Business Days (or such
other number of days as the applicable Borrower and the Administrative Agent may
agree) of any other Competitive Bid Quote Request.

 

(c)                        Invitation for Competitive Bid Quotes.  Promptly upon
receipt of a Competitive Bid Quote Request, the Administrative Agent shall send
to the Lenders by telex or facsimile transmission an Invitation for Competitive
Bid Quotes substantially in the form of Exhibit C hereto, which shall constitute
an invitation by the applicable Borrower to each Lender to submit Competitive
Bid Quotes offering to make the Competitive Bid Loans to which such Competitive
Bid Quote Request relates in accordance with this Section.

 

(d)                       Submission and Contents of Competitive Bid Quotes. 
(i) Each Lender may submit a Competitive Bid Quote containing an offer or offers
to make Competitive Bid Loans in response to any Invitation for Competitive Bid
Quotes.  Each Competitive Bid Quote must comply with the requirements of this
subsection (d) and must be submitted to the Administrative Agent by telex or
facsimile transmission at its offices specified in or pursuant to Section 10.01
not later than (x) 9:30 A.M. (New York City time)(or 9:30 A.M. (London time) in
the case of an Alternative Currency Borrowing) on the third Euro-Dollar Business
Day prior to the proposed date of Borrowing (or in the case of an Alternative
Currency Borrowing, the third Eurocurrency Business Day), in the case of a LIBOR
Auction or (y) 9:30 A.M. (New York City time) (or 9:30 A.M. (London time) in the
case of an Alternative Currency Borrowing) on the proposed date of Borrowing, in
the case of an Absolute Rate Auction (or, in either case, such other time or
date as the applicable Borrower and the Administrative Agent shall have mutually
agreed and shall have notified to the Lenders not later than the date of the
Competitive Bid Quote Request for the first LIBOR Auction or Absolute Rate
Auction for which such change is to be effective); provided that Competitive Bid
Quotes submitted by the Administrative Agent (or any affiliate of the
Administrative Agent) in the capacity of a Lender may be submitted, and may only
be submitted, if the Administrative Agent or such affiliate notifies the
Borrower of the terms of the offer or offers contained therein not later than
(x) one hour prior to the deadline for the other Lenders, in the case of a LIBOR
Auction or (y) 15 minutes prior to the deadline for the other Lenders, in the
case of an Absolute Rate Auction.  Subject to Articles 3 and 6, any Competitive
Bid Quote so made shall be irrevocable except with the written consent of the
Administrative Agent given on the instructions of the applicable Borrower.

 

(ii)                             Each Competitive Bid Quote shall be
substantially in the form of Exhibit D hereto and shall in any case specify:

 

22

--------------------------------------------------------------------------------


 

(A)                              the proposed date of Borrowing,

 

(B)                                the principal amount of the Competitive Bid
Loan for which each such offer is being made, which principal amount (w) may be
greater than or less than the Commitment of the quoting Lender, (x) must be
(1) in the case of a Dollar-Denominated Borrowing, $5,000,000 or a larger
multiple of $1,000,000 and (2) in the case of an Alternative Currency Borrowing,
$500,000 or an integral multiple of 500,000 units of the applicable Alternative
Currency, (y) may not exceed the principal amount of Competitive Bid Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Competitive Bid Loans for which offers being made by
such quoting Lender may be accepted,

 

(C)                                in the case of a LIBOR Auction, the margin
above or below the applicable London Interbank Offered Rate (the “Competitive
Bid Margin”) offered for each such Competitive Bid Loan, expressed as a
percentage (specified to the nearest 1/10,000th of 1%) to be added to or
subtracted from such base rate,

 

(D)                               in the case of an Absolute Rate Auction, the
rate of interest per annum (specified to the nearest 1/10,000th of 1%) (the
“Competitive Bid Absolute Rate”) offered for each such Competitive Bid Loan, and

 

(E)                                 the identity of the quoting Lender.

 

A Competitive Bid Quote may set forth up to five separate offers by the quoting
Lender with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.

 

(iii)                          Any Competitive Bid Quote shall be disregarded if
it:

 

(A)                              is not substantially in conformity with
Exhibit D hereto or does not specify all of the information required by
subsection (d)(ii) above;

 

(B)                                contains qualifying, conditional or similar
language;

 

(C)                                proposes terms other than or in addition to
those set forth in the applicable Invitation for Competitive Bid Quotes; or

 

23

--------------------------------------------------------------------------------


 

(D)                               arrives after the time set forth in subsection
(d)(i).

 

(e)                        Notice to Borrower.  The Administrative Agent shall
promptly notify the applicable Borrower of the terms (x) of any Competitive Bid
Quote submitted by a Lender that is in accordance with subsection (d) and (y) of
any Competitive Bid Quote that amends, modifies or is otherwise inconsistent
with a previous Competitive Bid Quote submitted by such Lender with respect to
the same Competitive Bid Quote Request.  Any such subsequent Competitive Bid
Quote shall be disregarded by the Administrative Agent unless such subsequent
Competitive Bid Quote is submitted solely to correct a manifest error in such
former Competitive Bid Quote.  The Administrative Agent’s notice to the
applicable Borrower shall specify (A) the aggregate principal amount of
Competitive Bid Loans for which offers have been received for each Interest
Period specified in the related Competitive Bid Quote Request, (B) the
respective principal amounts and Competitive Bid Margins or Competitive Bid
Absolute Rates, as the case may be, so offered and (C) if applicable,
limitations on the aggregate principal amount of Competitive Bid Loans for which
offers in any single Competitive Bid Quote may be accepted.

 

(f)                          Acceptance and Notice by Borrower.  Not later than
10:30 A.M. (New York City time) (or 10:30 A.M. (London time) in the case of an
Alternative Currency Borrowing) on (x) the third Euro-Dollar Business Day prior
to the proposed date of Borrowing (or in the case of an Alternative Currency
Borrowing, the third Eurocurrency Business Day), in the case of a LIBOR Auction
or (y) the proposed date of Borrowing, in the case of an Absolute Rate Auction
(or, in either case, such other time or date as the Borrower and the
Administrative Agent shall have mutually agreed and shall have notified to the
Lenders not later than the date of the Competitive Bid Quote Request for the
first LIBOR Auction or Absolute Rate Auction for which such change is to be
effective), the applicable Borrower shall notify the Administrative Agent of its
acceptance or non-acceptance of the offers so notified to it pursuant to
subsection (e).  In the case of acceptance, such notice (a “Notice of
Competitive Bid Borrowing”) shall specify the aggregate principal amount of
offers for each Interest Period that are accepted.  The applicable Borrower may
accept any Competitive Bid Quote in whole or in part; provided that:

 

(i)                                the aggregate principal amount of each
Competitive Bid Borrowing may not exceed the applicable amount set forth in the
related Competitive Bid Quote Request;

 

(ii)                             the principal amount of each Competitive Bid
Borrowing must be (x) in the case of a Dollar-Denominated Borrowing, in a
minimum aggregate Dollar Amount of $20,000,000 and any larger multiple of
$1,000,000 and (y) in the case of an Alternative Currency Borrowing, in a
minimum aggregate Dollar Amount of $5,000,000 and in integral multiples of
500,000 units of the applicable Alternative Currency;

 

24

--------------------------------------------------------------------------------


 

(iii)                          acceptance of offers may only be made on the
basis of ascending Competitive Bid Margins or Competitive Bid Absolute Rates, as
the case may be; and

 

(iv)                         the applicable Borrower may not accept any offer
that is described in subsection (d)(iii) or that otherwise fails to comply with
the requirements of this Agreement.

 

(g)                       Allocation by Administrative Agent.  If offers are
made by two or more Lenders with the same Competitive Bid Margins or Competitive
Bid Absolute Rates, as the case may be, for a greater aggregate principal amount
than the amount in respect of which such offers are accepted for the related
Interest Period, the principal amount of Competitive Bid Loans in respect of
which such offers are accepted shall be allocated by the Administrative Agent
among such Lenders as nearly as possible (as the Administrative Agent may deem
appropriate) in proportion to the aggregate principal amounts of such offers. 
Determinations by the Administrative Agent of the amounts of Competitive Bid
Loans shall be conclusive in the absence of manifest error.

 

Section 2.04.  Notice To Lenders; Funding of Loans.  (a) Upon receipt of a
Notice of Borrowing, the Applicable Agent shall promptly notify each Lender of
the contents thereof and of such Lender’s share (if any) of such Borrowing and
such Notice of Borrowing shall not thereafter be revocable by the applicable
Borrower.

 

(b)                  On the date of each Borrowing, each Lender participating
therein shall (except as provided in subsection (c) of this Section):

(1)                             if such Borrowing is to be made in dollars, make
available its share of such Borrowing in dollars not later than 12:00 Noon (New
York City time), in Federal or other funds immediately available in New York
City, to the Administrative Agent at its office specified in or pursuant to
Section 10.01; or

 

(2)                             if such Borrowing is to be made in an
Alternative Currency, make available its share of such Borrowing in such
Alternative Currency (in such funds as may then be customary for the settlement
of international transactions in such Alternative Currency) to the account of
the Applicable Agent at such time and place as shall have been notified by the
Applicable Agent to the Lenders by at least three Euro-Currency Business Days’
notice (or, solely in the case of such Borrowing denominated in Sterling, by
telephonic notice on the Euro-Currency Business Day of the date of such
Borrowing, such notice to be promptly confirmed in writing).

 

25

--------------------------------------------------------------------------------


 

(c)                        Unless the Applicable Agent shall have received
notice from a Lender prior to the date of any Borrowing that such Lender will
not make available to the Applicable Agent such Lender’s share of such
Borrowing, the Applicable Agent may assume that such Lender has made such share
available to the Applicable Agent on the date of such Borrowing in accordance
with subsection (b) of this Section and the Applicable Agent may, in reliance
upon such assumption, make available to the applicable Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made such share available to the Applicable Agent, such Lender and the
applicable Borrower severally agree to repay to the Applicable Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the applicable Borrower until the
date such amount is repaid to the Applicable Agent, at (i) in the case of the
applicable Borrower, a rate per annum equal to the higher of the Federal Funds
Rate and the interest rate applicable thereto pursuant to Section 2.07 and
(ii) in the case of such Lender, the Federal Funds Rate (if such Borrowing is in
dollars) or the applicable London Interbank Offered Rate (if such Borrowing is
in an Alternative Currency).  If such Lender shall repay to the Applicable Agent
such corresponding amount, such amount so repaid shall constitute such Lender’s
Loan included in such Borrowing for purposes of this Agreement.

 

(d)                       Each Lender may, at its option, make any Loan
available to a Borrower that is organized under the laws of a jurisdiction other
than of the United States or a political subdivision thereof  by causing any
foreign or domestic branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
such Borrower to repay such Loan in accordance with the terms of this Agreement

 

Section 2.05.  Evidence Of Debt.  (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
by such Borrower from time to time hereunder.

 

(b)                       The Administrative Agent shall maintain accounts in
which it shall record (i) the Dollar Amount of each Loan made to a Borrower
hereunder, the class, type and, in the case of any Committed Alternative
Currency Loans, currency thereof and the Interest Period (if any) applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

 

(c)                        The entries made in the accounts maintained pursuant
to paragraph (a) or (b) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any

 

26

--------------------------------------------------------------------------------


 

Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of each Borrower to repay
the Lenders in accordance with the terms of this Agreement.

 

(d)                       Any Lender may request that Loans made by it be
evidenced by a promissory note.  In such event, the applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) substantially in the form of Exhibit A hereto.  Thereafter,
the Loans evidenced by each such promissory note and interest thereon shall at
all times (including after assignment pursuant to Section 10.06) be represented
by one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).  Each reference in this Agreement to the “Note” of
such Lender shall be deemed to refer to and include any or all of such Notes.

 

Section 2.06.  Maturity of Loans.  (a) Each Committed Loan shall mature, and the
principal amount thereof shall be due and payable, together with accrued
interest thereon, on the Termination Date.

 

(b)                       Each Competitive Bid Loan shall mature, and the
principal amount thereof shall be due and payable, together with accrued
interest thereon, on the last day of the Interest Period applicable to such
Loan.

 

Section 2.07.  Interest Rates.  (a) Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made until it becomes due, at a rate per annum equal to the Base Rate for
such day.  Such interest shall be payable quarterly in arrears on each Quarterly
Date and, with respect to the principal amount of any Base Rate Loan converted
to a Euro-Dollar Loan, on each date a Base Rate Loan is so converted. Any
overdue principal of or interest on any Base Rate Loan shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to the sum
of 2% plus the rate otherwise applicable to Base Rate Loans for such day.

 

(b)                       Each Euro-Currency Loan shall bear interest on the
outstanding principal amount thereof, for each day during the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Euro-Currency
Margin plus the London Interbank Offered Rate applicable to such Interest
Period.  Such interest shall be payable for each Interest Period on the last day
thereof and, if such Interest Period is longer than three months, at intervals
of three months after the first day of such Interest Period.

 

The “London Interbank Offered Rate” applicable to any Interest Period means the
rate appearing on “Page BBAM 1” on the Bloomberg Service (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently

 

27

--------------------------------------------------------------------------------


 

provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in the relevant currency in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days before the beginning
(or, solely in the case of Borrowings denominated in Sterling, on the first day)
of such Interest Period, as the rate for deposits in the relevant currency with
a maturity comparable to such Interest Period.  If such rate is not available at
such time for any reason, then the “London Interbank Offered Rate” with respect
to such Interest Period shall be the average (rounded upward, if necessary, to
the next higher 1/16 of 1%) of the respective rates per annum at which deposits
in the relevant currency are offered to each of the Reference Banks in the
London interbank market at approximately 11:00 A.M. (London time) on the Rate
Fixing Date in an amount approximately equal to the principal amount of the
Euro-Currency Loan of such Reference Bank to which such Interest Period is to
apply and for a period of time comparable to such Interest Period.

 

(c)                        Any overdue principal of or interest on any
Euro-Currency Loan shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to the higher of (i) the sum of 2% plus the
Euro-Currency Margin plus the London Interbank Offered Rate applicable to the
Interest Period for such Loan and (ii) the sum of 2% plus the Euro-Currency
Margin plus the average (rounded upward, if necessary, to the next higher 1/16
of 1%) of the respective rates per annum at which one day (or, if such amount
due remains unpaid more than three Euro-Currency Business Days, then for such
other period of time not longer than three months as the Administrative Agent
may select) deposits in the relevant currency in an amount approximately equal
to such overdue payment due to each of the Reference Banks are offered to such
Reference Bank in the London interbank market for the applicable period
determined as provided above (or, if the circumstances described in clause
(a) or (b) of Section 8.01 shall exist, at a rate per annum equal to the sum of
2% plus the rate applicable to Base Rate Loans for such day).

 

(d)                       Subject to Section 8.01, each Competitive Bid LIBOR
Loan shall bear interest on the outstanding principal amount thereof, for the
Interest Period applicable thereto, at a rate per annum equal to the sum of the
London Interbank Offered Rate for such Interest Period (determined in accordance
with Section 2.07(b) as if the related Competitive Bid LIBOR Borrowing were a
Committed Euro-Dollar Borrowing) plus (or minus) the Competitive Bid Margin
quoted by the Lender making such Loan in accordance with Section 2.03.  Each
Competitive Bid Absolute Rate Loan shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the Competitive Bid Absolute Rate quoted by the Lender making
such Loan in accordance with Section 2.03.  Such interest shall be payable for
each Interest Period on the last day thereof and, if such Interest Period is
longer than three months, at intervals of three months after the first day
thereof.

 

28

--------------------------------------------------------------------------------


 

(e)                        Any overdue principal of or interest on any
Competitive Bid Loan shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to the sum of 2% plus the Base Rate for such day.

 

(f)                          The Administrative Agent shall determine each
interest rate applicable to the Loans hereunder.  The Administrative Agent shall
give prompt notice to the applicable Borrower and the participating Lenders of
each rate of interest so determined, and its determination thereof shall be
conclusive in the absence of manifest error.

 

(g)                       Each Reference Bank agrees to use its best efforts to
furnish quotations to the Administrative Agent as contemplated by this Section. 
If any Reference Bank does not furnish a timely quotation, the Administrative
Agent shall determine the relevant interest rate on the basis of the quotation
or quotations furnished by the remaining Reference Bank or Banks or, if none of
such quotations is available on a timely basis, the provisions of Section 8.01
shall apply.

 

Section 2.08.  Fees.  (a) The Company shall pay to the Administrative Agent for
the account of the Lenders ratably a facility fee (the “Facility Fee”), which
shall accrue at the Facility Fee Rate (i) from and including the Effective Date
to but excluding the date of termination of the Commitments in their entirety,
on the average daily aggregate amount of the Commitments (whether used or
unused) and (ii) from and including such date of termination to but excluding
the date the Loans shall be repaid in their entirety, on the average daily
aggregate outstanding principal Dollar Amount of the Loans.

 

(b)                       The Company shall pay to the Administrative Agent
(i) for the account of the Lenders ratably a letter of credit fee in Dollars
accruing daily on the aggregate Dollar Amount of all outstanding Letters of
Credit at the Letter of Credit Fee Rate (determined daily in accordance with the
Pricing Schedule) and (ii) for the account of the Issuing Lender a letter of
credit fronting fee accruing daily on the aggregate Dollar Amount of all Letters
of Credit issued by the Issuing Lender at a rate per annum mutually agreed from
time to time by the Company and the Issuing Lender.  The Company shall also pay
to the Issuing Lender for its own account issuance, drawing, amendment and
extension charges in the amounts and at the times as agreed between the Company
and the Issuing Lender.

 

(c)                        Accrued fees under this Section shall be payable
quarterly in arrears on each Quarterly Date and on the date of termination of
the Commitments in their entirety (and, in the case of clause (a), if later, the
date the Loans shall be repaid in their entirety and, in the case of clause (b),
if later, the date on which all Letters of Credit shall have been terminated).

 

Section 2.09.  Optional Termination or Reduction of Commitments.  During the
Revolving Credit Period, the Company may, upon at least three

 

29

--------------------------------------------------------------------------------


 

Domestic Business Days’ notice to the Administrative Agent, (i) terminate the
Commitments at any time, if no Loans or Letter of Credit Liabilities are
outstanding at such time or (ii) ratably reduce from time to time by an
aggregate amount of $20,000,000 or a larger multiple of $1,000,000, the
aggregate amount of the Commitments in excess of the Total Outstanding Amount.

 

Section 2.10.  Method of Electing Interest Rates.  (a) The Committed Dollar
Loans included in each Committed Borrowing shall bear interest initially at the
type of rate specified by the applicable Borrower in the applicable Notice of
Committed Dollar Borrowing.  Thereafter, the applicable Borrower may from time
to time elect to change or continue the type of interest rate borne by each
Group of Committed Dollar Loans (subject in each case to Section 2.07(c) and the
provisions of Article 8 and the last sentence of this subsection (a)), as
follows:

 

(i)                                if such Loans are Base Rate Loans, the
applicable Borrower may elect to convert such Loans to Euro-Dollar Loans as of
any Euro-Dollar Business Day; and

 

(ii)                             if such Loans are Euro-Dollar Loans, the
applicable Borrower may elect to convert such Loans to Base Rate Loans as of any
Domestic Business Day, or elect to continue such Loans as Euro-Dollar Loans for
an additional Interest Period as of any Euro-Dollar Business Day, subject to
Section 2.15 in the case of any such conversion or continuation effective on any
day other than the last day of the then current Interest Period applicable to
such Loans.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 10:00 A.M. (New York
City time) on the third Euro-Dollar Business Day (or in the case of an
Alternative Currency Borrowing, the third Eurocurrency Business Day) before the
conversion or continuation selected in such notice is to be effective.  A Notice
of Interest Rate Election may, if it so specifies, apply to only a portion of
the aggregate principal Dollar Amount of the relevant Group of Loans; provided
that (i) such portion is allocated ratably among the Loans comprising such Group
and (ii) the portion to which such Notice applies, and the remaining portion to
which it does not apply, are each (x) in the case of a Dollar-Denominated
Borrowing, $20,000,000 or any larger multiple of $1,000,000 and (y) in the case
of an Alternative Currency Borrowing, $5,000,000 or an integral multiple of
500,000 units of the applicable Alternative Currency.  If no Notice of Interest
Rate Election is timely delivered prior to the end of an Interest Period for any
Euro-Dollar Loan, the Borrower shall be deemed to have elected that all Loans
having such Interest Period shall be converted to Base Rate Loans effective as
of the last day of such Interest Period.

 

(b)                       Each Notice of Interest Rate Election shall specify:

 

30

--------------------------------------------------------------------------------

 


 

(i)                                the Group of Loans (or portion thereof) to
which such notice applies;

 

(ii)                             the date on which the conversion or
continuation selected in such notice is to be effective, which shall comply with
the applicable clause of subsection (a) above;

 

(iii)                          if the Loans comprising such Group are to be
converted, the new type of Loans and, if the Loans being converted are to be
Euro-Dollar Loans, the duration of the next succeeding Interest Period
applicable thereto; provided that, if at the time such notice is delivered an
Event of Default has occurred and is continuing, the duration of the Interest
Period with respect to any Euro-Dollar Loans to which such notice applies shall
be one month; and

 

(iv)                         if such Loans are to be continued as Euro-Dollar
Loans for an additional Interest Period, the duration of such additional
Interest Period; provided that, if at the time such notice is delivered an Event
of Default has occurred and is continuing, the duration of the Interest Period
with respect to any Euro-Dollar Loans to which such notice applies shall be one
month.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

 

(c)                        Upon receipt of a Notice of Interest Rate Election
from the applicable Borrower pursuant to subsection (a) above, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and such notice shall not thereafter be revocable by such Borrower.

 

(d)                       A Borrower shall not be entitled to elect to convert
any Committed Dollar Loans to, or continue any Committed Dollar Loans for an
additional Interest Period as, Euro-Dollar Loans, in each case made to it, if a
Default shall have occurred and be continuing when such Borrower delivers notice
of such election to the Administrative Agent.

 

(e)                        An election by any Borrower to change or continue the
rate of interest applicable to any Group of Loans pursuant to this Section shall
not constitute a “Borrowing” subject to the provisions of Section 3.02.

 

(f)                          The initial Interest Period for each Group of
Committed Alternative Currency Loans shall be specified by the applicable
Borrower in the applicable Notice of Borrowing.  The applicable Borrower may
specify the duration of each subsequent Interest Period applicable to such Group
of Loans by delivering to the Administrative Agent, not later than 10:30 A.M.
(London time) on the third Euro-Currency Business Day before the end of the
immediately preceding Interest

 

31

--------------------------------------------------------------------------------


 

Period, a notice specifying the Group of Loans to which such notice applies and
the duration of such subsequent Interest Period (which shall comply with the
provisions of the definition of Interest Period).  Such notice may, if it so
specifies, apply to only a portion of the aggregate principal amount of the
relevant Group of Loans; provided that (i) such portion is allocated ratably
among the Loans comprising such Group and (ii) the Dollar Amounts of the portion
to which such notice applies, and the remaining portion to which it does not
apply, are each at least $5,000,000 and shall be in integral multiples of
500,000 units of the relevant Alternative Currency.  If no such notice is timely
received by the Administrative Agent before the end of any applicable Interest
Period, the applicable Borrower shall be deemed to have elected that the
subsequent Interest Period for such Group of Loans shall have a duration of one
month (subject to the provisions of the definition of Interest Period).

 

Section 2.11.  Mandatory Termination of Commitments.  Unless previously
terminated, the Commitments shall terminate on the Termination Date and any
Loans then outstanding (together with accrued interest thereon) shall be due and
payable on such date.

 

Section 2.12.  Optional Prepayments.  (a)  Subject in the case of any Fixed Rate
Borrowing to Section 2.15, each Borrower may, upon at least one Domestic
Business Day’s notice to the Administrative Agent, prepay any Base Rate
Borrowing (or any Competitive Bid Borrowing bearing interest at the Base Rate
pursuant to Section 8.01) made to it or upon at least three Euro-Currency
Business Days’ notice to the Administrative Agent and the Applicable Agent (if
different), prepay any Euro-Currency Borrowing made to it, in each case in whole
at any time, or from time to time in part in an aggregate Dollar Amount not less
than $20,000,000 or in the case of any Loan denominated in dollars, any larger
multiple of $1,000,000, or in the case of any Committed Alternative Currency
Loan in an aggregate Dollar Amount not less than $5,000,000 or any larger
integral multiple of 500,000 units of the relevant Alternative Currency, by
paying (in the relevant currency) the principal Dollar Amount to be prepaid
together with accrued interest thereon to the date of prepayment.  Each such
optional prepayment shall be applied to prepay ratably the Loans of the several
Lenders included in such Borrowing.

 

(b)                       A Borrower may not prepay all or any portion of the
principal amount of any Competitive Bid Loan made to it prior to the maturity
thereof except (i) as provided in subsection (a) above or (ii) with respect to
any particular Competitive Bid Loan, as agreed upon between the Lender making
such Loan and such Borrower so long as at the time such Borrower makes such
prepayment no Default has occurred and is continuing.

 

(c)                        Upon receipt of a notice of prepayment pursuant to
this Section, the Administrative Agent shall promptly notify each Lender of the
contents thereof

 

32

--------------------------------------------------------------------------------


 

and of such Lender’s ratable share (if any) of such prepayment and such notice
shall not thereafter be revocable by the applicable Borrower.

 

Section 2.13.  Determining Dollar Amounts of Committed Alternative Currency
Loans; Related Mandatory Prepayments.  (a)  The Administrative Agent shall
determine the Dollar Amount of each Committed Alternative Currency Loan promptly
after it receives the related Notice of Committed Borrowing, based on the
Exchange Rate on the third Euro-Currency Business Day before (or, solely in the
case of Alternative Currency Borrowings denominated in Sterling, on) the date of
Borrowing specified in such notice.  Thereafter, the Administrative Agent shall
redetermine the Dollar Amount of each Committed Alternative Currency Loan on the
last Euro-Currency Business Day of each calendar month while such Loan remains
outstanding, based in each case on the Exchange Rate on such Euro-Currency
Business Day.  The Administrative Agent shall promptly notify the applicable
Borrower and the participating Lenders of each Dollar Amount so determined, and
its determination thereof shall be conclusive in the absence of manifest error.

 

(b)                       The Administrative Agent shall determine the Dollar
Amount of the Letter of Credit Liabilities related to each Letter of Credit
promptly after it receives the related Notice of Issuance, based on the Exchange
Rate on the third Euro-Currency Business Day before (or, solely in the case of a
Letter of Credit denominated in Sterling, on) the date of issuance specified in
such notice.  Thereafter, the Administrative Agent shall redetermine the Dollar
Amount of each Letter of Credit on the last Euro-Currency Business Day of each
calendar month while such Letter of Credit remains outstanding, based in each
case on the Exchange Rate on such Euro-Currency Business Day.  The
Administrative Agent shall promptly notify the applicable Borrower and the
participating Lenders of each Dollar Amount so determined, and its determination
thereof shall be conclusive in the absence of manifest error.

 

(c)                        If, (i) on the last day of any Interest Period for
any Borrowing, the Total Outstanding Amount at such time exceeds the aggregate
amount of Commitments, the relevant Borrower shall, on such day, prepay
Committed Loans included in such Borrowing in an amount equal to the lesser of
(x) such excess and (y) the amount of such Borrowing and (ii) on the last day of
any Interest Period for any Committed Alternative Currency Borrowing, the Dollar
Amount of the aggregate principal amount of outstanding Alternative Currency
Loans exceeds the Alternative Currency Sublimit, the relevant Borrower shall, on
such date, prepay Committed Alternative Currency Loans included in such
Borrowing in an amount equal to the lesser of (x) such excess and (y) the amount
of such Borrowing.

 

(d)                       If, on the last Euro-Currency Business Day of any
calendar month, after any redetermination of the Dollar Amounts pursuant to
Section 2.13(a), the Total Outstanding Amount at such time exceeds 105% of the
aggregate amount of

 

33

--------------------------------------------------------------------------------


 

Commitments, then the Borrowers shall, on the last Euro-Currency Business Day of
the next calendar month (the “Prepayment Date”), prepay one or more Groups of
Borrowings in an aggregate principal amount equal to the excess, if any, of the
Total Outstanding Amount as of such Prepayment Date over the then outstanding
Commitments.

 

(e)                        If, on the last Euro-Currency Business Day of any
calendar month, after any redetermination of the Dollar Amounts pursuant to
Section 2.13(a), the aggregate Dollar Amount of the aggregate Committed
Alternative Currency Loans exceeds 105% of the Alternative Currency Sublimit,
then the Borrowers shall, on the Prepayment Date, prepay one or more Groups of
Borrowings in an aggregate principal amount equal to the excess, if any, of the
aggregate Dollar Amount of the aggregate Committed Alternative Currency Loans as
of such Prepayment Date over the Alternative Currency Sublimit.

 

Section 2.14.  General Provisions as to Payments.  (a)  Each Borrower shall make
each payment of principal of, and interest on, the Loans and Letter of Credit
Liabilities denominated in Dollars and of fees hereunder, not later than 12:00
Noon (New York City time) on the date when due, in Federal or other funds
immediately available in New York City, without defense, set-off or counterclaim
and free of any restriction or condition, to the Administrative Agent at its
address referred to in Section 10.01.  Each Borrower shall make each payment of
principal of, and interest on, the Committed Alternative Currency Loans in the
relevant Alternative Currency in such funds as may then be customary for the
settlement of international transactions in such Alternative Currency, to such
account and at such time and at such place as shall have been notified by the
Applicable Agent to such Borrower and the Lenders by at least three
Euro-Currency Business Days’ notice (or, solely in the case of Alternative
Currency Borrowings denominated in Sterling, by at least one Euro-Currency
Business Days’ notice).  The Borrower may specify in any notice delivered to the
Administrative Agent and the Applicable Agent with respect to any Alternative
Currency, one or more locations from which such Borrower may make payments of
principal or of interest on any Committed Alternative Currency Loan in such
Alternative Currency; provided that the Administrative Agent approve such
location.  The Applicable Agent will promptly distribute to each Lender its
ratable share of each such payment received by the Administrative Agent for the
account of the Lenders.  Whenever any payment of principal of, or interest on,
the Base Rate Loans, Letter of Credit Liabilities denominated in Dollars or of
fees shall be due on a day which is not a Domestic Business Day, the date for
payment thereof shall be extended to the next succeeding Domestic Business Day. 
Whenever any payment of principal of, or interest on, the Euro-Currency Loans
shall be due on a day which is not a Euro-Currency Business Day, the date for
payment thereof shall be extended to the next succeeding Euro-Currency Business
Day unless such Euro-Currency Business Day falls in another calendar month, in
which case the date for payment thereof shall be the next preceding
Euro-Currency Business

 

34

--------------------------------------------------------------------------------


 

Day.  Whenever any payment of principal of, or interest on, the Competitive Bid
Loans shall be due on a day which is not a Euro-Dollar Business Day, the date
for payment thereof shall be extended to the next succeeding Euro-Dollar
Business Day.  Whenever any payment of principal of or interest on Letter of
Credit Liabilities denominated in an Alternative Currency shall be due on a day
which is not a Euro-Currency Business Day, the date for payment thereof shall be
extended to the next succeeding Euro-Currency Business Day.  If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

 

(b)                       Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Lenders hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that such Borrower shall not have so made such payment, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate (if such amount
was distributed in dollars) or (ii) the rate per annum at which one-day deposits
in the relevant currency are offered to the Administrative Agent in the London
interbank market for such day (if such amount was distributed in an Alternative
Currency).

 

Section 2.15.  Funding Losses.  If a Borrower makes any payment of principal
with respect to any Fixed Rate Loan, any Fixed Rate Loan is converted (pursuant
to Article 2, 6 or 8 or otherwise) or continued on any day other than the last
day of an Interest Period applicable thereto, or the last day of an applicable
period fixed pursuant to Section 2.07(c), or if any Committed Alternative
Currency Loan is converted to a Loan denominated in dollars pursuant to
Article 8, or if a Borrower fails to borrow, prepay, convert or continue any
Fixed Rate Loans after notice has been given to any Lender in accordance with
Section 2.04(a), 2.12(a) or Section 2.10, respectively, such Borrower shall
reimburse each Lender within 15 days after demand for any resulting loss or
expense incurred by it (or by an existing or prospective Participant in the
related Loan), including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such prepayment or conversion or continuation or
failure to borrow, prepay, convert or continue; provided that such Lender shall
have delivered to such Borrower and the Administrative Agent a certificate as to
the amount of such loss or expense and setting forth the calculation thereof in
reasonable detail, which certificate shall be conclusive in the absence of
manifest error.

 

35

--------------------------------------------------------------------------------


 

Section 2.16.  Computation of Interest and Fees.  Interest based on the Prime
Rate and, in the case of Committed Alternative Currency Loans denominated in
Sterling, the Euro-Currency Rate hereunder shall be computed on the basis of a
year of 365 days and paid for the actual number of days elapsed (including the
first day but excluding the last day).  All other interest and fees shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day); provided that
if the Administrative Agent reasonably determines that a different basis of
computation is the market convention for a particular Alternative Currency, such
different basis shall be used.

 

Section 2.17.  [Intentionally Omitted]

 

Section 2.18.  Regulation D Compensation.  (a)  Each Lender may require each
Borrower to pay, contemporaneously with each payment of interest on the
Euro-Currency Loans, additional interest on the related Euro-Currency Loan of
such Lender at a rate per annum determined by such Lender up to but not
exceeding the excess of (i) (A) the applicable London Interbank Offered Rate
divided by (B) one minus the Euro-Currency Reserve Percentage over (ii) the
applicable London Interbank Offered Rate.  Any Lender wishing to require payment
of such additional interest (x) shall so notify such Borrower and the
Administrative Agent, in which case such additional interest on the
Euro-Currency Loans of such Lender shall be payable to such Lender at the place
indicated in such notice with respect to each Interest Period commencing at
least three Euro-Currency Business Days after the giving of such notice and
(y) shall notify such Borrower at least five Euro-Currency Business Days prior
to each date on which interest is payable on the Euro-Currency Loans of the
amount then due it under this Section.

 

(b)                       If and so long as any Lender is required to make
special deposits with the Bank of England, to maintain reserve asset ratios or
to pay fees in respect of such Lender’s Euro-Currency Loans, such Lender may
require each Borrower to pay, contemporaneously with each payment of interest on
each of such Loans, additional interest on such Loan at a rate per annum equal
to the Mandatory Costs Rate calculated in accordance with the formula and in the
manner set forth in Exhibit G hereto.

 

(c)                        If and so long as any Lender is required to comply
with reserve assets, liquidity, cash margin or other requirements of any
monetary or other authority (including any such requirement imposed by the
European Central Bank or the European System of Central Banks, but excluding
requirements referred to in subsections (a) and (b) above) in respect of any of
such Lender’s Euro-Currency Loans, such Lender may require each Borrower to pay,
contemporaneously with each payment of interest on each of such Lender’s
Euro-Currency Loans subject to such requirements, additional interest on such
Loan at

 

36

--------------------------------------------------------------------------------


 

a rate per annum specified by such Lender to be the cost to such Lender of
complying with such requirements in relation to such Loan.

 

(d)                       Any additional interest owed pursuant to subsection
(a), (b) or (c) above shall be determined by the relevant Lender, which
determination shall be conclusive and binding for all purposes except in the
case of manifest error, and notified to each Borrower (with a copy to the
Administrative Agent) at least five Euro-Currency Business Days before each date
on which interest is payable for the relevant Loan, and such additional interest
so notified to such Borrower by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.

 

Section 2.19.  Letters of Credit.  (a) Subject to the terms and conditions
hereof, the Issuing Lender agrees to issue Letters of Credit hereunder
denominated in Dollars or in an Alternative Currency from time to time until the
tenth day prior to the Termination Date upon the request of the Company for its
account or the account of any Subsidiary; provided that, immediately after each
Letter of Credit is issued (i) the Total Outstanding Amount shall not exceed the
aggregate amount of the Commitments, (ii) the aggregate Dollar Amount of Letter
of Credit Liabilities shall not exceed the Letters of Credit Sublimit and
(iii) the sum of the aggregate Dollar Amount of the aggregate principal amount
of all outstanding Committed Alternative Currency Loans plus the aggregate
Dollar Amount of the aggregate Letter of Credit Liabilities for Letters of
Credit in an Alternative Currency shall not exceed the Alternative Currency
Sublimit.  Upon the date of issuance by the Issuing Lender of a Letter of
Credit, the Issuing Lender shall be deemed, without further action by any party
hereto, to have sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have purchased from the Issuing Lender, a
participation in such Letter of Credit and the related Letter of Credit
Liabilities in the proportion their respective Commitments bear to the aggregate
Commitments.

 

(b)                       The Company shall give the Issuing Lender notice at
least (i) five Euro-Currency Business Days prior to the requested issuance of an
Alternative Currency Letter of Credit and (ii) three Domestic Business Days
prior to the requested issuance of a Dollar Letter of Credit specifying the date
such Letter of Credit is to be issued, and describing the terms of such Letter
of Credit, the nature of the transactions to be supported thereby and the
proposed Alternative Currency of such Letter of Credit (such notice, including
any such notice given in connection with the extension of a Letter of Credit, a
“Notice of Issuance”).  Upon receipt of a Notice of Issuance, the Issuing Lender
shall promptly notify the Administrative Agent, and the Administrative Agent
shall promptly notify each Lender of the contents thereof and of the amount of
such Lender’s participation in such Letter of Credit.  The issuance by the
Issuing Lender of each Letter of Credit shall, in addition to the conditions
precedent set forth in Article 3, be subject to the conditions precedent that
such Letter of Credit shall be in such form and contain such terms as shall be
satisfactory to the Issuing Lender and that the

 

37

--------------------------------------------------------------------------------


 

Company shall have executed and delivered such other instruments and agreements
relating to such Letter of Credit as the Issuing Lender shall have reasonably
requested.  The extension or renewal of any Letter of Credit shall be deemed to
be an issuance of such Letter of Credit, and if any Letter of Credit contains a
provision pursuant to which it is deemed to be extended unless notice of
termination is given by the Issuing Lender, the Issuing Lender shall timely give
such notice of termination unless it has theretofore timely received a Notice of
Issuance and the other conditions to issuance of a Letter of Credit have also
theretofore been met with respect to such extension.

 

(c)                        Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Termination Date.

 

(d)                       Upon receipt from the beneficiary of any Letter of
Credit of any notice of a drawing under such Letter of Credit, the Issuing
Lender shall notify the Administrative Agent and the Administrative Agent shall
promptly notify the Company and each other Lender as to the amount to be paid as
a result of such demand or drawing and the payment date.  The Company shall be
irrevocably and unconditionally obligated forthwith to reimburse the Issuing
Lender for any amounts paid by the Issuing Lender upon any drawing under any
Letter of Credit, in the currency of such payment (a “Reimbursement Obligation”)
without presentment, demand, protest or other formalities of any kind.  All such
amounts paid by the Issuing Lender and remaining unpaid by the Company shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the sum of 2% plus (i) if such amount is denominated in Dollars, the
Base Rate for such day and (ii) if such amount is denominated in an Alternative
Currency, the sum of the Euro-Currency Margin plus the rate per annum at which
one-day deposits in the relevant currency are offered by the principal London
office of the Administrative Agent in the London interbank market for such day. 
In addition, each Lender will pay to the Administrative Agent, for the account
of the Issuing Lender, immediately upon the Issuing Lender’s demand at any time
during the period commencing after such drawing until reimbursement therefor in
full by the Company, an amount equal to such Lender’s ratable share of such
drawing (in proportion to its participation therein), together with interest on
such amount for each day from the date of the Issuing Lender’s demand for such
payment (or, if such demand is made after 12:00 Noon (New York City time) on
such date, from the next succeeding Domestic Business Day) to the date of
payment by such Lender of such amount at a rate of interest per annum equal to
(i) if such amount is denominated in Dollars, the Federal Funds Rate and (ii) if
such amount is denominated in an Alternative Currency, the rate per annum at
which one-day deposits in the relevant currency are offered by the principal
London office of the Administrative Agent in the London interbank market for
such day.  The Issuing

 

38

--------------------------------------------------------------------------------


 

Lender will pay to each Lender ratably all amounts received from the Company for
application in payment of its reimbursement obligations in respect of any Letter
of Credit, but only to the extent such Lender has made payment to the Issuing
Lender in respect of such Letter of Credit pursuant hereto.

 

(e)                        The obligations of the Company and each Lender under
subsection 2.19(d) above shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement,
under all circumstances whatsoever, including without limitation the following
circumstances:

 

(i)                                the use which may be made of any Letter of
Credit by, or any acts or omission of, a beneficiary of any Letter of Credit (or
any Person for whom the beneficiary may be acting);

 

(ii)                             the existence of any claim, set-off, defense or
other rights that the Company may have at any time against a beneficiary of a
Letter of Credit (or any Person for whom the beneficiary may be acting), the
Lenders (including the Issuing Lender) or any other Person, whether in
connection with this Agreement or the Letter of Credit or any document related
hereto or thereto or any unrelated transaction;

 

(iii)                          any statement or any other document presented
under a Letter of Credit proving to be forged, fraudulent or invalid in any
respect or any statement therein being untrue or inaccurate in any respect
whatsoever;

 

(iv)                         payment under a Letter of Credit to the beneficiary
of such Letter of Credit against presentation to the Issuing Lender of a draft
or certificate that does not comply with the terms of the Letter of Credit; or

 

(v)                            any other act or omission to act or delay of any
kind by any Lender (including the Issuing Lender), the Administrative Agent or
any other Person or any other event or circumstance whatsoever that might, but
for the provisions of this subsection (v), constitute a legal or equitable
discharge of the Company’s or the Lender’s obligations hereunder.

 

(f)                          The Company hereby indemnifies and holds harmless
each Lender (including the Issuing Lender) and the Administrative Agent from and
against any and all claims, damages, losses, liabilities, costs or expenses
which such Lender or the Administrative Agent may incur (including, without
limitation, any claims, damages, losses, liabilities, costs or expenses which
the Issuing Lender may incur by reason of or in connection with the failure of
any other Lender to fulfill or comply with its obligations to the Issuing Lender
hereunder (but nothing herein contained shall affect any rights the Company may
have against such defaulting Lender)), and none of the Lenders (including the
Issuing Lender) nor the

 

39

--------------------------------------------------------------------------------


 

Administrative Agent nor any of their officers or directors or employees or
agents shall be liable or responsible, by reason of or in connection with the
execution and delivery or transfer of or payment or failure to pay under any
Letter of Credit, including without limitation any of the circumstances
enumerated in subsection 2.19(e) above, as well as (i) any error, omission,
interruption or delay in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, (ii) any loss or delay in the transmission
of any document required in order to make a drawing under a Letter of Credit,
and (iii) any consequences arising from causes beyond the control of the Issuing
Lender, including without limitation any government acts, or any other
circumstances whatsoever in making or failing to make payment under such Letter
of Credit; provided that the Company shall not be required to indemnify the
Issuing Lender for any claims, damages, losses, liabilities, costs or expenses,
and the Company shall have a claim for direct (but not consequential) damage
suffered by it, to the extent found by a court of competent jurisdiction to have
been caused by (x) the willful misconduct or gross negligence of the Issuing
Lender in determining whether a request presented under any Letter of Credit
complied with the terms of such Letter of Credit or (y) the Issuing Lender’s
failure to pay under any Letter of Credit after the presentation to it of a
request strictly complying with the terms and conditions of the Letter of
Credit. Nothing in this Section 2.19(f) is intended to limit the obligations of
the Company under any other provision of this Agreement.  To the extent the
Company does not indemnify the Issuing Lender as required by this subsection,
the Lenders agree to do so ratably in accordance with their Commitments.

 

(g)                       If any Event of Default shall occur and be continuing,
on the day that the Company receives notice from the Administrative Agent or the
Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash in the relevant currency equal to the Letter of
Credit Liabilities as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Company described in clause (g) or (clause
(h) of Section 6.01 .  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Company
under this Agreement.  The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account. 
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Company’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Lender for Letter of

 

40

--------------------------------------------------------------------------------


 

Credit Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Company for the Letter of Credit Liabilities at such time or, if the
maturity of the Loans has been accelerated, be applied to satisfy other
obligations of the Company under this Agreement.  If the Company is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Company within three Euro-Dollar Business Days after all
Events of Default have been cured or waived.

 

Section 2.20.  Incremental Increase in Commitments.  (a)  At any time, if no
Event of Default shall have occurred and be continuing, the Company may, if it
so elects but subject to due authorization by all necessary corporate action,
increase the aggregate amount of the Commitments (the “Incremental
Commitments”), either by designating one or more financial institutions not
theretofore Lenders to become a Lender (such designation to be effective only
with the prior written consent of the Administrative Agent, which consent will
not be unreasonably withheld or delayed), or by agreeing with one or more
existing Lenders that such Lender’s Commitment shall be increased.  The
Incremental Commitments shall be treated as Commitments for all purposes under
this Agreement, except as specifically addressed herein.  No Lender shall be
obligated to make any Incremental Commitment unless it shall elect to do so in
its sole and absolute discretion in response to the Company’s request.

 

(b)                       Upon execution and delivery by the Company and such
Lender or other financial institution of an instrument (the “Incremental
Commitment Notice”) in form reasonably satisfactory to the Administrative Agent
(which instrument shall specify the amount of each Commitment), such existing
Lender shall have a Commitment as therein set forth or such other financial
institution shall become a Lender with a Commitment as therein set forth and all
the rights and obligations of a Lender with such a Commitment hereunder;
provided that:

 

(i)                                the Company shall provide prompt notice of
such increase to the Administrative Agent, who shall promptly notify the
Lenders;

 

(ii)                             the amount of such Incremental Commitment,
together with all other increases in the aggregate amount of the Commitments
pursuant to this Section 2.20 since the date of this Agreement, shall not exceed
$250,000,000;

 

(iii)                          the Letter of Credit Sublimit and Alternative
Currency Sublimit shall each be increased by an amount which bears the same
ratio to the Increased Commitments as the Letter of Credit Sublimit and
Alternative Currency Sublimit, respectively, bears to the aggregate Commitments
then existing; and

 

41

--------------------------------------------------------------------------------

 


 

(iv)       after giving effect to such increase or new Commitment, the amount of
the Commitment of any Lender shall not exceed 20% of the aggregate amount of the
Commitments (excluding, for purposes of this clause (iv), any increase resulting
solely from the merger or the acquisition of one Lender into or by another
Lender).

 

ARTICLE 3
CONDITIONS

 

Section 3.01.  Closing.  The closing hereunder shall occur upon receipt by the
Administrative Agent of the following documents, each dated the Closing Date
unless otherwise indicated:

 

(a)        (i) an opinion of Weil, Gotshal & Manges, LLP, counsel for the
Obligors, substantially in the form of Exhibit E-1 hereto and covering such
additional matters relating to the transactions contemplated hereby as the
Required Lenders may reasonably request, and (ii) an opinion of Baker & McKenzie
CVBA/SCRL, Belgium counsel for Estée Lauder NV, substantially in the form of
Exhibit E-2 hereto and covering such additional matters relating to the
transactions contemplated hereby as the Required Lenders may reasonably
request(1);

 

(b)        an advice from the Administrative Agent that it has received all fees
and other amounts due and payable on or prior to the Closing Date, including
reimbursement or payment of all reasonable out-of-pocket expenses to be
reimbursed or paid by the Company;

 

(c)        all documents the Administrative Agent may reasonably request
relating to the existence of each of the Company, the Company Guarantor and
Estée Lauder NV, the corporate authority for and the validity of this Agreement
and the Notes, and any other matters relevant hereto, all in form and substance
satisfactory to the Administrative Agent; and

 

(d)        the Administrative Agent shall have received evidence reasonably
satisfactory to it that all principal of any loans outstanding under, and all
accrued interest and fees under, the Existing Credit Agreement shall have been
paid in full and that the commitments under the Existing Credit Agreement have
been terminated.

 

--------------------------------------------------------------------------------

(1) Baker & McKenzie — Please furnish draft opinion for review.

 

42

--------------------------------------------------------------------------------


 

The Administrative Agent shall promptly notify the Company and the Lenders of
the Closing Date, and such notice shall be conclusive and binding on all parties
hereto.

 

Section 3.02.  Borrowings and Issuances of Letters of Credit.  The obligation of
any Lender to make a Loan on the occasion of any Borrowing and the obligation of
the Issuing Lender to issue (or renew or extend the term of ) any Letter of
Credit is subject to the satisfaction of the following conditions:

 

(a)        receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.02 or Section 2.03, or receipt by the Issuing Lender of a
Notice of Issuance as required by Section 2.19, as the case may be;

 

(b)        the fact that, immediately after such Borrowing or issuance of such
Letter of Credit (i) the Total Outstanding Amount will not exceed the aggregate
amount of the Commitments, (ii) the aggregate amount of Letter of Credit
Liabilities will not exceed the Letter of Credit Sublimit, and (iii) the sum of
the aggregate Dollar Amount of the aggregate principal amount of all outstanding
Committed Alternative Currency Loans plus the aggregate Dollar Amount of the
aggregate Letter of Credit Liabilities for Letters of Credit in an Alternative
Currency shall not exceed the Alternative Currency Sublimit;

 

(c)        the fact that, immediately before and after such Borrowing or
issuance of such Letter of Credit, no Default shall have occurred and be
continuing;

 

(d)        the fact that the representations and warranties of the Company and
the Company Guarantor (and, in the case of a Borrowing or an issuance of a
Letter of Credit by an Eligible Subsidiary, of such Eligible Subsidiary)
contained in this Agreement shall be true on and as of the date of such
Borrowing or issuance of such Letter of Credit; and

 

(e)        the closing shall have occurred in accordance with Section 3.01.

 

Each Borrowing and issuance of a Letter of Credit hereunder shall be deemed to
be a representation and warranty by the Company and the Company Guarantor (and,
in the case of a Borrowing or an issuance of a Letter of Credit by an Eligible
Subsidiary, of such Eligible Subsidiary) on the date of such Borrowing as to the
facts specified in clauses (b), (c) and (d) of this Section.

 

Section 3.03.  First Borrowing by Each Eligible Subsidiary.  The obligation of
each Lender to make a Loan, and the obligation of the Issuing Lender to issue a
Letter of Credit, on the occasion of the first Borrowing by or issuance of a
Letter of Credit for the account of each Eligible Subsidiary is subject to the
satisfaction of the following further conditions:

 

43

--------------------------------------------------------------------------------


 

(a)        receipt by the Administrative Agent of an opinion of counsel for such
Eligible Subsidiary reasonably acceptable to the Administrative Agent covering
such matters relating to the transactions contemplated hereby as the Required
Lenders may reasonably request; and

 

(b)        receipt by the Administrative Agent of all documents which it may
reasonably request relating to the existence of such Eligible Subsidiary, the
corporate authority of and the validity of the Election to Participate of such
Eligible Subsidiary, this Agreement and the Notes (if any) of such Eligible
Subsidiary, and any other matters relevant thereto, all in form and substance
reasonably satisfactory to the Administrative Agent.

 

Section 3.04.  Existing Credit Agreement.  (a) On the Closing Date, the
“Facility Commitments” and the “Alternative Currency Commitments”, if any, each
as defined in the Existing Credit Agreement shall terminate.

 

(b)        The Lenders that are parties to the Existing Credit Agreement,
comprising the “Required Lenders” as defined therein, hereby waive any
requirement of notice of termination of the “Facility Commitments” and the
“Alternative Currency Commitments” (each as defined in the Existing Credit
Agreement) pursuant to Section 2.09 thereof.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

 

Each of the Company and the Company Guarantor jointly and severally represents
and warrants that:

 

Section 4.01.  Corporate Existence and Power.  Each Obligor is an organization
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and has all requisite powers and all
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted, except to the extent that the failure to have
such licenses, authorizations, consents and approvals could not reasonably be
expected to have a Material Adverse Effect.

 

Section 4.02.  Corporate and Governmental Authorization; No Contravention.  The
execution, delivery and performance by each of the Company and the Company
Guarantor (and, as applicable, each Eligible Subsidiary) of this Agreement and
by the Company (and, as applicable, each Eligible Subsidiary) of the Notes (if
any) are within the corporate powers of the Company and the Company Guarantor,
as applicable (and, as applicable, each Eligible Subsidiary), have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any governmental body, agency or official and do not
contravene, or constitute a default under, any

 

44

--------------------------------------------------------------------------------


 

provision of applicable law or regulation or of the certificate of
incorporation, organizational documents or by-laws of the Company or the Company
Guarantor, as applicable (and, as applicable, each Eligible Subsidiary), or of
any agreement evidencing or governing Debt or of any other material agreement,
or of any judgment, injunction, order, decree or other material instrument
binding upon the Company or any of its Subsidiaries or result in the creation or
imposition of any Lien on any asset of the Company or any of its Subsidiaries.

 

Section 4.03.  Binding Effect.  This Agreement constitutes a valid and binding
agreement of each Obligor and each Note (if any), when executed and delivered by
the Company (and, as applicable, any Eligible Subsidiary) in accordance with
this Agreement, will constitute a valid and binding obligation of the Company
(and, as applicable, such Eligible Subsidiary), in each case enforceable in
accordance with its terms, except as the same may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and by general
principles of equity.

 

Section 4.04.  Financial Information.  (a)  The consolidated balance sheet of
the Company and its Consolidated Subsidiaries as of June 30, 2006 and the
related consolidated statements of earnings and cash flows for the fiscal year
then ended, reported on by KPMG LLP, a copy of which has been delivered to each
of the Lenders, fairly present, in conformity with GAAP, the consolidated
financial position of the Company and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such fiscal
year.

 

(b)        The unaudited consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of December 31, 2006 and the related unaudited
consolidated statements of earnings and cash flows for the six months then
ended, a copy of which has been delivered to each of the Lenders, fairly
present, in conformity with GAAP applied on a basis consistent with the
financial statements referred to in subsection (a) of this Section, the
consolidated financial position of the Company and its Consolidated Subsidiaries
as of such date and their consolidated results of operations and cash flows for
such six-month period.

 

(c)        On the Closing Date, there has been no material adverse change in the
business, financial position or results of operations of the Company and its
Consolidated Subsidiaries, considered as a whole, since December 31, 2006.

 

Section 4.05.  Litigation.  Except as described in Schedule 4.05, there is no
action, suit or proceeding pending against, or to the knowledge of any Obligor,
overtly threatened against or affecting, the Company or any of its Subsidiaries
before any court or arbitrator or any governmental body, agency or official in
which there is a reasonable possibility of an adverse decision which could have
a Material Adverse Effect, or which in any manner draws into question the
validity or enforceability of this Agreement or the Notes (if any).

 

45

--------------------------------------------------------------------------------


 

Section 4.06.  Compliance with ERISA.  Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Internal Revenue Code with respect to each Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Plan.  No member of the ERISA Group
has (i) sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA.

 

Section 4.07.  Environmental Matters.  In the ordinary course of its business,
the Company conducts an ongoing review of the effect of Environmental Laws on
the business, operations and properties of the Company and its Subsidiaries, in
the course of which it identifies and evaluates associated liabilities and costs
(including, without limitation, any capital or operating expenditures required
for clean-up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat, any costs or
liabilities in connection with off-site disposal of wastes or Hazardous
Substances, and any actual or potential liabilities to third parties, including
employees, and any related costs and expenses).  On the basis of this review,
the Company has reasonably concluded that such associated liabilities and costs,
including the costs of compliance with Environmental Laws, are unlikely to have
a Material Adverse Effect.

 

Section 4.08.  Taxes.  The Company and its Subsidiaries have filed all United
States Federal income tax returns and all other material tax returns which are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Company or any Subsidiary,
other than taxes due pursuant to any such assessment which are being contested
in good faith by appropriate proceedings.  The charges, accruals and reserves on
the books of the Company and its Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of the Company, adequate.

 

Section 4.09.  Subsidiaries.  (a)  Each of the Company’s corporate Significant
Subsidiaries (other than the Company Guarantor or the Eligible Subsidiaries,
with respect to which representations and warranties comparable to those set
forth in this Section are being made in Section 4.01) is a corporation duly
incorporated, validly existing and in good standing under the laws of its

 

46

--------------------------------------------------------------------------------


 

jurisdiction of incorporation, and has all corporate powers and all governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted, except to the extent that the failure to be or have
any of the foregoing could not reasonably be expected to have a Material Adverse
Effect.

 

(b)        The Company owns, directly or indirectly, 100% of the outstanding
capital stock of the Company Guarantor.

 

Section 4.10.  Regulatory Restrictions on Borrowing.  No Obligor is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or otherwise subject to any regulatory scheme which restricts its
ability to incur debt.

 

Section 4.11.  Full Disclosure.  All information heretofore furnished by each
Obligor to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all such information hereafter furnished by each Obligor to the Administrative
Agent or any Lender will be, true and accurate in all material respects on the
date as of which such information is stated or certified.

 

ARTICLE 5
COVENANTS

 

The Company agrees that, so long as any Lender has any Commitment hereunder or
any amount payable in respect of any Loan remains unpaid or any Letter of Credit
Liability remains outstanding:

 

Section 5.01.  Information.  The Company will furnish to each of the Lenders:

 

(a)        as soon as available and in any event within 75 days after the end of
each fiscal year of the Company, a consolidated balance sheet of the Company and
its Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of earnings and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
nationally recognized standing without any qualification or exception which
(i) is of a “going concern” or similar nature, (ii) relates to the limited scope
of examination of matters relevant to such financial statements or (iii) relates
to the treatment or classification of any item in such financial statements and
which, as a condition to its removal, would require an adjustment to such item
the effect of which would be to cause an Event of Default under Sections
5.09(k), 5.10 or 5.11;

 

(b)        as soon as available and in any event within 40 days after the end of
each of the first three quarters of each fiscal year of the Company, a
consolidated

 

47

--------------------------------------------------------------------------------


 

balance sheet of the Company and its Consolidated Subsidiaries as of the end of
such quarter, the related consolidated statements of earnings for such quarter
and the related consolidated statements of earnings and cash flows for the
portion of the Company’s fiscal year ended at the end of such quarter, setting
forth in the case of such statements of earnings and cash flows, in comparative
form the figures for the corresponding quarter (with respect to the statement of
earnings only) and the corresponding portion of the Company’s previous fiscal
year, all certified (subject to normal year-end adjustments) as to fairness of
presentation and GAAP applied on a consistent basis by the chief financial
officer or the chief accounting officer of the Company;

 

(c)        simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of the chief financial
officer, the chief accounting officer or the treasurer of the Company
(i) setting forth in reasonable detail the calculations required to establish
whether the Company was in compliance with the requirements of Sections 5.09
through 5.11, inclusive, on the date of such financial statements and
(ii) stating whether any Default exists on the date of such certificate and, if
any Default then exists, setting forth the details thereof and the action which
the Company is taking or proposes to take with respect thereto;

 

(d)        within ten days after any Senior Officer of any Obligor obtains
knowledge of any Default, if such Default is then continuing, a certificate of
the chief financial officer, the chief accounting officer or the treasurer of
the Company setting forth the details thereof and the action which each Obligor
is taking or proposes to take with respect thereto;

 

(e)        within ten days after the mailing thereof to the stockholders of the
Company generally, copies of all financial statements, reports and proxy
statements so mailed;

 

(f)         within ten days after the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) which the Company shall have filed with the Securities and Exchange
Commission;

 

(g)        if and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii)

 

48

--------------------------------------------------------------------------------


 

receives notice from the PBGC under Title IV of ERISA of an intent to terminate,
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or appoint a trustee to administer any Plan, a copy of such notice;
(iv) applies for a waiver of the minimum funding standard under Section 412 of
the Internal Revenue Code, a copy of such application; (v) gives notice of
intent to terminate any Plan under Section 4041(c) of ERISA, a copy of such
notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the chief financial officer, the chief accounting officer or the
treasurer of the Company setting forth details as to such occurrence and action,
if any, which the Company or applicable member of the ERISA Group is required or
proposes to take; and

 

(h)        from time to time such additional information regarding the financial
position or business of the Company and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request.

 

For purposes of this Section, the Company’s obligation to deliver the items
referred to in Sections 5.01(a), (b), (e) and (f) will be deemed satisfied by
the electronic delivery to the Administrative Agent of such items and posting of
such items on a website to which the Lenders have access, and which shall have
been designated in a notice delivered to the Lenders and the Administrative
Agent.

 

Section 5.02.  Payment of Obligations.  The Company will pay and discharge, and
will cause each Significant Subsidiary to pay and discharge, at or before
maturity, all their respective material obligations and liabilities (including,
without limitation, tax liabilities and claims of materialmen, warehousemen and
the like which if unpaid might by law give rise to a Lien), except where the
same may be contested in good faith by appropriate proceedings or to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect, and will maintain, and will cause each Significant Subsidiary to
maintain, in accordance with GAAP, appropriate reserves for the accrual of any
of the same.

 

Section 5.03.  Insurance.  The Company will, and will cause each of its
Significant Subsidiaries to, maintain (either in the name of the Company or in
such Significant Subsidiary’s own name), with financially sound and responsible
insurance companies or pursuant to a self-insurance program, insurance on all
their respective properties in at least such amounts, against at least such
risks and with such risk retention as are usually maintained, insured against or
retained, as the case may be, in the same general area by companies of
established repute engaged in the same or a similar business; and will furnish
to the Lenders, upon

 

49

--------------------------------------------------------------------------------


 

request from the Administrative Agent, information presented in reasonable
detail as to the insurance so carried.

 

Section 5.04.  Conduct of Business and Maintenance of Existence.  The Company
will preserve, renew and keep in full force and effect, and will cause each
Guarantor and each other Significant Subsidiary to preserve, renew and keep in
full force and effect its corporate existence and rights, privileges and
franchises necessary or desirable in the normal conduct of business (except,
solely with respect to any Significant Subsidiary that is not an Obligor, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect); provided that nothing in this Section 5.04 shall prohibit
(i) the merger of a Significant Subsidiary into the Company or the merger or
consolidation of a Significant Subsidiary with or into another Person if the
corporation surviving such consolidation or merger is a Subsidiary (provided
that in the case of any such merger or consolidation involving a Guarantor, it
or the Company must be the surviving corporation) and if, in each case, after
giving effect thereto, no Default shall have occurred and be continuing or
(ii) the termination of the corporate existence of any Significant Subsidiary
(other than any Guarantor) if the Company in good faith determines that such
termination is in the best interest of the Company and is not materially
disadvantageous to the Lenders.

 

Section 5.05.  Compliance with Laws.  The Company will comply, and cause the
Company Guarantor and each other Significant Subsidiary to comply, in all
material respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation,
Environmental Laws and ERISA and the rules and regulations thereunder) except
where the necessity of compliance therewith is contested in good faith by
appropriate proceedings or to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.06.  Inspection of Property, Books and Records.  The Company will
keep, and will cause the Company Guarantor and each other Significant Subsidiary
to keep, proper books of record and account in which full, true and correct
entries shall be made in all material respects of all dealings and transactions
in relation to its business and activities; and will permit, and will cause the
Company Guarantor and each other Subsidiary to permit, representatives of any
Lender at such Lender’s expense to visit and inspect any of its properties, to
examine and make abstracts from any of its books and records and to discuss its
affairs, finances and accounts with its officers, employees and independent
public accountants, all at such reasonable times and as often as may reasonably
be desired.

 

Section 5.07.  Mergers and Sales of Assets.  The Company will not, and will not
permit any Guarantor to, (i) consolidate or merge with or into any other Person
or (ii) sell, lease or otherwise transfer, directly or indirectly, all or
substantially all of the assets of the Company and its Subsidiaries, taken as a

 

50

--------------------------------------------------------------------------------


 

whole, to any other Person; provided that (a) the Company may merge with another
Person if (x) the Company is the corporation surviving such merger and (y) after
giving effect to such merger, no Default shall have occurred and be continuing
and (b) any Guarantor may be a party to any merger or consolidation permitted by
Section 5.04.

 

Section 5.08.  Use of Proceeds.  The proceeds of the Loans made under this
Agreement will be used by each Borrower to provide credit support for such
Borrower’s commercial paper program, to fund the Company’s share repurchase
program and for such general corporate purposes in the ordinary course of
business of the Company and its Subsidiaries as shall be determined by the
Company from time to time.  None of such proceeds will be used, directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any “margin stock” within the meaning of Regulation U.

 

Section 5.09.  Negative Pledge.  The Company will not, and will not permit any
Subsidiary to, create, assume or suffer to exist any Lien on any asset now owned
or hereafter acquired by it, except:

 

(a)        Liens existing on the date of this Agreement securing Debt
outstanding on the date of this Agreement in an aggregate principal or face
amount not exceeding $50,000,000;

 

(b)        any Lien existing on any asset of any Person at the time such Person
becomes a Subsidiary and not created in contemplation of such event;

 

(c)        any Lien on any asset securing Debt incurred or assumed for the
purpose of financing all or any part of the cost of acquiring or constructing
such asset; provided that such Lien attaches to such asset concurrently with or
within 90 days after the acquisition or substantial completion of construction
thereof, as the case may be;

 

(d)        any Lien on any asset of any Person existing at the time such Person
is merged or consolidated with or into the Company or a Subsidiary and not
created in contemplation of such event;

 

(e)        any Lien existing on any asset prior to the acquisition thereof by
the Company or a Subsidiary and not created in contemplation of such
acquisition;

 

(f)         any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section; provided that such Debt is not increased and is not
secured by any additional assets;

 

(g)        Liens imposed by any governmental authority for taxes, assessments,
governmental charges, duties or levies not yet due or which are

 

51

--------------------------------------------------------------------------------


 

being contested in good faith and by appropriate proceedings; provided adequate
reserves with respect thereto are maintained on the books of the Company and its
Consolidated Subsidiaries in accordance with GAAP;

 

(h)        carriers’, warehousemen’s, mechanics’, transporters, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business;
provided any such Lien is either (x) discharged within five days of the date
when payment of the obligation secured by such Lien is due or (y) is being
contested in good faith by appropriate proceedings diligently conducted;

 

(i)         Liens (other than Liens described in clauses (g) or (h)) arising in
the ordinary course of its business which (i) do not secure Debt or Derivatives
Obligations, (ii) do not secure any obligation in an amount exceeding
$50,000,000 and (iii) do not in the aggregate materially detract from the value
of its assets or materially impair the use thereof in the operation of its
business;

 

(j)         Liens on cash and cash equivalents securing Derivatives Obligations;
provided that the aggregate amount of cash and cash equivalents subject to such
Liens may at no time exceed $50,000,000; and

 

(k)        Liens not otherwise permitted by the foregoing clauses of this
Section securing Debt in an aggregate principal or face amount at any date not
to exceed the greater of (i) $150,000,000 and (ii) 15% of Consolidated Tangible
Net Worth at the last day of the most recently ended fiscal quarter.

 

Section 5.10.  Interest Expense Coverage Ratio.  The Interest Expense Coverage
Ratio as of the last day of each fiscal quarter shall be greater than 3.0:1.0.

 

Section 5.11.  Debt of Subsidiaries.  The Company will not permit any of its
Subsidiaries (other than the Company Guarantor) to incur or at any time be
liable with respect to any Debt other than (i) Debt owing to the Company or a
wholly owned Subsidiary, (ii) Debt created under this Agreement, (iii) any
commercial paper issued by an Eligible Subsidiary the credit support for which
is provided by this Agreement, and (iv) other Debt in an aggregate principal
amount outstanding not exceeding $300,000,000.  For purposes of this Section any
preferred stock of a Subsidiary held by a Person other than the Company or a
Wholly-Owned Subsidiary shall be included, at the higher of its voluntary or
involuntary liquidation value, in the “Debt” of such Subsidiary.

 

Section 5.12.  Transactions with Affiliates.  The Company will not, and will not
permit any Subsidiary to, directly or indirectly, pay any funds to or for the
account of, make any investment (whether by acquisition of stock or
indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or

 

52

--------------------------------------------------------------------------------


 

participate in, or effect, any transaction with, any Affiliate (any such
payment, investment, lease, sale, transfer, other disposition or transaction, an
“Affiliate Transaction”) except on an arms-length basis on terms at least as
favorable to the Company or such Subsidiary as terms that could have been
obtained from a third party who was not an Affiliate; provided that the
foregoing provisions of this Section shall not prohibit (i) any such Person from
declaring or paying any lawful dividend or other payment ratably in respect of
all of its capital stock of the relevant class so long as, after giving effect
thereto, no Default shall have occurred and be continuing, (ii) any Affiliate
Transaction disclosed in the Proxy Statement under the heading “Certain
Relationships and Related Transactions” or (iii) any Affiliate Transaction
(other than any Affiliate Transaction described in clauses (i) or (ii)) in which
the amount involved does not exceed $500,000. The approval by the independent
directors (or any committee thereof) of the board of directors of the Company or
a Subsidiary of any Affiliate Transaction to which the Company or such
Subsidiary is a party shall create a rebuttable presumption that such Affiliate
Transaction is on an arms-length basis on terms at least as favorable to the
Borrower or such Subsidiary as terms that could have been obtained from a third
party who was not an Affiliate.

 

ARTICLE 6
DEFAULTS

 

Section 6.01.  Events of Default.  If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:

 

(a)        any Borrower shall fail to pay when due any principal of any Loan or
any Reimbursement Obligation or shall fail to pay any interest or fees payable
hereunder within five Domestic Business Days of the due date thereof;

 

(b)        the Company shall fail to observe or perform any covenant contained
in Article 5, other than those contained in Sections 5.01 through 5.06 and 5.12;

 

(c)        any Obligor shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by clause (a) or
(b) above) for 30 days after notice thereof has been given to the Company by the
Administrative Agent at the request of any Lender;

 

(d)        any representation, warranty, certification or statement made by any
Obligor in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);

 

53

--------------------------------------------------------------------------------


 

(e)   the Company or any Subsidiary shall fail to make any payment in respect of
any Material Financial Obligations when due or within any applicable grace
period;

 

(f)    any event or condition shall occur which results in the acceleration of
the maturity of any Material Debt or enables the holder of such Debt or any
Person acting on such holder’s behalf to accelerate the maturity thereof;

 

(g)   the Company or any Significant Subsidiary shall commence a voluntary case
or other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

 

(h)   an involuntary case or other proceeding shall be commenced against the
Company or any Significant Subsidiary seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 90 days; or an order for
relief shall be entered against the Company or any Significant Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;

 

(i)    any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $50,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $50,000,000;

 

(j)    judgments or orders for the payment of money in excess of $50,000,000
(net of any insurance with respect to which the carrier has

 

54

--------------------------------------------------------------------------------


 

acknowledged coverage) shall be rendered against the Company or any Subsidiary
and such judgments or orders shall continue unsatisfied and unstayed for a
period of 30 days;

 

(k)        there occurs a Change of Control; or

 

(l)         the Guaranty or any provision thereof shall be found or held invalid
or unenforceable by a court of competent jurisdiction or either Guarantor shall
have repudiated its obligations under the Guaranty;

 

then, following the occurrence and during the continuance of every such event,
the Administrative Agent shall (i) if requested by Required Lenders, by notice
to the Company terminate the Commitments and they shall thereupon terminate, and
(ii) if requested by Lenders holding more than 50% of the aggregate principal
Dollar Amount of the Loans, by notice to the Company declare the Loans (together
with accrued interest thereon) to be, and the Loans shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by each Obligor; provided that in
the case of any of the Events of Default specified in clause 6.01(g) or
6.01(h) above with respect to the Company, without any notice to any Obligor or
any other act by the Administrative Agent or the Lenders, the Commitments shall
thereupon terminate and the Loans (together with accrued interest thereon) shall
become immediately due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Obligor.

 

Section 6.02.  Notice of Default.  The Administrative Agent shall give notice to
the Company under Section 6.01(c) promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders thereof.

 

ARTICLE 7
THE ADMINISTRATIVE AGENT

 

Section 7.01.  Appointment and Authorizations.  Each Lender irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the Notes (if any)
as are delegated to the Administrative Agent by the terms hereof or thereof,
together with all such powers as are reasonably incidental thereto.

 

Section 7.02.  Agents and Affiliates.  JPMorgan Chase Bank, N.A. shall have the
same rights and powers under this Agreement as any other Lender and may exercise
or refrain from exercising the same as though it were not the Administrative
Agent, and JPMorgan Chase Bank, N.A. and its affiliates may accept deposits
from, lend money to, and generally engage in any kind of business

 

55

--------------------------------------------------------------------------------


 

 with the Company or any Subsidiary or affiliate of the Company as if it were
not the Administrative Agent.

 

Section 7.03.  Action by Agents.  The obligations of Administrative Agent
hereunder are only those expressly set forth herein.  Without limiting the
generality of the foregoing, the Administrative Agent shall not be required to
take any action with respect to any Default, except as expressly provided in
Article 6, and except as expressly set forth herein and in other Financing
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Company or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliate in any capacity.

 

Section 7.04.  Consultation with Experts.  The Administrative Agent may consult
with legal counsel (who may be counsel for any Obligor), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

 

Section 7.05.  Liability of Agents.  Neither the Administrative Agent nor any of
its affiliates nor any of their respective directors, officers, agents or
employees shall be liable for any action taken or not taken by it in connection
herewith (i) with the consent or at the request of the Required Lenders or
(ii) in the absence of its own gross negligence or willful misconduct.  Neither
the Administrative Agent nor any of its affiliates nor any of their respective
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into or verify (i) any statement, warranty or
representation made in connection with this Agreement or any borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements of any Obligor; (iii) the satisfaction of any condition specified in
Article 3, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of this
Agreement, the Notes or any other instrument or writing furnished in connection
herewith.  The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, telex, facsimile transmission or similar writing)
believed by it to be genuine or to be signed by the proper party or parties.

 

Section 7.06.  Indemnification.  Each Lender shall, ratably in accordance with
its Commitment (or, if at any time the Commitments shall have been terminated,
ratably in accordance with the aggregate outstanding principal Dollar Amount of
Loans of such Lender), indemnify the Administrative Agent, its affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by any Obligor) against any cost, expense (including counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct) that

 

56

--------------------------------------------------------------------------------


 

such indemnitees may suffer or incur in connection with this Agreement or any
action taken or omitted by such indemnitees hereunder.

 

Section 7.07.  Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Joint
Arranger or any other Lender, and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Joint Arranger or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under this Agreement.

 

Section 7.08.  Successor Agents.  The Administrative Agent may resign at any
time by giving notice thereof to the Lenders and each Obligor and shall resign
if requested by the Required Lenders. Upon any such resignation, the Required
Lenders shall have the right (after consulting with the Company) to appoint a
successor to the Administrative Agent.  If no successor to the Administrative
Agent shall have been so appointed by the Required Lenders, and shall have
accepted such appointment, within 30 days after the retiring Administrative
Agent gives notice of resignation, then the retiring Administrative Agent may,
on behalf of the Lenders, appoint a successor Administrative Agent, which shall
be a commercial bank organized or licensed under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $500,000,000.  Upon the acceptance of its appointment as the
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  After the retiring Administrative Agent’s resignation hereunder, the
provisions of this Article shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent.

 

Section 7.09.  Administrative Agent’s Fees.  The Company shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Company and the Administrative Agent.

 

Section 7.10.  Other Agents Not Liable.  Nothing in this Agreement shall impose
upon Citibank, N.A. or Bank of America, N.A., in their capacities as Syndication
Agents, or Bank of Tokyo-Mitsubishi UFJ Trust Company or BNP Paribas, in their
capacities as Documentation Agents, any duties or responsibilities whatsoever.

 

57

--------------------------------------------------------------------------------


 

ARTICLE 8
CHANGE IN CIRCUMSTANCES

 

Section 8.01.  Basis for Determining Interest Rate Inadequate or Unfair. If on
or prior to the first day of any Interest Period for any Euro-Currency Loan or
Competitive Bid LIBOR Loan:

 

(a)        the Administrative Agent is advised by the Reference Banks that
deposits in the relevant currency (in the applicable amounts) are not being
offered to the Reference Banks in the relevant market for such Interest Period,
or

 

(b)        in the case of Euro-Currency Loans, Lenders having 50% or more of the
aggregate amount of the Commitments advise the Administrative Agent that the
London Interbank Offered Rate as determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Lenders of funding their
Euro-Currency Loans in the relevant currency for such Interest Period,

 

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Euro-Currency Loans in the relevant currency
or to continue or convert outstanding Loans as or into Euro-Currency Loans in
the relevant currency, as the case may be, shall be suspended, (ii) each
outstanding Euro-Currency Loan shall be prepaid (or in the case of an affected
Loan denominated in dollars, converted into a Base Rate Loan) on the last day of
the then current Interest Period applicable thereto, (iii) unless the Borrower
notifies the Administrative Agent at least two Domestic Business Days before the
date of any Fixed Rate Borrowing denominated in dollars for which a Notice of
Borrowing has previously been given that it elects not to borrow on such date,
(x) if such Fixed Rate Borrowing is a Committed Dollar Borrowing, such Borrowing
shall instead be made as a Base Rate Borrowing and (y) if such Fixed Rate
Borrowing is a Competitive Bid LIBOR Borrowing, the Competitive Bid LIBOR Loans
comprising such Borrowing shall bear interest for each day from and including
the first day to but excluding the last day of the Interest Period applicable
thereto at the Base Rate for such day and (iv) any request for a Committed
Alternative Currency Loan shall be ineffective.

 

Section 8.02.  Illegality.  If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Euro-Currency Lending Office) with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for any
Lender (or its Euro-Currency Lending Office) to make, maintain or fund any of
its Euro-

 

58

--------------------------------------------------------------------------------


 

Currency Loans in any currency and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Company, whereupon until such Lender
notifies the Company and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Euro-Currency Loans in such currency, or to convert or continue outstanding
Loans into Euro-Currency Loans in such currency, shall be suspended.  Before
giving any notice to the Administrative Agent pursuant to this Section, such
Lender shall designate a different Euro-Currency Lending Office if such
designation will avoid the need for giving such notice and will not, in the sole
judgment of such Lender, be otherwise disadvantageous to such Lender.  If such
notice is given, each Euro-Currency Loan of such Lender then outstanding in such
currency shall be converted at the Exchange Rate on the day of conversion to a
Base Rate Loan either (a) on the last day of the then current Interest Period
applicable to such Euro-Currency Loan if such Lender may lawfully continue to
maintain and fund such Loan to such day or (b) immediately if such Lender shall
determine that it may not lawfully continue to maintain and fund such Loan to
such day.

 

Section 8.03.  Increased Cost and Reduced Return.  (a)  If on or after (x) the
date hereof, in the case of any Committed Loan or Letter of Credit or any
obligation to make Committed Loans or issue or participate in any Letter of
Credit or (y) the date of any related Competitive Bid Quote, in the case of any
Competitive Bid Loan, the adoption of any applicable law, rule or regulation, or
any change in any applicable law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its Applicable Lending Office) with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency shall impose, modify or deem
applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
with respect to any Euro-Currency Loan any such requirement with respect to
which such Lender is entitled to compensation during the relevant interest
period under Section 2.20), special deposit, insurance assessment or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (or its Applicable Lending Office) or shall impose on
any Lender (or its Applicable Lending Office) or on the London interbank market
any other condition affecting its Fixed Rate Loans, its Note (if any) or its
obligation to make Fixed Rate Loans or its obligations hereunder with respect of
Letters of Credit and the result of any of the foregoing is to increase the cost
to such Lender (or its Applicable Lending Office) of making or maintaining any
Fixed Rate Loan or issuing or participating in any Letter of Credit, or to
reduce the amount of any sum received or receivable by such Lender (or its
Applicable Lending Office) under this Agreement or under its Note (if any) with
respect thereto, by an amount deemed by such Lender to be

 

59

--------------------------------------------------------------------------------


 

material, then, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), the Company shall pay, or shall cause another Borrower to
pay, to such Lender such additional amount or amounts as will compensate such
Lender for such increased cost or reduction.

 

(b)        If any Lender shall have determined that, after the date hereof, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change in any such law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on capital
of such Lender (or its Parent) as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender (or its Parent) could have
achieved but for such adoption, change, request or directive (taking into
consideration its policies with respect to capital adequacy) by an amount deemed
by such Lender to be material, then from time to time, within 15 days after
demand by such Lender (with a copy to the Administrative Agent), the Company
shall pay to such Lender such additional amount or amounts as will compensate
such Lender (or its Parent) for such reduction.

 

(c)        Each Lender will promptly notify the Company and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Lender to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
sole judgment of such Lender, be otherwise disadvantageous to such Lender.  A
certificate of any Lender claiming compensation under this Section and setting
forth the additional amount or amounts to be paid to it hereunder and the
calculation thereof in  reasonable detail shall be conclusive in the absence of
manifest error.  In determining such amount, such Lender may use any reasonable
averaging and attribution methods.

 

Section 8.04.  Taxes.  (a)  For the purposes of this Section 8.04, the following
terms have the following meanings:

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by any Obligor
pursuant to this Agreement or under any Note, and all liabilities with respect
thereto, excluding (i) in the case of each Lender and the Administrative Agent,
taxes imposed on its income, and franchise or similar taxes imposed on it, by a
jurisdiction under the laws of which such Lender or the Administrative Agent (as
the case may be) is organized or in which its principal executive office is
located or, in the case of each Lender, in which its Applicable Lending Office
is located and (ii) in the case of each Lender, any United States withholding
tax imposed on

 

60

--------------------------------------------------------------------------------


 

such payments but only to the extent that such Lender is subject to United
States withholding tax that is not creditable against such Lender’s tax
liability in the jurisdiction under the laws of which such Lender is organized
or in which its principal executive office is located or in which its Applicable
Lending Office is located at the time such Lender first becomes a party to this
Agreement.

 

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note.

 

(b)        Any and all payments by any Obligor to or for the account of any
Lender or the Administrative Agent hereunder or under any Note shall be made
without deduction for any Taxes or Other Taxes; provided that, if an Obligor
shall be required by law to deduct any Taxes or Other Taxes from any such
payments, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) such Lender or the Administrative Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Obligor shall make such deductions,
(iii) such Obligor shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law and (iv) such
Obligor shall furnish to the Administrative Agent, at its address referred to in
Section 10.01, the original or a certified copy of a receipt evidencing payment
thereof.

 

(c)        Each Obligor agrees to indemnify each Lender and the Administrative
Agent for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section) paid by such Lender or the Administrative
Agent (as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto.  This indemnification shall
be paid within 30 days after such Lender or the Administrative Agent (as the
case may be) makes demand therefor.

 

(d)        Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Lender listed on the signature pages hereof and on
or prior to the date on which it becomes a Lender in the case of each other
Lender, and from time to time thereafter if requested in writing by the Company
(but only so long as such Lender remains lawfully able to do so), shall provide
the Company and the Administrative Agent with Internal Revenue Service form
W-8BEN or W-8ECI, as appropriate, or any successor form prescribed by the
Internal Revenue Service, certifying that such Lender is entitled to benefits
under an income tax treaty to which the United States is a party which exempts
the Lender from United States withholding tax or reduces the rate of withholding
tax

 

61

--------------------------------------------------------------------------------


 

on payments of interest for the account of such Lender or certifying that the
income receivable pursuant to this Agreement is effectively connected with the
conduct of a trade or business in the United States.

 

(e)        For any period with respect to which a Lender has failed to provide
the Company or the Administrative Agent with the appropriate form pursuant to
Section 8.04(d) (unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which such form originally was
required to be provided), such Lender shall not be entitled to indemnification
under Section 8.04(b) or (c) with respect to Taxes imposed by the United States;
provided that if a Lender, which is otherwise exempt from or subject to a
reduced rate of withholding tax, becomes subject to Taxes because of its failure
to deliver a form required hereunder, the Company shall take such steps as such
Lender shall reasonably request to assist such Lender to recover such Taxes.

 

(f)         If any Obligor is required to pay additional amounts to or for the
account of any Lender pursuant to this Section, then such Lender will change the
jurisdiction of its Applicable Lending Office if, in the sole judgment of such
Lender, such change (i) will eliminate or reduce any such additional payment
which may thereafter accrue and (ii) is not otherwise disadvantageous to such
Lender.

 

Section 8.05.  Base Rate Loans Substituted for Affected Fixed Rate Loans.  If
(i) the obligation of any Lender to make, or to convert or continue outstanding
Loans to, Euro-Currency Loans in any currency has been suspended pursuant to
Section 8.02 or (ii) any Lender has demanded compensation under Section 8.03 or
8.04 with respect to its Euro-Currency Loans in any currency and the Company
shall, by at least five Euro-Dollar Business Days’ prior notice to such Lender
through the Administrative Agent, have elected that the provisions of this
Section shall apply to such Lender, then, unless and until such Lender notifies
the Company that the circumstances giving rise to such suspension or demand for
compensation no longer exist:

 

(a)        all Loans which would otherwise be made by such Lender as (or
continued as or converted into) Euro-Currency Loans in such currency shall be
made instead as Base Rate Loans (in the case of Committed Alternative Currency
Loans, in the same Dollar Amount as the Euro-Currency Loan that such Lender
would otherwise have made in the Alternative Currency (on which interest and
principal shall be payable contemporaneously with the related Fixed Rate Loans
of the other Lenders); and

 

(b)        after each of its Euro-Currency Loans in such currency has been
repaid (or converted to a Base Rate Loan), all payments of principal which would
otherwise be applied to repay such Fixed Rate Loans shall be applied to repay
its Base Rate Loans instead.

 

62

--------------------------------------------------------------------------------


 

If such Lender notifies the Company that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into a Euro-Currency Loan denominated in the relevant currency, as
the case may be, on the first day of the next succeeding Interest Period
applicable to the related Euro-Currency Loans of the other Lenders. If such Loan
is converted into an Committed Alternative Currency Loan, such Lender, the
Administrative Agent and the relevant Borrower shall make such arrangements as
shall be required (including increasing or decreasing the amount of such
Committed Alternative Currency Loan) so that such Committed Alternative Currency
Loan shall be in the same amount as it would have been if the provisions of this
Section had never applied thereto.

 

Section 8.06.  Substitution of Lenders.  If (i) the obligation of any Lender to
make Euro-Currency Loans has been suspended pursuant to Section 8.02 or (ii) any
Lender has demanded compensation under Section 8.03 or 8.04, the Company shall
have the right, with the assistance of the Administrative Agent and the Issuing
Lender, to seek a substitute lender or lenders (which may be one or more of the
Lenders), satisfactory to the Company, the Administrative Agent and the Issuing
Lender, to purchase the Loans and assume the Commitments and Letter of Credit
Liabilities of such Lender, for a purchase price equal to the aggregate
outstanding principal of such Loans (together with any accrued and unpaid
interest thereon and breakage costs, if any) or such other purchase price as
such Lender and substitute lender or lenders shall agree upon.

 

ARTICLE 9
REPRESENTATIONS AND WARRANTIES OF ELIGIBLE SUBSIDIARIES

 

Each Eligible Subsidiary shall be deemed by the execution and delivery of its
Election to Participate to have represented and warranted as of the date thereof
that:

 

Section 9.01.  Corporate Existence and Power.  It is a company duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization and is a Wholly-Owned Consolidated Subsidiary.

 

Section 9.02.  Corporate Governmental Authorization; No Contravention.  The
execution and delivery by it of its Election to Participate and its Notes (if
any), and the performance by it of this Agreement and its Notes (if any), are
within its corporate powers, have been duly authorized by all necessary company
action, require no action by or in respect of, or filing with, any governmental
body, agency or official (other than those already obtained or made and in full
force and effect) and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of its certificate or
incorporation, articles of incorporation (or the equivalent organizational
documents) or by-laws (or the equivalent governing documents) or of any
agreement, judgment,

 

63

--------------------------------------------------------------------------------


 

injunction, order, decree or other instrument binding upon the Company or such
Eligible Subsidiary or result in the creation or imposition of any Lien on any
asset of the Company or any of its Subsidiaries.

 

Section 9.03.  Binding Effect.  This Agreement constitutes a valid and binding
agreement of such Eligible Subsidiary and its Notes, when and if executed and
delivered in accordance with this Agreement, will constitute valid and binding
obligations of such Eligible Subsidiary, in each case enforceable in accordance
with its terms except as the same may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and by general principles of
equity.

 

Section 9.04.  Taxes.  Except as disclosed in such Election to Participate,
there is no income, stamp or other tax of any country, or any taxing authority
thereof or therein, imposed by or in the nature of withholding or otherwise,
which is imposed on any payment to be made by such Eligible Subsidiary pursuant
hereto or on its Notes (if any), or is imposed on or by virtue of the execution,
delivery or enforcement of its Election to Participate or of its Notes (if any).

 

ARTICLE 10
MISCELLANEOUS

 

Section 10.01.  Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, facsimile transmission
or similar writing) and shall be given to such party: (a) in the case of the
Company, the Company Guarantor or the Administrative Agent, at its address or
facsimile number set forth on the signature pages hereof, (b) in the case of any
Lender, at its address or facsimile number set forth in its Administrative
Questionnaire, (c) in the case of any Eligible Subsidiary, to it in care of the
Company or (d) in the case of any party, such other address or facsimile number
as such party may hereafter specify for the purpose by notice to the
Administrative Agent and the Company.  Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by mail, 72 hours after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid or (iii) if given by any other means, when delivered at the address
specified in this Section; provided that notices to the Administrative Agent or
the Issuing Lender under Article 2 or Article 8 shall not be effective until
received.

 

Section 10.02.  No Waivers.  No failure or delay by the Administrative Agent or
any Lender in exercising any right, power or privilege hereunder or under any
Note shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of

 

64

--------------------------------------------------------------------------------


 

any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

Section 10.03.  Expenses; Indemnification.  (a)  The Company shall pay (i) all
reasonable out-of-pocket expenses of the Administrative Agent and the Joint
Arrangers, including reasonable fees and disbursements of special counsel for
the Administrative Agent, in connection with the preparation and administration
of this Agreement, any waiver or consent hereunder or any amendment hereof or
any Default or alleged Default hereunder and (ii) if an Event of Default occurs,
all out-of-pocket expenses incurred by the Administrative Agent, the Issuing
Lender and each Lender, including (without duplication) the fees and
disbursements of outside counsel and the allocated cost of inside counsel, in
connection with such Event of Default and collection, bankruptcy, insolvency and
other enforcement proceedings resulting therefrom.

 

(b)        The Company agrees to indemnify the Administrative Agent, the Issuing
Lender, each Joint Arranger and each Lender, their respective affiliates and the
respective directors, officers, agents and employees of the foregoing (each an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, losses, damages, costs and expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel, which may be
incurred by such Indemnitee in connection with any investigative, administrative
or judicial proceeding (whether or not such Indemnitee shall be designated a
party thereto) brought or overtly threatened relating to or arising out of this
Agreement or any actual or proposed use of proceeds of Loans hereunder; provided
that no Indemnitee shall have the right to be indemnified hereunder for such
Indemnitee’s own gross negligence or willful misconduct as determined by a court
of competent jurisdiction.  Each Indemnitee agrees to notify the Company
promptly of any proceeding in respect of which it will seek indemnification
hereunder; provided, however, that the failure of any Indemnitee so to notify
the Company shall not affect the rights of such Indemnitee hereunder; but
provided, further, that the Company shall be entitled to assert by separate
action against such Indemnitee any claim for actual damages incurred by the
Company as a consequence of such failure by such Indemnitee to give such
notice.  In the event any action, suit or proceeding is brought against any
Indemnitee by any Person other than a Lender, the Administrative Agent, the
Issuing Lender or any of their respective affiliates (a “third party action”),
(i) the Company shall be entitled, upon written notice to such Indemnitee, to
assume the investigation and defense thereof with counsel reasonably
satisfactory to such Indemnitee unless (x) the employment by such Indemnitee of
separate counsel has been specifically approved by the Company in writing or
(y) the designated parties to the proceeding in which such claim, demand, action
or cause of action has been asserted include (or are reasonably likely to
include) both such Indemnitee and any of the Obligor, or any Affiliate (each, a
“designated related party”) and in the opinion of counsel for such Indemnitee
there exist one or more defenses that may be available to such

 

65

--------------------------------------------------------------------------------


 

Indemnitee which are in conflict with those available to any designated related
party, (ii) such Indemnitee shall be entitled to employ separate counsel and to
participate in the investigation and defense of any such third party action
(whether or not the Company has elected to assume such investigation and defense
as contemplated by clause (i) above) and (iii) the fees and expenses of any
separate counsel employed by any Indemnitee in connection with any such third
party action shall be borne by such Indemnitee except (x) under the
circumstances contemplated by subclauses (x) and (y) of clause (i) above or
(y) if such Indemnitee has reasonably concluded that the Company is failing
actively and diligently to defend such third party action (whether or not the
Company has elected to assume such investigation and defense as contemplated by
clause (i) above).  The Company shall not settle or compromise any action or
claim without the relevant Indemnitee’s consent if the settlement or compromise
involves any performance by, or adverse admission of, such Indemnitee.

 

Section 10.04.  Sharing of Set-Offs.  Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Loan and Letter of Credit Liabilities held by it which is greater than
the proportion received by any other Lender in respect of the aggregate amount
of principal and interest due with respect to any Loan and Letter of Credit
Liability held by such other Lender, the Lender receiving such proportionately
greater payment shall purchase such participations in the Loans and Letter of
Credit Liabilities held by the other Lenders, and such other adjustments shall
be made, as may be required so that all such payments of principal and interest
with respect to the Loans and Letter of Credit Liabilities held by the Lenders
shall be shared by the Lenders pro rata; provided that nothing in this
Section shall impair the right of any Lender to exercise any right of set-off or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of indebtedness of the Obligors other than its indebtedness hereunder. 
Each Obligor agrees, to the fullest extent it may effectively do so under
applicable law, that any holder of a participation in a Loan and Letter of
Credit Liability, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of such Obligor in the amount of such participation.

 

Section 10.05.  Amendments and Waivers.  Except as explicitly set forth in
Section 2.12(b), any provision of this Agreement or the Notes (if any) may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by each Obligor and the Required Lenders (and, if the rights or duties of
the Administrative Agent or the Issuing Lender are affected thereby, by the
Administrative Agent and the Issuing Lender, respectively); provided that,
except as explicitly set forth in Section 2.12(b), no such amendment or waiver
shall, (x) (i) increase or decrease the Commitment of any Lender (except for a
ratable

 

66

--------------------------------------------------------------------------------


 

decrease in the Commitments of all Lenders) or subject any Lender to any
additional obligation unless signed by such Lender, (ii) reduce the principal of
or rate of interest on any Loan or the amount to be reimbursed in respect of any
Letter of Credit or any interest thereon or any fees hereunder unless signed by
each Lender directly affected thereby or (iii) postpone the date fixed for any
payment of principal of or interest on any Loan or for reimbursement in respect
of any Letter of Credit or any fees hereunder or for any scheduled reduction or
termination of any Commitment unless signed by each Lender directly affected
thereby or (y) unless signed by all the Lenders (i) release any Guarantor from
any of its obligations under Article 11, (ii) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans or the
aggregate amount of the Letter of Credit Liabilities, or the number of Lenders,
which shall be required for the Lenders or any of them to take any action under
this Section or any other provision of this Agreement or (iii) amend or waive
the provisions of Section 10.04, this Section 10.05, Section 10.06(a) or the
definition of Required Lenders.

 

Increases in Commitments and related modifications pursuant to Section 2.20 are
not amendments subject to the provisions of this Section.

 

Section 10.06.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, except that none of the Obligors
may assign or otherwise transfer any of its rights under this Agreement without
the prior written consent of all Lenders.

 

(b)        Any Lender may at any time grant to one or more banks or other
institutions (each a “Participant”) participating interests in its Commitments
or any or all of its Loans and Letter of Credit Liabilities.  In the event of
any such grant by a Lender of a participating interest to a Participant, whether
or not upon notice to each Obligor and the Administrative Agent, such Lender
shall remain responsible for the performance of its obligations hereunder, and
each Obligor and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement pursuant to which any Lender
may grant such a participating interest shall provide that such Lender shall
retain the sole right and responsibility to enforce the obligations of the
Borrowers hereunder including, without limitation, the right to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such participation agreement may provide that such Lender will not agree to
any modification, amendment or waiver of this Agreement described in
Section 10.05 without the consent of the Participant.  Each Obligor agrees that
each Participant shall, to the extent provided in its participation agreement,
be entitled to the benefits of Section 2.18 and Article 8 with respect to its
participating interest.  An assignment or other transfer which is not permitted
by subsection (c) or (d) below shall be given effect

 

67

--------------------------------------------------------------------------------


 

for purposes of this Agreement only to the extent of and as a participating
interest granted in accordance with this subsection (b).

 

(c)        With the prior written consent of the Administrative Agent, the
Issuing Lender and, so long as no Event of Default has occurred and is
continuing, the Company, which consent shall not be unreasonably withheld
(provided that if an Assignee is an affiliate of such transferor Lender or was a
Lender immediately prior to such assignment or an Approved Fund, no such consent
from the Company shall be required), any Lender may at any time assign to one or
more banks or other institutions (each an “Assignee”) all, or a proportionate
part (equivalent to an initial Commitment in an amount of not less than
$10,000,000) of all, of its rights and obligations under this Agreement and the
Notes (if any), and such Assignee shall assume such rights and obligations,
pursuant to an Assignment and Assumption Agreement in substantially the form of
Exhibit F hereto; provided that such assignment may, but need not, include
rights of the transferor Lender in respect of outstanding Competitive Bid
Loans.  Upon execution and delivery of such instrument and payment by such
Assignee to such transferor Lender of an amount equal to the purchase price
agreed between such transferor Lender and such Assignee, such Assignee shall be
a Lender party to this Agreement and shall have all the rights and obligations
of a Lender with Commitments as set forth in such instrument of assumption, and
the transferor Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required.  Upon the consummation of any assignment pursuant to this subsection
(c), the transferor Lender, the Administrative Agent and the Borrowers shall
make appropriate arrangements so that, if required, a new Note is issued to the
Assignee.  In connection with any such assignment, the transferor Lender shall
pay to the Administrative Agent an administrative fee for processing such
assignment in the amount of $3,500.  If the Assignee is not incorporated under
the laws of the United States of America or a state thereof, it shall deliver to
the Company and the Administrative Agent certification as to exemption from
deduction or withholding of any United States federal income taxes in accordance
with Section 8.04.

 

(d)        Any Lender may at any time assign all or any portion of its rights
under this Agreement and its Note (if any) to a Federal Reserve Bank.  No such
assignment shall release the transferor Lender from its obligations hereunder.

 

(e)        No Assignee, Participant or other transferee of any Lender’s rights
shall be entitled to receive any greater payment under Section 8.03 or 8.04 than
such Lender would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Company’s prior written
consent or by reason of the provisions of Section 8.02, 8.03 or 8.04 requiring
such Lender to designate a different Applicable Lending Office under certain
circumstances or at a time when the circumstances giving rise to such greater
payment did not exist.

 

68

--------------------------------------------------------------------------------


 

(f)         Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”) sponsored by a Granting Lender and identified as such in writing from
time to time by the Granting Lender to the Administrative Agent and the Company,
the option to provide to the Company all or any part of any Loan that such
Granting Lender would otherwise be obligated to make to the Borrower pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to make any Loan and (ii) if an SPC elects not to exercise such
option or otherwise fails to provide all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof.  The
making of a Loan by an SPC hereunder shall utilize the Commitments of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  Each party hereto hereby agrees that no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender).  In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof.  In addition, notwithstanding anything to the
contrary in this Section 10.06, any SPC may (i) with notice to, but without the
prior written consent of, the Company and the Administrative Agent and without
paying any processing fee therefor, assign all or a portion of its interests in
any Loans to the Granting Lender or to any financial institution providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans; provided that any such assignment to a
financial institution other than to the Granting Lender shall require the
consent of the Company and the Administrative Agent, which consent shall be
provided in the sole and absolute discretion of the Company or the
Administrative Agent, as the case may be, and (ii) disclose any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC; provided that any such Person (other than a rating agency) signs a
confidentiality agreement which contains substantially the same provisions as
set forth in Section 10.11.  As this Section 10.06(f) applies to any particular
SPC, this Section 10.06(f) may not be amended without the written consent of
such SPC.  Additionally, the Company shall not be subject to any increased costs
pursuant to Section 8.03, indemnity claims pursuant to Section 10.03(b) or
increased taxes pursuant to Section 8.04 (collectively, “Increased Costs”) with
respect to an SPC if the Company would not have been subjected to such Increased
Costs had the Loan not been funded (directly or indirectly) by the SPC and any
payment for any such Increased Costs shall be limited to the amounts that the
Company would have been required to pay to the Granting Lender if such Loan had
not been so funded by the SPC.

 

69

--------------------------------------------------------------------------------


 

Section 10.07.  Collateral.  Each of the Lenders represents to the
Administrative Agent and each of the other Lenders that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U) as collateral in
the extension or maintenance of the credit provided for in this Agreement.

 

Section 10.08.  Governing Law, Submission to Jurisdiction .  This Agreement and
each Note (if any) shall be governed by and construed in accordance with the
laws of the State of New York.  Each Obligor hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in New York City for purposes
of all legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby.  Each Obligor irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.

 

Section 10.09.  Counterparts; Integration; Effectiveness.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.  This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective upon receipt by the Administrative Agent of
counterparts hereof signed by each of the parties hereto (or, in the case of any
party as to which an executed counterpart shall not have been received, receipt
by the Administrative Agent in form satisfactory to it of telegraphic, telex,
facsimile or other written confirmation from such party of execution of a
counterpart hereof by such party).

 

Section 10.10.  WAIVER OF JURY TRIAL.  EACH OBLIGOR, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

Section 10.11.  Confidentiality.  Each of the Administrative Agent and each
Lender agrees to keep any information delivered or made available by any Obligor
pursuant to this Agreement confidential from anyone other than persons employed
or retained by the Administrative Agent or such Lender who are engaged in
evaluating, approving, structuring or administering the credit facility
contemplated hereby; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing such information (a) to any
persons employed or retained by the Administrative Agent or any other Lender who
are engaged in evaluating, approving, structuring or administering the credit
facility contemplated hereby, (b) to any other Person if reasonably incidental
to

 

70

--------------------------------------------------------------------------------


 

the administration of the credit facility contemplated hereby so long as such
Person agrees to keep such information confidential in accordance with the
provisions of this Section 10.11, (c) upon the order of any court or
administrative agency, (d) upon the request or demand of any regulatory agency
or authority, (e) which had been publicly disclosed other than as a result of a
disclosure by the Administrative Agent or any Lender prohibited by this
Agreement or, to the knowledge of the Administrative Agent or such Lender, by
any other Person as a result of a disclosure by such Person in violation of an
obligation of confidentiality, (f) to the extent necessary, in connection with
any litigation to which the Administrative Agent, any Lender or its subsidiaries
or Parent may be a party, (g) to the extent necessary in connection with the
exercise of any remedy hereunder, (h) to such Lender’s or the Administrative
Agent’s legal counsel and independent auditors or (i) subject to an agreement
containing provisions substantially similar to those contained in this Section,
to (i) any actual or proposed Participant or Assignee or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Borrower and its obligations.  Each Lender and the
Administrative Agent shall give the Company prompt notice of any disclosure made
by such Lender or the Administrative Agent, as the case may be, as permitted
pursuant to clauses (c), (d) (other than any such disclosure made by any Lender
to bank examiners during any examination of such Lender conducted in the
ordinary course by such examiners) or (f) of this Section, but solely to the
extent permitted by law and, in the case of any disclosure permitted pursuant to
clause (f), solely to the extent that the interests of such Lender or the
Administrative Agent, as the case may be, and the applicable Obligor in the
relevant litigation are not adverse in any material respect.

 

Section 10.12.  Conversion of Currencies.  (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including any Eligible
Subsidiary) agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Euro-Currency Business Day immediately
preceding the day on which final judgment is given.

 

(b)   The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Euro-Currency Business Day following receipt by the Applicable Creditor of
any sum adjudged to be so due in the Judgment Currency, the Applicable Creditor
may in accordance with normal banking procedures in the relevant jurisdiction
purchase the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the

 

71

--------------------------------------------------------------------------------


 

Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrowers
contained in this Section 10.12 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

 

Section 10.13.  European Economic and Monetary Union.  (a) Definitions.  In this
Section 10.13 and in each other provision of this Agreement to which reference
is made in this Section 10.13 expressly or impliedly, the following terms have
the meanings given to them in this Section 10.13:

 

“Euro Unit” means the currency unit of the Euro;

 

“National Currency Unit” means the unit of currency (other than a Euro Unit) of
a Participating Member State;

 

(b)        Redenomination and Eligible Currencies.  On the date on which any
state that is not a Participating Member State on the date hereof becomes a
Participating Member State, each obligation under this Agreement of a party to
this Agreement which has been denominated in the National Currency Unit of such
Participating Member State shall be redenominated into the Euro Unit in
accordance with EMU Legislation.

 

(c)        Loans.  Any Loan in the currency of a state that becomes a
Participating Member State after the date hereof shall be made in the Euro Unit
after the date on which such state becomes a Participating Member State.

 

(d)        Payments by the Administrative Agent to the Lenders.  Any amount
payable by the Administrative Agent to the Lenders under this Agreement in the
currency of a state that becomes a Participating Member State after the date
hereof shall be paid in the Euro Unit after the date on which such state becomes
a Participating Member State.

 

Section 10.14.  USA Patriot Act.  Each Lender subject to the Act hereby notifies
the Borrowers that pursuant to the requirements of the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies each Borrower,
which information includes the names and addresses of each Borrower and other
information that will allow such Lender to identify each Borrower in accordance
with the Act.

 

72

--------------------------------------------------------------------------------


 

ARTICLE 11
GUARANTY

 

Section 11.01.  The Guaranty.  Each Guarantor hereby unconditionally guarantees
the full and punctual payment (whether at stated maturity, upon acceleration or
otherwise) of the principal of and interest on each Loan made to each Borrower
pursuant to this Agreement, and the full and punctual payment of all other
amounts payable by each Borrower under this Agreement (including any interest,
fees, costs, expenses and other obligations that accrue after the commencement
of any bankruptcy, insolvency, reorganization or similar case or proceeding, or
which would have accrued but for such case, proceeding or other action and
whether or not such interest, fees, costs, expenses or other obligations are
allowed or allowable as a claim in such case, proceeding or other action).  Upon
failure by any Borrower to pay punctually any such amount, each Guarantor (in
case of the obligations of the Company, only the Company Guarantor) shall
forthwith on demand pay the amount not so paid at the place and in the manner
and currency specified in this Agreement.

 

Section 11.02.  Guaranty Unconditional.  The obligations of each Guarantor
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

 

(i)    any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of any Borrower under this Agreement or any Note, by
operation of law or otherwise;

 

(ii)   any modification or amendment of or supplement to this Agreement or any
Note;

 

(iii)  any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of any Borrower under this Agreement or any
Note;

 

(iv)  any change in the corporate existence, structure or ownership of any
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Borrower or its assets or any resulting release or
discharge of any obligation of any Borrower contained in this Agreement or any
Note;

 

(v)   the existence of any claim, set-off or other rights which either Guarantor
may have at any time against any Borrower, the Administrative Agent, the Issuing
Lender, any Lender or any other Person, whether in connection herewith or any
unrelated transactions, provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;

 

73

--------------------------------------------------------------------------------


 

(vi)  any invalidity or unenforceability relating to or against any Borrower for
any reason of this Agreement or any Note, or any provision of applicable law or
regulation purporting to prohibit the payment by any Borrower of the principal
of or interest on any Note or any other amount payable by any Borrower under
this Agreement; or

 

(vii) any other act or omission to act or delay of any kind by any Borrower, the
Administrative Agent, the Issuing Lender, any Lender or any other Person or any
other circumstance whatsoever which might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of or defense to the
Guarantor’s obligations hereunder.

 

Section 11.03.  Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances.  Each Guarantor’s obligations hereunder shall remain in full
force and effect until the Commitments shall have terminated, the principal of
and interest on the Loans and all other amounts payable by the Borrowers under
this Agreement shall have been paid in full and no Letter of Credit Liabilities
remain outstanding.  If at any time any payment of the principal of or interest
on any Loan, any reimbursement obligation or any other amount payable by any
Borrower under this Agreement is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of such Borrower or
otherwise, each Guarantor’s obligations hereunder with respect to such payment
shall be reinstated as though such payment had been due but not made at such
time.

 

Section 11.04.  Waiver by the Guarantor.  Each Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Borrower or any other Person.

 

Section 11.05.  Subrogation.  Upon making any payment with respect to any
Borrower hereunder, each applicable Guarantor shall be subrogated to the rights
of the payee against such Borrower with respect to such payment; provided that
such Guarantor shall not enforce any payment by way of subrogation until all
amounts of principal of and interest on the Loans and all other amounts payable
by such Borrower under this Agreement have been paid in full and no Letter of
Credit Liabilities remain outstanding.

 

Section 11.06.  Stay of Acceleration.  If acceleration of the time for payment
of any amount payable by any Borrower under this Agreement or the Notes (if any)
is stayed upon the insolvency, bankruptcy or reorganization of such Borrower,
all such amounts otherwise subject to acceleration under the terms of this
Agreement shall nonetheless be payable by each applicable Guarantor hereunder
forthwith on demand by the Agent made at the request of the requisite proportion
of the Lenders specified in Section 6.01 of this Agreement.

 

74

--------------------------------------------------------------------------------


 

Section 11.07.  Limitation of Liability.  Notwithstanding the other provisions
of this Article 11, the obligations of each Guarantor hereunder shall be limited
to an aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of applicable law of any
State of the United States of America.

 

Section 11.08.  Notice of Commitment Termination.  The Company hereby gives
notice that the Company wishes to terminate the commitments under the Existing
Credit Agreement, effective as of the Effective Date.  Each Lender that is a
party to the Existing Credit Agreement, by its execution hereof, waives any
requirement of prior notice set forth therein as a condition to the right of the
Company to terminate the commitments thereunder.

 

75

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

THE ESTÉE LAUDER COMPANIES INC., as Borrower and Guarantor

 

 

 

 

 

By:

/s/Terence R. Stack

 

 

Name:

Terence R. Stack

 

 

Title:

Vice President – Corporate Treasurer

 

1

--------------------------------------------------------------------------------


 

 

ESTÉE LAUDER NV, as Eligible Subsidiary

 

 

 

 

 

By:

/s/ Richard W. Kunes

 

 

Name:

Richard W. Kunes

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

/s/ Malcolm B. Bond

 

 

Name:

Malcolm B. Bond

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

ESTEE LAUDER INC., as Company Guarantor

 

 

 

 

 

By:

/s/ Terence R. Stack

 

 

Name:

Terence R. Stack

 

 

Title:

Vice President – Corporate Treasurer

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Lender

 

 

 

 

 

By:

/s/ Tara Lynne Moore

 

 

Name:

Tara Lynne Moore

 

 

Title:

Vice President

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ Chris Snider

 

 

Name:

Chris Snider

 

 

Title:

Vice President

 

 

 

 

 

Bank of America, N.A.

 

 

 

 

 

By:

/s/ J. Casey Cosgrove

 

 

Name:

J. Casey Cosgrove

 

 

Title:

Vice President

 

 

 

 

 

Bank of Tokyo – Mitsubishi UFJ Trust Company

 

 

 

 

 

By:

/s/ Lillian Kim

 

 

Name:

Lillian Kim

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BNP Paribas

 

 

 

 

 

By:

/s/ Simone Vinocour

 

 

Name:

Simon Vinocour

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

/s/ Berangere Allen

 

 

Name:

Berangere Allen

 

 

Title:

Vice President

 

 

 

 

 

William Street Commitment Corporation (recourse only to the assets of William
Street Commitment Corporation)

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name:

Mark Walton

 

 

Title:

Assistant Vice-President

 

 

 

 

 

HSBC Bank USA, N.A.

 

 

 

 

 

By:

/s/ Thomas A. Foley

 

 

Name:

Thomas A. Foley

 

 

Title:

Senior Vice President

 

 

 

 

 

The Royal Bank of Scotland plc

 

 

 

 

 

By:

/s/ Belinda Tucker

 

 

Name:

Belinda Tucker

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

Banco Sandander Central Hispano – New York

 

 

 

 

 

By:

/s/ Ignacio Campillo

 

 

Name:

Ignacio Campillo

 

 

Title:

Executive Director Grupo Santander

 

 

 

 

 

By:

/s/ L. Ruben Perez-Romo

 

 

Name:

L. Ruben Perez-Romo

 

 

Title:

Vice President Global Corporate Banking

 

 

 

 

 

MELLON BANK, N.A.

 

 

 

 

 

By:

/s/ Daniel J. Lenckos

 

 

Name:

Daniel J. Lenckos

 

 

Title:

First Vice President

 

 

 

 

 

US BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Gregory L. Dryder

 

 

Name:

Gergory L. Dryder

 

 

Title:

Sr. Vice President

 

 

 

 

 

State Street Bank and Trust Company

 

 

 

 

 

By:

/s/ M. H. Carey

 

 

Name:

M.H. Carey

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BANCA NAZIONALE DEL LAVORO SPA, NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Donna La Spina

 

 

Name:

Donna La Spina

 

 

Title:

Relationship Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Luigi Concordia

 

 

Name:

Luigi Concordia

 

 

Title:

Senior Manager

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Dustin Cravin

 

 

Name:

Dustin Cravin

 

 

Title:

Attorney-in-Fact

 

 

 

 

 

Intesa Aanpaolo S.p.A., New York Branch

 

 

 

 

 

By:

/s/ D. Mara Lowenstein

 

 

Name:

D. Mara Lowenstein

 

 

Title:

General Counsel and Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Renato Carducci

 

 

Name:

Renato Carducci

 

 

Title:

General Manager

 

--------------------------------------------------------------------------------


 

COMMITMENT SCHEDULE

 

LENDER

 

COMMITMENT

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

$

90,000,000

 

 

 

 

 

CITIBANK, N.A.

 

$

90,000,000

 

 

 

 

 

BANK OF AMERICA, N.A.

 

$

75,000,000

 

 

 

 

 

BANK OF TOKYO – MITSUBISHI UFJ TRUST COMPANY

 

$

75,000,000

 

 

 

 

 

BNP PARIBAS

 

$

75,000,000

 

 

 

 

 

WILLIAM STREET COMMITMENT CORPORATION

 

$

50,000,000

 

 

 

 

 

HSBC BANK USA, N.A.

 

$

50,000,000

 

 

 

 

 

ROYAL BANK OF SCOTLAND PLC

 

$

50,000,000

 

 

 

 

 

BANCO SANTANDER CENTRAL HISPANO – NEW YORK

 

$

30,000,000

 

 

 

 

 

MELLON BANK, N.A.

 

$

30,000,000

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

$

30,000,000

 

 

 

 

 

STATE STREET BANK AND TRUST COMPANY

 

$

30,000,000

 

 

 

 

 

BANCA NAZIONALE DEL LAVORO SPA, NEW YORK BRANCH

 

$

25,000,000

 

 

 

 

 

ROYAL BANK OF CANADA

 

$

25,000,000

 

 

 

 

 

INTESA SANPAOLO S.P.A., NEW YORK BRANCH

 

$

25,000,000

 

 

 

 

 

TOTAL

 

$

750,000,000

 

 

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

Each of “Facility Fee Rate” and “Euro-Currency Margin” means, for any day, the
rate per annum set forth below in the row opposite such term and in the column
corresponding to the Pricing Level that applies on such day:

 

Pricing

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

 

Facility Fee Rate:

 

3.5 bps

 

4.5 bps

 

5 bps

 

6 bps

 

8 bps

 

 

 

 

 

 

 

 

 

 

 

 

 

Euro-Currency

 

 

 

 

 

 

 

 

 

 

 

Margin:

 

 

 

 

 

 

 

 

 

 

 

Utilization ≤ 50%

 

9.0 bps

 

10.5 bps

 

15.0 bps

 

19.0 bps

 

27.0 bps

 

Utilization > 50%

 

14

 

15.5 bps

 

20.0 bps

 

24.0 bps

 

32.0 bps

 

 

For purposes of this Schedule, the following terms have the following meanings:

 

“Level I Status” exists at any date if, at such date, the Company’s Unsecured
Long-Term Debt is rated AA- or higher by S&P or Aa3 or higher by Moody’s.

 

“Level II Status” exists at any date if, at such date, (i) the Company’s
Unsecured Long-Term Debt is rated A+ or higher by S&P or A1 or higher by
Moody’s, and (ii) Level I Status does not exist.

 

“Level III Status” exists at any date if, at such date, (i)  the Company’s
Unsecured Long-Term Debt is rated A or higher by S&P or A2 or higher by Moody’s,
and (ii) neither Level I Status nor Level II Status exists.

 

“Level IV Status” exists at any date if, at such date, (i) the Company’s
Unsecured Long-Term Debt is rated A- or higher by S&P or A3 or higher by
Moody’s, and (ii) neither Level I Status, Level II Status nor Level III Status
exists.

 

“Level V Status” exists at any date if, at such date, no other Status applies.

 

“Moody’s” means Moody’s Investors Services, Inc.

 

“S&P” means Standard & Poor’s Rating Services.

 

“Status” refers to the determination of which of Level I Status, Level II
Status, Level III Status, Level IV Status or Level V Status exists at any date.

 

“Utilization” means, at any date, the percentage equivalent of a fraction
(i) the numerator of which is the aggregate outstanding principal amount of the
loans at such date and the face amount of Letters of Credit outstanding under
the

 

--------------------------------------------------------------------------------


 

Revolving Credit Facility and (ii) the denominator of which is the aggregate
amount of the commitments at such date under the Revolving Credit Facility;
provided that if any loans remain outstanding following the termination of the
commitments under the Revolving Credit Facility, Utilization will be deemed to
be 100%.

 

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Company
without third-party credit enhancement (the “Company’s Unsecured Long-Term
Debt”), and any ratings assigned to any other debt security of the Company shall
be disregarded.  The ratings in effect for any day are those in effect at the
close of business on such day. In the case of split ratings from S&P and
Moody’s, the rating to be used to determine the applicable Status is the higher
of the two (e.g., AA-/A1 results in Level I Status); provided that if the split
is more than one full rating category, the rating one rating category below the
highest rating shall be used (e.g., A/Baa1 results in Level IV Status and
AA-/Baa1 results in Level II Status).

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.05

 

On March 30, 2005, the United States District Court for the Northern District of
California entered into a Final Judgment approving the settlement agreement we
entered into in July 2003 with the plaintiffs, the other Manufacturer Defendants
(as defined below) and the Department Store Defendants (as defined below) in a
consolidated class action lawsuit that had been pending in the Superior Court of
the State of California in Marin County since 1998. On April 29, 2005, notices
of appeal were filed by representatives of two members of the purported class of
consumers. One of those appeals has since been withdrawn. If the appeal is
resolved satisfactorily, the Final Judgment will result in the plaintiffs’
claims being dismissed, with prejudice, in their entirety in both the Federal
and California actions. There has been no finding or admission of any wrongdoing
by us in this lawsuit. We entered into the settlement agreement solely to avoid
protracted and costly litigation. In connection with the settlement agreement,
the defendants, including the Company, will provide consumers with certain free
products and pay the plaintiffs’ attorneys’ fees. To meet its obligations under
the settlement, we took a special pre-tax charge of $22.0 million, or $13.5
million after-tax, equal to $.06 per diluted common share in the fourth quarter
of fiscal 2003. At December 31, 2006, the remaining accrual balance was $16.3
million. The charge did not have a material adverse effect on our consolidated
financial condition. In the Federal action, the plaintiffs, purporting to
represent a class of all U.S. residents who purchased prestige cosmetics
products at retail for personal use from eight department stores groups that
sold such products in the United States (the “Department Store Defendants”),
alleged that the Department Store Defendants, the Company and eight other
manufacturers of cosmetics (the “Manufacturer Defendants”) conspired to fix and
maintain retail prices and to limit the supply of prestige cosmetics products
sold by the Department Store Defendants in violation of state and Federal laws.

The plaintiffs sought, among other things, treble damages, equitable relief,
attorneys’ fees, interest and costs.

 

In 1999, the Office of the Attorney General of the State of New York (the
“State”) notified the Company and ten other entities that they had been
identified as potentially responsible parties (“PRPs”) with respect to the
Blydenburgh landfill in Islip, New York. Each PRP may be jointly and severally
liable for the costs of investigation and cleanup, which the State estimated in
2006 to be approximately $19.7 million for all PRPs. In 2001, the State sued
other PRPs (including Hickey’s Carting, Inc., Dennis C. Hickey and Maria Hickey,
collectively the “Hickey Parties”), in the U.S. District Court for the Eastern
District of New York to recover such costs in connection with the site, and in
September 2002, the Hickey Parties brought contribution actions against the
Company and other Blydenburgh PRPs. These contribution actions seek to recover,
among other things, any damages for which the Hickey Parties are found

 

--------------------------------------------------------------------------------


 

liable in the State’s lawsuit against them, and related costs and expenses,
including attorneys’ fees. In June 2004, the State added the Company and other
PRPs as defendants in its pending case against the Hickey Parties. In
April 2006, the Company and other defendants added numerous other parties to the
case as third-party defendants. The Company and certain other PRPs have engaged
in settlement discussions which to date have been unsuccessful. Settlement
negotiations with the new third-party defendants, the State, the Company and
other defendants began in July 2006. We have accrued an amount which we believe
would be necessary to resolve our share of this matter. If settlement
discussions are not successful, we intend to vigorously defend the pending
claims. While no assurance can be given as to the ultimate outcome, management
believes that the resolution of the Blydenburgh matters will not have a material
adverse effect on our consolidated financial condition.

 

On March 30, 2006, a purported securities class action complaint captioned
Thomas S. Shin, et al. v. The Estee Lauder Companies Inc., et al., was filed
against the Company and certain of our officers and directors (collectively the
“Defendants”) in the United States District Court for the Southern District of
New York. The complaint alleged that the Defendants made statements during the
period April 28, 2005 to October 25, 2005 in press releases, the Company’s
public filings and during conference calls with analysts that were materially
false and misleading and that artificially inflated the price of the Company’s
stock. The complaint alleged claims under Sections 10(b) and 20(a) of the
Securities Exchange Act of 1934. The complaint also asserted that during the
class period, certain executive officers and the trust for the benefit of a
director sold shares of our Class A Common Stock at artificially inflated
prices. Three additional purported securities class action complaints were
subsequently filed in the United States District Court for the Southern District
of New York containing similar allegations. On July 10, 2006, the Court
consolidated these actions under the caption In re: Estee Lauder Companies
Securities Litigation, appointed lead plaintiff, and approved the selection of
lead counsel. A consolidated amended complaint addressing the same issues as the
original complaint was filed on September 8, 2006. The Defendants filed a motion
to dismiss the amended complaint on November 7, 2006 and the plaintiff responded
to the motion on January 5, 2007. Defendants replied to plaintiff’s response on
February 5, 2007. The Defendants believe that the claims asserted in the
consolidated amended complaint are without merit and they intend to defend the
consolidated action vigorously.

 

On April 10, 2006, a shareholder derivative action complaint captioned Miriam
Loveman v. Leonard A. Lauder, et al., was filed against certain of our officers
and all of our directors as of that date (collectively the “Derivative Action
Defendants”) in the United States District Court for the Southern District of
New York. The complaint alleges that the Derivative Action Defendants breached
their fiduciary duties to the Company based on the same alleged course of
conduct

 

--------------------------------------------------------------------------------


 

identified in the complaint described above. On May 4, 2006, the derivative
action was reassigned to the judge assigned to the consolidated securities
action. On September 1, 2006, the Derivative Action Defendants filed a motion to
dismiss. The plaintiff responded to the Derivative Action Defendants’ motion to
dismiss on December 11, 2006. The Derivative Action Defendants replied to
plaintiff’s response on January 29, 2007. The Derivative Action Defendants
believe that this complaint is without merit and intend to defend the action
vigorously.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTE

 

 

New York, New York

 

 

 

___________ __ , 200_

 

For value received, ________________________, a ___________ corporation (the
“Borrower”), promises to pay to the order of ______________________ (the
“Lender”), for the account of its Applicable Lending Office, the unpaid
principal amount of each Loan made by the Lender to the Borrower pursuant to the
Credit Agreement referred to below on the maturity date provided for in the
Credit Agreement. The Borrower promises to pay interest on the unpaid principal
amount of each such Loan on the dates and at the rate or rates and in the
currency provided for in the Credit Agreement.  All such payments of principal
and interest shall be made (i) if in dollars, in lawful money of the United
States in Federal or other immediately available funds at the office of JPMorgan
Chase Bank, N.A., 270 Park Avenue, New York, New York, 10017, or (ii) if in an
Alternative Currency, in such funds as may then be customary for the settlement
of international transactions in such Alternative Currency at the place
specified for payment thereof pursuant to the Credit Agreement.

 

All Loans made by the Lender, the respective types and maturities and currencies
thereof and all repayments of the principal thereof shall be recorded by the
Lender and, if the Lender so elects in connection with any transfer or
enforcement hereof, appropriate notations to evidence the foregoing information
with respect to each such Loan then outstanding may be endorsed by the Lender on
the schedule attached hereto, or on a continuation of such schedule attached to
and made a part hereof; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.

 

This note is one of the Notes referred to in the Credit Agreement dated as of
April 26, 2007 among The Estée Lauder Companies Inc., Estee Lauder Inc., the
Eligible Subsidiaries referred to therein, the lenders listed on the signature
pages thereof, Citibank, N.A. and Bank of America, N.A., as Syndication Agents,
Bank of Tokyo-Mitsubishi UFJ Trust Company and BNP Paribas, as Documentation
Agents, and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may
be amended from time to time, the “Credit Agreement”).  Terms defined in the
Credit Agreement are used herein with the same meanings.  Reference is made to
the Credit Agreement for provisions for the prepayment hereof and the
acceleration of the maturity hereof.

 

Pursuant to the terms of the Credit Agreement, [the Company Guarantor][each
Guarantor] has unconditionally guaranteed the full and punctual payment of all
amounts payable under this Note.

 

--------------------------------------------------------------------------------


 

This note shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

 

[THE BORROWER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Loan

 

Type of Loan

 

Amount of
Principal
Repaid

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF COMPETITIVE BID QUOTE REQUEST

 

[Date]

 

To:

JPMorgan Chase Bank, N.A. (the “Administrative Agent”)

 

 

From:

[BORROWER]

 

 

Re:

Credit Agreement (as amended, the “Credit Agreement”) dated as of April 26, 2007
among The Estée Lauder Companies Inc., Estee Lauder Inc., the Eligible
Subsidiaries referred to therein, the lenders listed on the signature
pages thereof, Citibank, N.A. and Bank of America, N.A., as Syndication Agents,
Bank of Tokyo-Mitsubishi UFJ Trust Company and BNP Paribas, as Documentation
Agents, and JPMorgan Chase Bank, N.A., as Administrative Agent

 

We hereby give notice pursuant to Section 2.03 of the Credit Agreement that we
request Competitive Bid Quotes for the following proposed Competitive Bid
Borrowing(s):

 

Date of Borrowing:  __________________

 

Principal Amount(1)

 

Interest Period(2)

 

Currency

 

$

 

 

 

 

 

 

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate]. [The applicable base rate is the London Interbank Offered Rate.]

 

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

 

[BORROWER]

 

 

 

 

 

 

 

By:

 

 

 

Name

 

--------------------------------------------------------------------------------

(1) Amount must be (x) in the case of a Dollar-Denominated Borrowing, in a
minimum aggregate Dollar Amount of $20,000,000 and any larger multiple of
$1,000,000 and (y) in the case of an Alternative Currency Borrowing, in a
minimum aggregate Dollar Amount of $5,000,000 and in integral multiples of
500,000 units of the applicable Alternative Currency.

 

(2) Not less than one month (LIBOR Auction) or not less than 7 days (Absolute
Rate Auction), subject to the provisions of the definition of Interest Period.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF INVITATION FOR COMPETITIVE BID QUOTES

 

To:

[Name of Lender]

 

 

 

Re:         Invitation for Competitive Bid Quotes to [BORROWER] (the “Borrower”)

 

Pursuant to Section 2.03 of the Credit Agreement dated as of April 26, 2007
among The Estée Lauder Companies Inc., Estee Lauder Inc., the Eligible
Subsidiaries referred to therein, the lenders listed on the signature
pages thereof, Citibank, N.A. and Bank of America, N.A., as Syndication Agents,
Bank of Tokyo-Mitsubishi UFJ Trust Company and BNP Paribas, as Documentation
Agents, and the undersigned, as Administrative Agent, we are pleased on behalf
of the Borrower to invite you to submit Competitive Bid Quotes to the Borrower
for the following proposed Competitive Bid Borrowing(s):

 

Date of Borrowing:  __________________

 

Principal Amount(3)

 

Interest Period(4)

 

Currency

 

 

 

 

 

 

 

$

 

 

 

 

 

 

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate].  [The applicable base rate is the London Interbank Offered Rate.]

 

Please respond to this invitation by no later than 9:30 A.M. (New York City
time) on [date].

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Authorized Officer

 

--------------------------------------------------------------------------------

(3) Amount must be (x) in the case of a Dollar-Denominated Borrowing, in a
minimum aggregate Dollar Amount of $20,000,000 and any larger multiple of
$1,000,000 and (y) in the case of an Alternative Currency Borrowing, in a
minimum aggregate Dollar Amount of $5,000,000 and in integral multiples of
500,000 units of the applicable Alternative Currency.

 

(4) Not less than one month (LIBOR Auction) or not less than 7 days (Absolute
Rate Auction), subject to the provisions of the definition of Interest Period.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPETITIVE BID QUOTE

 

To:

JPMorgan Chase Bank, N.A., as Administrative Agent

 

 

Re:

Competitive Bid Quote to [BORROWER] (the “Borrower”)

 

In response to your invitation on behalf of the Borrower dated _____________ ,
20__ , we hereby make the following Competitive Bid Quote on the following
terms:

 

1.

Quoting Lender: ________________________________

2.

Person to contact at Quoting Lender:

 

_____________________________

3.

Date of Borrowing: ____________________*

4.

We hereby offer to make Competitive Bid Loan(s) in the following principal
amounts, for the following Interest Periods and at the following rates:

 

Principal
Amount**

 

Currency

 

Interest
Period***

 

Competitive Bid
[Margin****]

 

[Absolute Rate*****]

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

[provided, that the aggregate principal amount of Competitive Bid Loans for
which the above offers may be accepted shall not exceed $____________.]**

 

--------------------------------------------------------------------------------

* As specified in the related Invitation.

** Principal amount bid for each Interest Period may not exceed principal Dollar
Amount requested.  Specify aggregate limitation if the sum of the individual
offers exceeds the amount the Lender is willing to lend.  Bids must be made for
amounts of (x) in the case of a Dollar-Denominated Borrowing, $5,000,000 or a
larger multiple of $1,000,000 and (y) in the case of an Alternative Currency
Borrowing, $500,000 or an integral multiple of 500,000 units of the applicable
Alternative Currency.

 

(notes continued on following page)

 

--------------------------------------------------------------------------------


 

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement
dated as of April 26, 2007 among The Estée Lauder Companies Inc., Estee Lauder
Inc., the Eligible Subsidiaries referred to therein, the lenders listed on the
signature pages thereof, Citibank, N.A. and Bank of America, N.A., as
Syndication Agents, Bank of Tokyo-Mitsubishi UFJ Trust Company and BNP Paribas,
as Documentation Agents, and yourselves, as Administrative Agent, irrevocably
obligates us to make the Competitive Bid Loan(s) for which any offer(s) are
accepted, in whole or in part.

 

 

Very truly yours,

 

 

 

[NAME OF LENDER]

 

 

 

 

 

Dated:

 

 

By:

 

 

 

Authorized Officer

 

--------------------------------------------------------------------------------

*** Not less than one month or not less than 7 days, as specified in the related
Invitation.  No more than five bids are permitted for each Interest Period.

**** Margin over or under the London Interbank Offered Rate determined for the
applicable Interest Period.  Specify percentage (to the nearest 1/10,000 of 1%)
and specify whether “PLUS” or “MINUS”.

***** Specify rate of interest per annum (to the nearest 1/10,000th of 1%).

 

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

OPINION OF

COUNSEL FOR THE OBLIGORS

 

Please see the final opinion.

 

--------------------------------------------------------------------------------

 


 

CONFIDENTIAL

 

JPMorgan Chase Bank, N.A.

as Administrative Agent (as defined in the Credit Agreement defined below)

270 Park Avenue

New York, NY 10017

United States of America

 

26 April 2007

 

Ladies and Gentlemen,

 

Re:                             ESTEE LAUDER NV - $750,000,000 CREDIT AGREEMENT


 


1.                                       INTRODUCTION

 

In our capacity as special Belgian law counsel to Estée Lauder NV, a Belgian
limited liability company (naamloze vennootschap/société anonyme) having its
registered office at Nijverheidsstraat 15, 2260 Westerlo (Oevel), Belgium and
registered under company number VAT BE 0403.768.933 RLP Turnhout (the “Belgian
Subsidiary”) we have been asked to issue an opinion letter (this “Opinion
Letter”) in connection with certain aspects of the transactions contemplated in
a $750,000,000 Credit Agreement dated 26 April 2007 between The Estée Lauder
Companies Inc., Estée Lauder Inc., the Eligible Subsidiaries referred to therein
(which includes the Belgian Subsidiary), the lenders listed on the signature
pages thereof, Citibank, N.A. and Bank of America, N.A., as Syndication Agents,
Bank of Tokyo-Mitsubishi Trust Company and BNP Paribas, as Documentation Agents,
and JPMorgan Chase Bank, N.A., as Administrative Agent (the “Credit Agreement”).

 

This Opinion Letter is issued pursuant to paragraph (a) (ii) of Section 3.01
(Closing) of the Credit Agreement.

 

We have received instructions solely from and participated in discussions solely
with the Belgian Subsidiary and the Company (as defined in the Credit
Agreement).

 

--------------------------------------------------------------------------------


 


[G24461KE23I001.JPG]


 


2.                                       SCOPE AND INTERPRETATION

 


2.1                                 THIS OPINION LETTER IS GOVERNED BY, AND
SHALL BE CONSTRUED IN ACCORDANCE WITH, BELGIAN LAW, AND THE BELGIAN COURTS SHALL
HAVE EXCLUSIVE JURISDICTION REGARDING ANY MATTERS RELATING TO IT.


 


2.2                                 THIS OPINION LETTER IS LIMITED TO BELGIAN
LAW AS APPLIED BY THE BELGIAN COURTS AS AT THE DATE OF THIS OPINION LETTER. WE
HAVE MADE NO INVESTIGATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THOSE OF
BELGIUM AND WE DO NOT EXPRESS OR IMPLY ANY OPINION AS TO THE LAWS OF ANY
JURISDICTION OTHER THAN THOSE OF BELGIUM. WE DO NOT EXPRESS ANY OPINION ON
EUROPEAN COMMUNITY LAW AS IT AFFECTS ANY JURISDICTION OTHER THAN BELGIUM. WE
EXPRESS NO OPINION ON ANY MATTERS OF DIRECT OR INDIRECT TAXATION. WE EXPRESS NO
OPINION AS TO MATTERS OF FACT.


 


2.3                                 NOTHING IN THIS OPINION LETTER SHOULD BE
CONSTRUED AS IMPLYING THAT WE ARE FAMILIAR WITH THE AFFAIRS OF ANY OF THE
PARTIES TO THE OPINION DOCUMENTS, AND THIS OPINION LETTER IS BASED SOLELY ON THE
INVESTIGATIONS AND SUBJECT TO THE LIMITS STATED HEREIN. THE OPINIONS IN THIS
OPINION LETTER ARE LIMITED TO THE MATTERS STATED HEREIN AND DO NOT EXTEND TO,
AND ARE NOT TO BE READ AS EXTENDING BY IMPLICATION TO, ANY OTHER MATTER IN
CONNECTION WITH THE OPINION DOCUMENTS, THE TRANSACTIONS TO WHICH THEY RELATE OR
OTHERWISE.


 


2.4                                 IN THIS OPINION LETTER, BELGIAN LEGAL
CONCEPTS ARE EXPRESSED IN ENGLISH TERMS AND NOT IN THEIR ORIGINAL DUTCH OR
FRENCH TERMS. THE CONCEPTS CONCERNED MAY NOT BE IDENTICAL TO THE CONCEPT
DESCRIBED BY THE SAME ENGLISH TERM UNDER THE LAWS OF OTHER JURISDICTIONS.


 


2.5                                 TERMS DEFINED IN THE CREDIT AGREEMENT SHALL,
UNLESS OTHERWISE DEFINED IN THIS OPINION LETTER, HAVE THE SAME MEANINGS WHEN
USED IN THIS OPINION LETTER. IN ADDITION, IN THIS OPINION LETTER “OPINION
DOCUMENTS” MEANS:


 


(A)                                  THE CREDIT AGREEMENT; AND


 


(B)                                 EACH OF THE NOTES LISTED IN THE SCHEDULE TO
THIS OPINION LETTER.


 


3.                                       DOCUMENTS


 

For the purpose of this Opinion Letter we have examined the following documents:

 


3.1                                 A COPY OF AN EXECUTED ORIGINAL OF EACH OF
THE OPINION DOCUMENTS;

 

2

--------------------------------------------------------------------------------


 


3.2                                 AN EXCERPT OF THE DEED OF INCORPORATION OF
THE BELGIAN SUBSIDIARY DATED 18 JUNE 1965, AS PUBLISHED IN THE ANNEXES TO THE
BELGIAN OFFICIAL GAZETTE OF 8 JULY 1965 (THE “EXCERPT OF THE DEED OF
INCORPORATION”);


 


3.3                                 A COPY OF THE COORDINATED ARTICLES OF
ASSOCIATION OF THE BELGIAN SUBSIDIARY AS INCLUDED IN A NOTARIAL DEED PASSED
BEFORE NOTARY PUBLIC VINCENT VRONINKS ON 30 JUNE 2004, CERTIFIED TO BE A TRUE
COPY BY THE CLERK OF THE COMMERCIAL COURT OF TURNHOUT ON 18 APRIL 2007 (THE
“COORDINATED ARTICLES OF ASSOCIATION”);


 


3.4                                 A COPY OF THE MINUTES OF THE MEETING OF THE
BOARD OF DIRECTORS OF THE BELGIAN SUBSIDIARY HELD ON 24 APRIL 2007 (THE “BOARD
RESOLUTIONS”);


 


3.5                                 A COPY OF THE RESOLUTIONS OF THE
SHAREHOLDERS OF THE BELGIAN SUBSIDIARY MADE ON 24 APRIL 2007, AS FILED WITH THE
COMMERCIAL COURT OF TURNHOUT (THE “SHAREHOLDERS RESOLUTIONS”);


 


3.6                                 A WRITTEN CONFIRMATION OF THE CLERK OF THE
COMMERCIAL COURT OF TURNHOUT DATED 26 APRIL 2007 CONFIRMING THAT THE BELGIAN
SUBSIDIARY HAS, ON THE DATE THEREOF, NOT BEEN DECLARED BANKRUPT AND HAS NOT
ENTERED INTO JUDICIAL COMPOSITION (THE “CERTIFICATE OF NON-BANKRUPTCY”);


 


3.7                                 A “COMPLETE EXCERPT OF AN INCORPORATED
ENTERPRISE” ISSUED BY THE CROSSROADS BANK OF ENTERPRISES IN RELATION TO THE
BELGIAN SUBSIDIARY AND REFERRING TO THE CIRCUMSTANCES IN EXISTENCE ON 26
APRIL 2007 (THE “CBE EXCERPT”); AND


 


3.8                                 ALL PUBLICATIONS IN THE BELGIAN OFFICIAL
GAZETTE IN RELATION TO THE BELGIAN SUBSIDIARY MADE BETWEEN 19 OCTOBER 1999 AND
25 APRIL 2007 (THE “PUBLICATIONS”).


 

Except for the documents listed above, we have not examined any corporate
records of the Belgian Subsidiary nor any contracts or any other documents
entered into by or affecting, and have not made any other enquiries or searches
concerning, any party to the Opinion Documents.

 


4.                                       ASSUMPTIONS


 

For the purposes of this Opinion Letter, we have assumed (without making any
investigation) that:

 


4.1                                 ALL DOCUMENTS SUBMITTED TO US AS ORIGINALS
ARE AUTHENTIC AND COMPLETE AND ALL DOCUMENTS SUBMITTED TO US IN ELECTRONIC FORM
OR AS PHOTOCOPIES OR FACSIMILE TRANSMITTED COPIES OR OTHER COPIES OF ORIGINALS
CONFORM TO THE ORIGINALS AND ALL SUCH ORIGINALS ARE AUTHENTIC AND COMPLETE;

 

3

--------------------------------------------------------------------------------


 


4.2                                 ALL SIGNATURES, STAMPS AND SEALS ON ANY
DOCUMENTS SUBMITTED TO US ARE GENUINE;


 


4.3                                 NONE OF THE OPINION DOCUMENTS HAVE BEEN
AMENDED, SUPPLEMENTED, TERMINATED, RESCINDED OR DECLARED NULL AND VOID BY A
COURT OR ANY OTHER PERSON;


 


4.4                                 ALL SEARCH RESULTS OBTAINED BY ELECTRONIC
DATA TRANSMISSION ARE RELIABLE AND THE RESULTS OF ANY PRINTED OR COMPUTER SEARCH
OF OFFICES OF PUBLIC RECORD ARE ACCURATE;


 


4.5                                 THE EXCERPT OF THE DEED OF INCORPORATION
REFERS TO A VALID NOTARY DEED, THE CONTENTS WHEREOF ARE COMPLETE AND ACCURATE,
WHICH IS NOT VOID OR OTHERWISE AFFECTED BY ANY DEFECTS FOR WHICH A COURT MIGHT
DISSOLVE THE BELGIAN SUBSIDIARY;


 


4.6                                 THE PRINCIPAL ESTABLISHMENT OF THE BELGIAN
SUBSIDIARY IS LOCATED IN BELGIUM;


 


4.7                                 THE BELGIAN SUBSIDIARY HAS NOT (I) RESOLVED
TO ENTER INTO LIQUIDATION, (II) BEEN DISSOLVED (ONTBONDEN/DISSOUTE), (III) BEEN
ANNULLED AS A LEGAL ENTITY, (IV) FILED AN APPLICATION FOR OR BEEN SUBJECT TO
PROCEEDINGS FOR COMPOSITION WITH CREDITORS (GERECHTELIJK AKKOORD/CONCORDAT
JUDICIAIRE), (V) FILED AN APPLICATION FOR BANKRUPTCY OR BEEN ADJUDICATED
BANKRUPT, OR (VI) TAKEN ANY SIMILAR ACTION OR BEEN THE SUBJECT OF ANY SIMILAR
PROCEEDINGS IN ANY APPLICABLE JURISDICTION (ALTHOUGH NOT CONSTITUTING CONCLUSIVE
EVIDENCE, THIS ASSUMPTION IS SUPPORTED BY THE PUBLICATIONS, THE CBE EXCERPT AND
THE CERTIFICATE OF NON-BANKRUPTCY);


 


4.8                                 THE BELGIAN SUBSIDIARY IS NOT SUBJECT TO
MEASURES SUCH AS THE APPOINTMENT OF A PROVISIONAL ADMINISTRATOR (VOORLOPIG
BEWINDVOERDER/ADMINISTRATEUR PROVISOIRE) OR SEQUESTRATOR (SEKWESTER/SEQUESTER);


 


4.9                                 THE COORDINATED ARTICLES OF ASSOCIATION HAVE
NOT BEEN AMENDED SINCE 30 JUNE 2004 (ALTHOUGH NOT CONSTITUTING CONCLUSIVE
EVIDENCE, THIS ASSUMPTION IS SUPPORTED BY THE PUBLICATIONS);


 


4.10                           THE BELGIAN SUBSIDIARY IS NOT LISTED ON THE STOCK
EXCHANGE IN A MEMBER STATE OF THE EUROPEAN UNION;


 


4.11                           THE BOARD RESOLUTIONS AND SHAREHOLDERS
RESOLUTIONS WERE DULY PASSED, HAVE NOT BEEN AMENDED, REVOKED, VARIED OR DECLARED
NULL AND VOID AND REMAIN IN FULL FORCE AND EFFECT AND, AS REGARDS THE BOARD
RESOLUTIONS, THE RELEVANT MEETING WAS PROPERLY CONVENED, QUORATE AND CONDUCTED
IN ACCORDANCE WITH THE COORDINATED ARTICLES OF ASSOCIATION AND BELGIAN LAW;


 


4.12                           THE DIRECTORS OF THE BELGIAN SUBSIDIARY HAVE BEEN
DULY APPOINTED;

 

4

--------------------------------------------------------------------------------


 


4.13                           THE DIRECTORS OF THE BELGIAN SUBSIDIARY WHO
ATTENDED AND VOTED AT THE SAID BOARD MEETING HAVE COMPLIED WITH THE APPLICABLE
PROVISIONS OF ARTICLES 523 AND 524 OF THE BELGIAN COMPANY CODE DEALING WITH
CONFLICTS OF INTEREST OF DIRECTORS;


 


4.14                           THE DIRECTORS OF THE BELGIAN SUBSIDIARY HAVE
SATISFIED THEMSELVES THAT THE ENTRY INTO THE OPINION DOCUMENTS IS OF BENEFIT TO
IT, AND THEIR CONCLUSIONS IN THIS RESPECT ARE NOT UNREASONABLE;


 


4.15                           EACH PARTY TO THE OPINION DOCUMENTS (OTHER THAN
THE BELGIAN SUBSIDIARY) HAS BEEN DULY INCORPORATED AND IS VALIDLY EXISTING AS A
LEGAL ENTITY AND, TO THE EXTENT RELEVANT IN SUCH PARTY’S JURISDICTION, IS IN
GOOD STANDING, UNDER ALL LAWS APPLICABLE TO THAT PARTY;


 


4.16                           EACH OF THE PARTIES TO THE OPINION DOCUMENTS
(OTHER THAN THE BELGIAN SUBSIDIARY) HAS ALL REQUISITE POWER AND CAPACITY
(CORPORATE AND OTHERWISE) TO ENTER INTO THE OPINION DOCUMENTS, AND TO PERFORM
ITS OBLIGATIONS THEREUNDER;


 


4.17                           THE DUE AUTHORISATION, EXECUTION AND DELIVERY OF
THE OPINION DOCUMENTS BY EACH OF THE PARTIES THERETO (OTHER THAN THE BELGIAN
SUBSIDIARY);


 


4.18                           THE PROCEEDS OF ANY DRAWING UNDER THE CREDIT
AGREEMENT WILL NOT BE USED FOR THE PURPOSE MENTIONED IN ARTICLE 629 OF THE
BELGIAN COMPANY CODE, I.E. IN VIEW OF THE DIRECT OR INDIRECT ACQUISITION OF
SHARES OR PROFIT CERTIFICATES IN THE SHARE CAPITAL OF THE BORROWER OR SECURITY
PROVIDER, OR ANY CERTIFICATES IN RELATION THERETO, OR FOR THE PURPOSES OF
UNLAWFUL FINANCIAL ASSISTANCE UNDER THE LAWS OF ANY OTHER APPLICABLE
JURISDICTION;


 


4.19                           NONE OF THE PARTIES IS OR WILL BE SEEKING TO
ACHIEVE ANY PURPOSE NOT APPARENT FROM THE OPINION DOCUMENTS WHICH MIGHT RENDER
ANY OPINION DOCUMENT ILLEGAL OR VOID;


 


4.20                           THERE ARE NO DEALINGS, AGREEMENTS OR
ARRANGEMENTS, ACTIONS OR EVENTS BETWEEN, BY OR INVOLVING ANY OF THE PARTIES TO
THE OPINION DOCUMENTS, WHICH TERMINATE, MODIFY OR SUPERSEDE ANY OF THE TERMS OF
THE OPINION DOCUMENTS, OR WHICH OTHERWISE AFFECT THE OPINIONS GIVEN IN THIS
OPINION LETTER;


 


4.21                           THERE ARE NO CONTRACTUAL OR SIMILAR RESTRICTIONS
BINDING UPON ANY PARTY TO THE OPINION DOCUMENTS WHICH WOULD HAVE ANY IMPLICATION
ON THE OPINIONS GIVEN IN THIS OPINION LETTER;


 


4.22                           THE OBLIGATIONS OF ALL PARTIES UNDER ANY
APPLICABLE LAW OTHER THAN BELGIAN LAW ARE BINDING UPON THEM;

 

5

--------------------------------------------------------------------------------


 


4.23                           THE EXERCISE AND PERFORMANCE BY ANY PARTY TO THE
OPINION DOCUMENTS OF ITS RIGHTS AND OBLIGATIONS THEREUNDER IS LAWFUL IN THE
PLACE OF EXERCISE OR PERFORMANCE (OTHER THAN BELGIUM); AND


 


4.24                           THERE ARE NO PROVISIONS OF THE LAWS OF ANY
JURISDICTION OUTSIDE BELGIUM WHICH WOULD HAVE ANY IMPLICATION FOR THE OPINIONS
GIVEN IN THIS OPINION LETTER AND, INSOFAR AS THE LAWS OF ANY JURISDICTION
OUTSIDE BELGIUM MAY BE RELEVANT, SUCH LAWS HAVE BEEN OR WILL BE COMPLIED WITH.


 


5.                                       OPINION


 

Based upon and subject to the assumptions, qualifications and limitations set
out in this Opinion Letter and having regard to such legal considerations as we
have deemed relevant and subject to any matters not disclosed to us, we express
the following opinions insofar as Belgian law is concerned.

 


5.1                                 STATUS


 

The Belgian Subsidiary is a limited liability company (naamloze vennootschap/
société anonyme) duly incorporated and validly existing under the laws of
Belgium.

 


5.2                                 POWER AND AUTHORITY


 

The execution and delivery of the Opinion Documents and the transactions
contemplated thereby (collectively, the “Transactions”) are within the Belgian
Subsidiary’s corporate powers and have been duly authorised by all necessary
corporate action.

 


5.3                                 DUE EXECUTION AND BINDING OBLIGATIONS


 

The Opinion Documents have been duly executed and delivered by the Belgian
Subsidiary and constitutes a legal, valid, binding and enforceable obligation of
the Belgian Subsidiary.

 


5.4                                 NO CONFLICTS


 

The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any federal or local governmental authority
in Belgium, and (b) will not violate neither the Coordinated Articles of
Association nor any corporate law or regulation applicable to Belgian companies
generally.

 

6

--------------------------------------------------------------------------------

 


 


6.             QUALIFICATIONS


 

The opinions expressed in this Opinion Letter are subject to the following
qualifications:

 


6.1           BY THE TERM “VALID AND BINDING” AS USED HEREIN WE DO NOT MEAN
EVERY OBLIGATION OF THE RELEVANT PARTY WILL BE GIVEN LITERAL EFFECT IF SUED
UPON. OUR OPINION IS A REFERENCE TO THE LEGAL CHARACTER OF OBLIGATIONS ASSUMED
BY THE RELEVANT PARTY AND IS NOT TO BE CONSTRUED AS A PREDICTION OF THE OUTCOME
OF LITIGATION.


 


6.2           THE TERM “ENFORCEABLE” AS USED HEREIN REFERS A TYPE AND FORM
ENFORCED BY BELGIAN COURTS. THE TERM DOES NOT ADDRESS THE EXTENT TO WHICH A
JUDGMENT OBTAINED IN A COURT OUTSIDE BELGIUM WILL BE ENFORCEABLE IN BELGIUM. IT
DOES NOT MEAN THAT EACH OBLIGATION WILL BE ENFORCED IN ACCORDANCE WITH ITS TERMS
IN EVERY CIRCUMSTANCE OR IN FOREIGN JURISDICTIONS OR BY OR AGAINST THIRD PARTIES
OR THAT ANY PARTICULAR REMEDY WILL BE AVAILABLE.


 


6.3           THE ENFORCEABILITY OF ANY AGREEMENT OR INSTRUMENT MAY BE LIMITED
BY BANKRUPTCY, INSOLVENCY, LIQUIDATION, REORGANISATION, FRAUDULENT CONVEYANCE,
MISUSE OF RIGHTS, LIMITATION AND OTHER LAWS OF GENERAL APPLICATION RELATING TO
OR AFFECTING THE RIGHTS OF CREDITORS, AND CLAIMS MAY BE OR BECOME SUBJECT TO
SET-OFF OR COUNTER-CLAIM NOTWITHSTANDING ANY PROVISION TO THE CONTRARY.


 


6.4           ANY PROVISION PROVIDING FOR AN EVENT OF DEFAULT, AN ACCELERATION
OR ANOTHER EARLY TERMINATION OF ANY OF THE OPINION DOCUMENTS BY REASON OF THE
BELGIAN SUBSIDIARY BEING SUBJECT TO PROCEEDINGS FOR A JUDICIAL COMPOSITION WITH
CREDITORS (GERECHTELIJK AKKOORD/CONCORDAT JUDICIAIRE) MAY NOT BE ENFORCEABLE
AGAINST THE BELGIAN SUBSIDIARY.


 


6.5           THE ENFORCEABILITY IN BELGIUM OF THE CHOICE OF NEW YORK LAW TO
GOVERN THE OPINION DOCUMENTS IS SUBJECT TO (I) THE MANDATORY APPLICATION OF
RULES OF BELGIAN PUBLIC POLICY AND (II) THE POSSIBLE APPLICATION (IN ACCORDANCE
WITH THE CONVENTION OF 19 JUNE 1980 ON THE LAWS APPLICABLE TO CONTRACTUAL
OBLIGATIONS) BY A BELGIAN COURT OF MANDATORY PROVISIONS OF THE LAW OF ANOTHER
COUNTRY WITH WHICH THE SUBJECT MATTER OF THE RELEVANT OPINION DOCUMENT HAS A
CLOSE LINK IF AND TO THE EXTENT THAT, PURSUANT TO THE LAWS OF SUCH OTHER
COUNTRY, SUCH MANDATORY RULES MUST BE APPLIED REGARDLESS OF THE LAW CHOSEN BY
THE PARTIES.


 


6.6           PERIODS OF GRACE FOR THE PERFORMANCE OF ITS OBLIGATIONS MAY BE
GRANTED BY THE COURTS TO A DEBTOR WHO HAS ACTED IN GOOD FAITH.


 


6.7           EQUITABLE REMEDIES, SUCH AS INJUNCTION AND SPECIFIC PERFORMANCE,
ARE DISCRETIONARY AND MAY NOT BE AWARDED BY THE BELGIAN COURTS. IN PARTICULAR,
SUCH REMEDIES MAY

 

7

--------------------------------------------------------------------------------


 


NOT BE AVAILABLE WHERE DAMAGES ARE CONSIDERED TO BE AN ADEQUATE AND APPROPRIATE
REMEDY.


 


6.8           THE TAKING OF CONCURRENT PROCEEDINGS IN MORE THAN ONE JURISDICTION
IN WHICH COUNCIL REGULATION (EC) NO 44/2001 OF 22 DECEMBER 2000 ON JURISDICTION
AND THE RECOGNITION AND ENFORCEMENT OF JUDGMENTS IN CIVIL AND COMMERCIAL MATTERS
OR THE LUGANO CONVENTION OF 16 SEPTEMBER 1988 ON JUDICIAL COMPETENCE AND
ENFORCEMENT OF JUDGMENTS IN CIVIL AND COMMERCIAL MATTERS IS APPLICABLE MAY BE
PRECLUDED BY THE SAID REGULATION OR CONVENTION.


 


6.9           IN ACCORDANCE WITH THE BELGIAN RULES AND PROCEDURES SET OUT IN THE
ACT OF 16 JULY 2004 HOLDING THE CODE OF PRIVATE INTERNATIONAL LAW (THE “CODE”),
ANY FINAL AND CONCLUSIVE JUDGMENT FOR A FIXED AND DEFINITE SUM OF MONEY OBTAINED
IN A COMPETENT UNITED STATES COURT (A “FOREIGN JUDGMENT”) WILL BE RECOGNISED AND
DECLARED ENFORCEABLE IN BELGIUM (SUBJECT TO SUBMISSION OF A COPY OF THE FOREIGN
JUDGEMENT THAT SATISFIES THE CONDITIONS NECESSARY FOR ITS AUTHENTICITY, AN
ORIGINAL OR CERTIFIED COPY OF THE INTRODUCTORY WRIT OF SUMMONS OR EQUIVALENT
DOCUMENT IF THE FOREIGN JUDGEMENT WAS GRANTED WITHOUT THE DEFENDANT APPEARING
AND ANY DOCUMENT SHOWING THAT THE FOREIGN JUDGEMENT IS ENFORCEABLE AND HAS BEEN
NOTIFIED TO THE DEFENDANT, OR SUCH OTHER DOCUMENTS AS THE COURT DEEMS
SUFFICIENT) WITHOUT INVESTIGATION OF THE MERITS OF THE CASE, UNLESS (I) THE
EFFECT OF RECOGNISING THE FOREIGN JUDGEMENT OR DECLARING IT ENFORCEABLE WOULD BE
MANIFESTLY INCOMPATIBLE WITH PUBLIC POLICY PRINCIPLES OR PUBLIC LAW IN BELGIUM,
(II) DUE PROCESS HAS NOT BEEN OBSERVED, (III) THE FOREIGN JUDGEMENT WAS OBTAINED
SOLELY TO CIRCUMVENT THE APPLICATION OF LAWS THAT MANDATORILY APPLY ON THE BASIS
OF BELGIAN CONFLICT OF LAW RULES, (IV) THE FOREIGN JUDGEMENT IS NOT FINAL,
(V) THE FOREIGN JUDGEMENT IS INCOMPATIBLE WITH A PREVIOUS JUDGEMENT RENDERED
EITHER IN BELGIUM OR, IF SUBJECT TO POTENTIAL RECOGNITION IN BELGIUM, ABROAD,
(VI) THE CLAIM RESULTING IN THE FOREIGN JUDGEMENT WAS INTRODUCED AFTER THE
INTRODUCTION OF A CLAIM IN BELGIUM THAT IS STILL PENDING IN BELGIUM BETWEEN THE
SAME PARTIES AND WITH THE SAME SUBJECT-MATTER, (VII) THE BELGIAN COURTS HAVE
EXCLUSIVE JURISDICTION TO DETERMINE THE MATTER, (VIII) THE COURT THAT RENDERED
THE FOREIGN JUDGEMENT OBTAINED JURISDICTION SOLELY BY REASON OF THE PRESENCE IN
THE JURISDICTION OF THAT COURT OF THE PLAINTIFF OR OF ASSETS NOT DIRECTLY LINKED
TO THE DISPUTE, OR (IX) THE FOREIGN JUDGEMENT CONFLICTS WITH THE PARTIES’ RIGHTS
IN A COLLECTIVE INSOLVENCY PROCEDURE AS PROVIDED IN THE CODE.


 


6.10         THE ENFORCEMENT IN BELGIUM OF THE OPINION DOCUMENTS AND ANY
JUDGEMENT IS IN RELATION THERETO IS SUBJECT TO BELGIAN RULES OF CIVIL PROCEDURE.


 


6.11         BELGIAN COURTS MAY DEMAND A TRANSLATION INTO THE LANGUAGE OF THE
PROCEEDINGS OF THE OPINION DOCUMENTS SUBMITTED TO THEM.

 

8

--------------------------------------------------------------------------------


 


6.12         FOREIGN PLAINTIFFS MAY BE REQUIRED, AT THE REQUEST OF A BELGIAN
DEFENDANT, TO POST A BOND TO SECURE PAYMENT OF ANY EXPENSES OR DAMAGES FOR WHICH
THE FOREIGN PLAINTIFF MIGHT BE LIABLE, UNLESS WAIVED IN AN APPLICABLE TREATY.


 


6.13         WHEN A DEBTOR IS ORDERED TO PAY A SUM OF MONEY EXCEEDING €12,500 BY
JUDGMENT OBTAINED IN A BELGIAN COURT, OR BY FOREIGN JUDGMENT RECOGNISED AND
RENDERED ENFORCEABLE IN BELGIUM (OTHER THAN A FOREIGN JUDGMENT FALLING WITHIN
THE SCOPE OF COUNCIL REGULATION (EC) NO 44/2001 OF 22 DECEMBER 2000 ON
JURISDICTION AND THE RECOGNITION AND ENFORCEMENT OF JUDGMENTS IN CIVIL AND
COMMERCIAL MATTERS OR THE LUGANO CONVENTION OF 16 SEPTEMBER 1988 ON JUDICIAL
COMPETENCE AND ENFORCEMENT OF JUDGMENTS IN CIVIL AND COMMERCIAL MATTERS), A
REGISTRATION DUTY OF 3% IS DUE ON ANY SUM OF MONEY WHICH THE DEBTOR IS ORDERED
TO PAY. WHEN DUE, THIS REGISTRATION DUTY CAN BY CLAIMED FROM BOTH THE DEBTOR AND
THE CREDITOR, IT BEING UNDERSTOOD THAT THE MAXIMUM LIABILITY OF THE CREDITOR IS
FIXED AT HALF OF THE SUM FOR WHICH JUDGMENT IS GIVEN IN ITS FAVOUR AND OF WHICH
PAYMENT IS OBTAINED AND THAT, IN ORDER TO SECURE PAYMENT OF THE REGISTRATION TAX
(AND POSSIBLE FINES), THE BELGIAN TAX ADMINISTRATION HAS A PRIORITY RIGHT ON THE
SUMS FOR WHICH JUDGMENT IS GIVEN.


 


6.14         A PROVISION THAT A CALCULATION, DETERMINATION OR CERTIFICATE WILL
BE CONCLUSIVE AND BINDING WILL NOT APPLY TO A CALCULATION, DETERMINATION OR
CERTIFICATE WHICH IS GIVEN UNREASONABLY, ARBITRARILY OR WITHOUT GOOD FAITH OR
WHICH IS FRAUDULENT OR MANIFESTLY INACCURATE AND WILL NOT NECESSARILY PREVENT
JUDICIAL INQUIRY INTO THE MERITS OF ANY CLAIM.


 


6.15         FAILURE TO EXERCISE A RIGHT MAY OPERATE AS A WAIVER OF THAT RIGHT
NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN THE OPINION DOCUMENTS.


 


6.16         WHERE ONLY A PART OF A CONTRACT IS ENFORCEABLE, THE ENFORCEABILITY
OF THAT PART OF THE CONTRACT MAY BE LIMITED TO CIRCUMSTANCES IN WHICH THE
UNENFORCEABLE PORTION IS NOT AN ESSENTIAL PART OF THE CONTRACT.


 


6.17         WE EXPRESS NO OPINION REGARDING:


 


(A)           THE ACCURACY OR COMPLETENESS OF ANY STATEMENTS OR WARRANTIES OF
FACT SET OUT IN THE OPINION DOCUMENTS, WHICH STATEMENTS AND WARRANTIES WE HAVE
NOT INDEPENDENTLY VERIFIED;


 


(B)           THE ENFORCEABILITY AGAINST THE BELGIAN SUBSIDIARY IN BELGIUM WITH
RESPECT TO THE FOLLOWING:


 

(I)            THE PROVISIONS OF THE OPINION DOCUMENTS INSOFAR AS THE
APPLICATION OF POST-MATURITY RATES SPECIFIED THEREIN RESULTS IN AN INCREASE OF
THE RATE OF INTEREST APPLICABLE PRIOR TO MATURITY OF ANY

 

9

--------------------------------------------------------------------------------


 

AMOUNT REMAINING UNPAID AFTER ITS MATURITY BY MORE THAN 0.5% PER ANNUM ON THE
TOTAL OUTSTANDING PRINCIPAL AMOUNT REMAINING UNPAID AFTER ITS MATURITY;

 

(II)           THE PROVISIONS OF THE OPINION DOCUMENTS INSOFAR AS THEY REQUIRE
PAYMENT OF INTEREST ON PAST DUE INTEREST AMOUNTS FOR A PERIOD OF LESS THAN ONE
CALENDAR YEAR, OR UNLESS A FORMAL DEMAND HAS BEEN SERVED OR A SPECIFIC AGREEMENT
HAS BEEN MADE IN RESPECT OF INTEREST AMOUNTS PAST DUE FOR A PERIOD OF AT LEAST
ONE CALENDAR YEAR;

 

(III)          THE PROVISIONS OF THE OPINION DOCUMENTS INSOFAR AS AMOUNTS DUE
THEREUNDER IN CASE OF PREPAYMENT EXCEED AN AMOUNT EQUAL TO 6 MONTHS INTEREST ON
THE AMOUNT PREPAID CALCULATED AT THE RATE APPLICABLE TO SUCH PREPAID AMOUNT
PRIOR TO PREPAYMENT;

 

(IV)          THE PROVISIONS OF THE OPINION DOCUMENTS INSOFAR AS THEY REQUIRE A
PARTY TO REIMBURSE ATTORNEYS’ FEES IN CONNECTION WITH THE ENFORCEMENT OF RIGHTS
BEFORE BELGIAN COURTS;

 

(V)           ANY PROVISION REQUIRING WRITTEN AMENDMENTS AND WAIVERS INSOFAR AS
IT SUGGESTS THAT ORAL OR OTHER MODIFICATIONS, AMENDMENTS OR WAIVERS COULD NOT BE
EFFECTIVELY AGREED UPON OR GRANTED BY OR BETWEEN THE PARTIES;

 

(VI)          ANY WAIVER OF STATUTORY TIME BAR OF A CLAIM IF SUCH WAIVER HAS
BEEN GIVEN BEFORE THE RELEVANT CLAIM HAS BECOME TIME BARRED; AND

 

(VII)         THE ENFORCEABILITY OF ANY PROVISIONS RENDERING THE OBLIGATIONS
ASSUMED BY A PARTY NOT MEANINGFUL.

 

We do not assume any responsibility for updating this Opinion Letter as of any
date subsequent to the date of this Opinion Letter, and assume no responsibility
for advising you of any changes with respect to any matters described in this
Opinion Letter or of the discovery subsequent to the date of this Opinion Letter
of information not previously known to us pertaining to events occurring prior
to the date of this Opinion Letter.

 

This Opinion Letter is issued by Baker & McKenzie, a Belgian limited liability
company (CVBA/SCRL), and not by or on behalf of Baker & McKenzie International
(a Swiss Verein) or any member firm thereof. In this Opinion Letter the
expressions “we”, “us”, “our” and like expressions should be construed
accordingly.

 

This Opinion Letter is issued for the benefit of the Administrative Agent in
connection

 

10

--------------------------------------------------------------------------------


 

with the transactions contemplated by the Opinion Documents. This Opinion Letter
is not to be disclosed to any other person nor is it to be relied upon by any
other person or for any other purpose or quoted or referred to in any public
document without our prior written consent.

 

Yours faithfully,

 

BAKER & MCKENZIE CVBA

 

 

/s/Antoine De Raeve

 

/s/Alain Huyghe

Antoine De Raeve

 

Alain Huyghe

 

11

--------------------------------------------------------------------------------


 

SCHEDULE
NOTES

 

1.             A Note dated 26 April 2007 issued by the Belgian Subsidiary to
the Royal Bank of Canada.

 

2.             A Note dated 26 April 2007 issued by the Belgian Subsidiary to
BNP Paribas.

 

12

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

OPINION OF
COUNSEL FOR ESTÉE LAUDER NV

 

 

Please see the final opinion.

 

--------------------------------------------------------------------------------


 

April 26, 2007

 

To the Lenders and the Agents

Referred to Below

c/o JPMorgan Chase Bank, N.A., as Administrative Agent

395 N Service Road

Melville, NY 11747

 

Ladies and Gentlemen:

 

We have acted as counsel to The Estée Lauder Companies Inc., a Delaware
corporation (the “Company”), Estee Lauder Inc., a Delaware corporation (the
“Company Guarantor” and together with the Company, the “Delaware Obligors”) and
Estée Lauder NV (the “Belgian Subsidiary” and, together with the Delaware
Obligors, the “Obligors”), in connection with the preparation, authorization,
execution and delivery of, and the consummation of the transactions contemplated
by, the Credit Agreement dated as of April 26, 2007 among the Company, the
Company Guarantor, the Belgian Subsidiary and the other Eligible Subsidiaries
referred to therein, the lenders listed on the signature pages thereof (the
“Lenders”), Citibank, N.A. and Bank of America, N.A., as Syndication Agents,
Bank of Tokyo-Mitsubishi UFJ Trust Company and BNP Paribas, as Documentation
Agents and JPMorgan Chase Bank, N.A., as Administrative Agent (the “Credit
Agreement”).  This opinion is being rendered to you at the request of our
clients pursuant to Section 3.01(a) of the Credit Agreement.  Capitalized terms
defined in the Credit Agreement and used (but not otherwise defined) herein are
used herein as so defined.

 

In so acting, we have examined originals or copies (certified or otherwise
identified to our satisfaction) of the Credit Agreement, the Notes and such
corporate records, agreements, documents and other instruments, and such
certificates or comparable documents of public officials and of officers and
representatives of each of the Delaware Obligors, and have made such inquiries
of such officers and representatives, as we have deemed relevant and necessary
as a basis for the opinions hereinafter set forth.

 

--------------------------------------------------------------------------------


 

In such examination, we have assumed the genuineness of all signatures, the
legal capacity of all natural persons, the authenticity of all documents
submitted to us as originals, the conformity to original documents of all
documents submitted to us as certified, conformed or photostatic copies and the
authenticity of the originals of such latter documents.  As to all questions of
fact material to these opinions that have not been independently established, we
have relied upon certificates or comparable documents of officers and
representatives of the Obligors and upon the representations and warranties of
the Obligors contained in the Credit Agreement.  We have also assumed (i) the
valid existence of the Belgian Subsidiary, (ii) that the Belgian Subsidiary has
the requisite corporate power and authority to execute and deliver the Credit
Agreement and the Notes and to perform its obligations thereunder and (iii) the
due authorization, execution and delivery of the Credit Agreement and the Notes
by the Belgian Subsidiary.  As used herein, “to our knowledge” and “of which we
are aware” mean the conscious awareness of facts or other information by any
lawyer in our firm actively involved in the transactions contemplated by the
Credit Agreement.

 

Based on the foregoing, and subject to the qualifications stated herein, we are
of the opinion that:

 

1.       Each of the Delaware Obligors is a corporation validly existing and in
good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to own, lease and operate its properties and to
carry on its business as now being conducted.

 

2.       Each of the Delaware Obligors has all requisite corporate power and
authority to execute and deliver the Credit Agreement and, in the case of the
Company, the Notes, and to perform its obligations thereunder.  The execution,
delivery and performance of the Credit Agreement by each of the Delaware
Obligors and the Notes by the Company have been duly authorized by all necessary
corporate action on the part of each of the Delaware Obligors.  The Credit
Agreement has been duly and validly executed and delivered by each of the
Delaware Obligors, and the Notes have been duly and validly executed and
delivered by the Company.  Assuming the due authorization, execution and
delivery of the Credit Agreement by the parties thereto other than the Delaware
Obligors, the Credit Agreement and the Notes each constitute the legal, valid
and binding obligation of each of the Obligors party thereto, enforceable
against each of them in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that no
opinion is expressed with respect to Section 10.04 (Sharing of Set-Offs) of the
Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

3.       The execution and delivery of the Credit Agreement by each of the
Delaware Obligors and of the Notes by the Company, and the performance by each
of the Delaware Obligors of its obligations thereunder, will not conflict with,
constitute a default under or violate (i) any of the terms, conditions or
provisions of the Certificate of Incorporation or by-laws of either of the
Delaware Obligors, (ii) any of the terms, conditions or provisions of any
material document, agreement or other instrument to which either of the Delaware
Obligors is a party or by which it is bound of which we are aware, (iii) any New
York, Delaware corporate or federal law or regulation (other than federal and
state securities or blue sky laws, as to which we express no opinion in this
paragraph) or (iv) any judgment, writ, injunction, decree, order or ruling of
any court or governmental authority binding on either of the Delaware Obligors
of which we are aware.

 

4.       The execution and delivery of the Credit Agreement and of the Notes by
the Belgian Subsidiary, and the performance by the Belgian Subsidiary of its
obligations thereunder, will not conflict with, constitute a default under or
violate New York or federal law or regulation (other than federal and state
securities or blue sky laws, as to which we express no opinion in this
paragraph).

 

5.       No consent, approval, waiver, license or authorization or other action
by or filing with any New York, Delaware corporate or federal governmental
authority is required in connection with the execution and delivery by any of
the Obligors of the Credit Agreement or, in the case of the Company and the
Belgian Subsidiary, the Notes, or the consummation by any of the Obligors of the
transactions contemplated thereby or the performance by any of the Obligors of
its obligations thereunder.

 

6.       To our knowledge, there is no litigation, proceeding or governmental
investigation pending or overtly threatened against either of the Delaware
Obligors that relates to any of the transactions contemplated by the Credit
Agreement or the Notes.

 

The opinions expressed herein are limited to the laws of the State of New York,
the corporate laws of the State of Delaware and the federal laws of the United
States, and we express no opinion as to the effect on the matters covered by
this letter of the laws of any other jurisdiction.

 

3

--------------------------------------------------------------------------------


 

The opinions expressed herein are rendered solely for your benefit in connection
with the transactions described herein.  Those opinions may not be used or
relied upon by any other person, nor may this letter or any copies hereof be
furnished to a third party, filed with a governmental agency, quoted, cited or
otherwise referred to without our prior written consent.

 

 

Very truly yours,

 

 

 

/s/Weil Gotshal & Manges LLP

 

4

--------------------------------------------------------------------------------

 


 

EXHIBIT F

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

AGREEMENT dated as of _________ , 20__ among <NAME OF ASSIGNOR> (the
“Assignor”), <NAME OF ASSIGNEE> (the “Assignee”), [THE ESTÉE LAUDER COMPANIES
INC.,] JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative
Agent”) and JPMORGAN CHASE BANK, N.A., as Issuing Lender.

 

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Credit Agreement  dated as of April 26, 2007 among The Estée Lauder
Companies Inc., Estee Lauder Inc., the Eligible Subsidiaries referred to
therein, the lenders listed on the signature pages thereof, Citibank, N.A. and
Bank of America, N.A., as Syndication Agents, Bank of Tokyo-Mitsubishi UFJ Trust
Company and BNP Paribas, as Documentation Agents, and JPMorgan Chase Bank, N.A.,
as Administrative Agent (as amended from time to time, the “Credit Agreement”);

 

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans and participate in Letters of Credit in an aggregate principal
Dollar Amount at any time outstanding not to exceed $__________;

 

WHEREAS, Committed Dollar Loans made to the Borrowers by the Assignor under the
Credit Agreement in the aggregate principal amount of $__________ are
outstanding at the date hereof;

 

[WHEREAS, Committed Alternative Currency Loans denominated in [currency] made to
the Borrowers under the Credit Agreement in the aggregate principal Dollar
Amount of $__________ are outstanding on the date hereof;] [Repeat this whereas
clause for loans outstanding in more than one currency]

 

WHEREAS, Letters of Credit with a total Dollar Amount available for drawing
thereunder of $__________ are outstanding at the date hereof;

 

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in a Dollars Amount equal to $__________ (the “Assigned
Amount”), together with a corresponding portion of its outstanding Committed
Dollar Loans [, Committed Alternative Currency Loans denominated in such
currency] and Letter of Credit Liabilities, and the Assignee proposes to accept
assignment of such rights and assume the corresponding obligations from the
Assignor on such terms;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.  Definitions. All capitalized terms not otherwise defined herein
shall have the respective meanings set forth in the Credit Agreement.

 

SECTION 2.  Assignment.  The Assignor hereby assigns and sells to the Assignee
all of the rights of the Assignor under the Credit Agreement to the extent of
the Assigned Amount, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Credit
Agreement to the extent of the Assigned Amount, including the purchase from the
Assignor of the corresponding portion of the principal amount of the Committed
Facility Loans [and Committed Alternative Currency Loans denominated in
[currency]] made by the Assignor outstanding at the date hereof.  Upon the
execution and delivery hereof by the Assignor, the Assignee, [the Company,] the
Administrative Agent and each Issuing Lender and the payment of the amounts
specified in Section 3 required to be paid on the date hereof (i) the Assignee
shall, as of the date hereof, succeed to the rights and be obligated to perform
the obligations of a Lender under the Credit Agreement with Commitments in an
amount equal to the Assigned Amount, and (ii) the Commitments of the Assignor
shall, as of the date hereof, be reduced by a like amount and the Assignor
released from its obligations under the Credit Agreement to the extent such
obligations have been assumed by the Assignee.  The assignment provided for
herein shall be without recourse to the Assignor.

 

SECTION 3.  Payments.  As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.  It is understood
that facility and Letter of Credit fees accrued to the date hereof in respect of
the Assigned Amount are for the account of the Assignor and such fees accruing
from and including the date hereof are for the account of the Assignee.  Each of
the Assignor and the Assignee hereby agrees that if it receives any amount under
the Credit Agreement which is for the account of the other party hereto, it
shall receive the same for the account of such other party to the extent of such
other party’s interest therein and shall promptly pay the same to such other
party.

 

SECTION 4.  Consents.  This Agreement is conditioned upon the consent of [the
Company], the Issuing Lender and the Administrative Agent pursuant to
Section 10.06(c) of the Credit Agreement.  The execution of this Agreement by
[the Company], the Issuing Lender and the Administrative Agent is evidence of
this consent.  The Company agrees, and agrees to cause each other applicable
Borrower, if requested by the Assignee pursuant to Section 2.05 of the Credit
Agreement, to execute and deliver a Note payable to the order of the Assignee to
evidence the assignment and assumption provided for herein.

 

SECTION 5.  Non-Reliance on Assignor.  The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of any Obligor, or the validity
and enforceability of the obligations of any Obligor in respect of the

 

--------------------------------------------------------------------------------


 

Credit Agreement or any Note.  The Assignee acknowledges that it has,
independently and without reliance on the Assignor, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of each Obligor.

 

SECTION 6.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

SECTION 7.  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

 

<NAME OF ASSIGNOR>

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

<NAME OF ASSIGNEE>

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[THE ESTÉE LAUDER COMPANIES INC.]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Issuing Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

MANDATORY COSTS RATE

 

1.             Definitions

 

In this Exhibit:

 

“Act” means the Bank of England Act of 1998.

 

The terms “Eligible Liabilities” and “Special Deposits” have the meanings
ascribed to them under or pursuant to the Act or by the Bank of England (as may
be appropriate), on the day of the application of the formula.

 

“Fee Base” has the meaning ascribed to it for the purposes of, and shall be
calculated in accordance with, the Fees Regulations.

 

“Fees Regulations” means, as appropriate, either:

 

(a)           the Banking Supervision (Fees) Regulations 1998; or

 

(b)                                 such regulations as from time to time may be
in force, relating to the payment of fees for banking supervision in respect of
periods subsequent to March 31, 1999.

 

“FSA” means the Financial Services Authority.

 

Any reference to a provision of any statute, directive, order or regulation
herein is a reference to that provision as amended or re-enacted from time to
time.

 

2.             Calculation of the Mandatory Costs Rate

 

The Mandatory Costs Rate is an addition to the interest rate on each
Euro-Currency Loan or any other sum on which interest is to be calculated to
compensate the Lenders for the cost attributable to each Euro-Currency Loan or
such sum resulting from the imposition from time to time under or pursuant to
the Act and/or by the Bank of England and/or the FSA (or other United Kingdom
governmental authorities or agencies) of a requirement to place non-interest
bearing or Special Deposits (whether interest bearing or not) with the Bank of
England and/or pay fees to the FSA calculated by reference to liabilities used
to fund the relevant Euro-Currency Loan or such sum.

 

The “Mandatory Costs Rate” will be the rate determined by the Administrative
Agent to be equal to the arithmetic mean (rounded upward, if necessary, to the
next higher 1/100 of 1%) of the respective rates

 

--------------------------------------------------------------------------------


 

notified by each of the Reference Banks to the Administrative Agent as the rate
resulting from the application of the following formula:

 

For Sterling:

 

[g24461ke29i001.gif]

 

For Other Alternate Currencies:

 

[g24461ke29i002.gif]

 

where on the day of application of the formula:

 

X                                                                                      
is the percentage of Eligible Liabilities (in excess of any stated minimum) by
reference to which such Reference Bank is required under or pursuant to the Act
to maintain cash ratio deposits with the Bank of England;

 

L                                                                                        
is the rate of interest (exclusive of Euro-Currency Margin and Mandatory Costs
Rate) payable on that day on the related Euro-Currency Loan or unpaid sum
pursuant to this Agreement;

 

F                                                                                        
is the rate of periodical charge payable by such Reference Bank to the FSA
pursuant to the Fees Regulations and expressed in pounds per £1 million of the
Fee Base of such Reference Bank;

 

S                                                                                        
is the level of interest-bearing Special Deposits, expressed as a percentage of
Eligible Liabilities, which such Reference Bank is required to maintain by the
Bank of England (or other United Kingdom governmental authorities or agencies);
and

 

D                                                                                      
is the percentage rate per annum payable by the Bank of England to such
Reference Bank on Special Deposits.

 

(X, L, S and D are to be expressed in the formula as numbers and not as
percentages.  A negative result obtained from subtracting D from L shall be
counted as zero.)

 

If any Reference Bank fails to notify any such rate to the Administrative Agent,
the Mandatory Costs Rate shall be determined on the basis of the
rate(s) notified to the Administrative Agent by the remaining Reference Bank(s).

 

--------------------------------------------------------------------------------


 

The Mandatory Costs Rate attributable to a Euro-Currency Loan or other sum for
any period shall be calculated at or about 11:00 A.M. (London time) on the first
day of such period for the duration of such period.

 

The determination of Mandatory Costs Rate by the Administrative Agent in
relation to any period shall, in the absence of manifest error, be conclusive
and binding on all parties hereto.

 

3.             Change of Requirements

 

If there is any change in circumstance (including the imposition of alternative
or additional requirements) which in the reasonable opinion of the
Administrative Agent renders or will render the above formula (or any element
thereof, or any defined term used therein) inappropriate or inapplicable, the
Administrative Agent (following consultation with the Company and the Lenders)
shall be entitled to vary the same.  Any such variation shall, in the absence of
manifest error, be conclusive and binding on all parties and shall apply from
the date specified in such notice.

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

ELECTION TO PARTICIPATE

 

________________ __, 200_

 

JPMorgan Chase Bank, N.A., as
Administrative Agent for
the Lenders party to the Credit Agreement dated as of April 26, 2007 among The
Estée Lauder Companies Inc., Estee Lauder Inc., the Eligible Subsidiaries
referred to therein, the lenders listed on the signature pages thereof,
Citibank, N.A. and Bank of America, N.A., as Syndication Agents, Bank of
Tokyo-Mitsubishi UFJ Trust Company and BNP Paribas, as Documentation Agents, and
JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may be amended
from time to time, the “Credit Agreement”)

 

Dear Sirs:

 

Reference is made to the Credit Agreement described above.  Terms not defined
herein which are defined in the Credit Agreement have for purposes hereof the
meanings provided therein.

 

The undersigned, [Name of Eligible Subsidiary], a [Jurisdiction of Formation]
[Organizational Form], hereby elects to be an Eligible Subsidiary for purposes
of the Credit Agreement, effective from the date hereof until an Election to
Terminate shall have been delivered on behalf of the undersigned in accordance
with the Credit Agreement.  The undersigned confirms that the representations
and warranties set forth in Article 9 of the Credit Agreement are true and
correct as to the undersigned as of the date hereof, and the undersigned agrees
to perform all the obligations of an Eligible Subsidiary under, and to be bound
in all respects by the terms of, the Credit Agreement, including without
limitation Section 10.08 thereof, as if the undersigned were a signatory party
thereto.

 

[Tax disclosure pursuant to Section 8.04.]

 

The address to which all notices to the undersigned under the Credit Agreement
should be directed is:

 

[Address]

 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

[NAME OF ELIGIBLE SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

The undersigned represents and warrants that [Name of Eligible Subsidiary] is an
Eligible Subsidiary for purposes of the Credit Agreement described above.  The
undersigned agrees that the Guaranty of the undersigned contained in the Credit
Agreement will apply to all obligations of [Name of Eligible Subsidiary] under
the Credit Agreement and any Note issued by [Name of Eligible Subsidiary].

 

 

THE ESTÉE LAUDER COMPANIES INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Receipt of the above Election to Participate is acknowledged on and as of the
date set forth above.

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

ELECTION TO TERMINATE

 

________________ __, 200_

 

JPMorgan Chase Bank, N.A., as
Administrative Agent for
the Lenders party to the Credit Agreement  dated as of April 26, 2007 among The
Estée Lauder Companies Inc., Estee Lauder Inc., the Eligible Subsidiaries
referred to therein, the lenders listed on the signature pages thereof,
Citibank, N.A. and Bank of America, N.A., as Syndication Agents, Bank of
Tokyo-Mitsubishi UFJ Trust Company and BNP Paribas, as Documentation Agents, and
JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may be amended
from time to time, the “Credit Agreement”)

 

Dear Sirs:

 

Reference is made to the Credit Agreement described above.  Terms not defined
herein which are defined in the Credit Agreement have for purposes hereof the
meanings provided therein.

 

The undersigned, [Name of Eligible Subsidiary], a [Jurisdiction of Formation]
[Organizational Form], hereby elects to terminate its status as an Eligible
Subsidiary for purposes of the Credit Agreement, effective as of the date
hereof.  The undersigned represents and warrants that all principal and interest
on all Loans made to the undersigned and all other amounts payable by the
undersigned pursuant to the Credit Agreement have been paid in full on or before
the date hereof.  Notwithstanding the foregoing, this Election to Terminate
shall not affect any obligation of the undersigned heretofore incurred under the
Credit Agreement or any Note.

 

--------------------------------------------------------------------------------


 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

 

Very truly yours,

 

 

 

 

 

[NAME OF ELIGIBLE SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

The undersigned hereby agrees that the status of [Name of Eligible Subsidiary]
as an Eligible Subsidiary for purposes of the Credit Agreement described above
is terminated as of the date hereof.

 

 

THE ESTÉE LAUDER COMPANIES INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Receipt of the above Election to Terminate is acknowledged on and as of the date
set forth above.

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------